Exhibit 10.2


EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
INVESTMENT AGREEMENT
 
dated as of March 9, 2009,
 
among
 
THE DOW CHEMICAL COMPANY
 
and
 
THE INVESTORS NAMED HEREIN
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 



 
Table of Contents
 
 
Page
 
 
ARTICLE I
 
Purchase and Sale; Closings
 
SECTION 1.01.
Purchase and Sale of the Purchased Perpetual Preferred Shares
1
SECTION 1.02.
Initial Closing
1
SECTION 1.03.
Purchase and Sale of the Purchased Convertible Preferred Shares
3
SECTION 1.04.
Convertible Preferred Stock Closing
4
SECTION 1.05.
Frustration of Closing Conditions
4

 
ARTICLE II
 
Representations and Warranties
 
SECTION 2.01.
Representations and Warranties of the Company
5
SECTION 2.02.
Representations and Warranties of the Investors
8

 
ARTICLE III
 
Covenants
 
SECTION 3.01.
Further Assurances
10
SECTION 3.02.
Expenses
10
SECTION 3.03.
Confidentiality
11
SECTION 3.04.
Sufficiency of Outstanding Company Common Stock
11

 
ARTICLE IV
 
Additional Agreements
 
SECTION 4.01.
Release of Claims
11
SECTION 4.02.
Commitment Fees
12

 
ARTICLE V
 
Registration Rights
 
SECTION 5.01.
Shelf Registration
13
SECTION 5.02.
Demand Registration
16
SECTION 5.03.
Piggyback Registrations
18
SECTION 5.04.
Registration Procedures
19

 
i

--------------------------------------------------------------------------------


 
SECTION 5.05.
Registration Expenses
26
SECTION 5.06.
Indemnification
27
SECTION 5.07.
Lockup
29
SECTION 5.08.
No Grant of Future Registration Rights
30
SECTION 5.09.
Termination of Registration Rights
30

 
ARTICLE VI
 
Miscellaneous
 
SECTION 6.01.
Survival
30
SECTION 6.02.
Termination
30
SECTION 6.03.
Indemnity for Investors
31
SECTION 6.04.
Rule 144; Rule 144A
31
SECTION 6.05.
Amendments, Waivers, Etc
31
SECTION 6.06.
Counterparts and Facsimile
32
SECTION 6.07.
Specific Enforcement; Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial
32
SECTION 6.08.
Notices
33
SECTION 6.09.
Entire Agreement, Etc
34
SECTION 6.10.
Definitions
35
SECTION 6.11.
Interpretation
37
SECTION 6.12.
Severability
38
SECTION 6.13.
No Third-Party Beneficiaries
38
SECTION 6.14.
Assignment
38
SECTION 6.15.
Independent Nature of Investors’ Obligations and Rights
38
SECTION 6.16.
Repurchases
39
SECTION 6.17.
Public Announcements
39

 
ii

--------------------------------------------------------------------------------


 
Index of Defined Terms


Term
Location of Definition
   
1955 Trust
6.10(u)
1956 Trust
6.10(u)
1961 Trust A
6.10(u)
1961 Trust B
6.10(u)
Adverse Disclosure
6.10(a)
affiliate
6.10(b)
Agreement
Preamble
Automatic Shelf Registration Statement
2.01(i)
Bankruptcy Exceptions
2.01(c)
Beneficial Ownership
6.10(c)
Beneficially Own
6.10(c)
Benefit Plans
6.10(d)
Capitalization Date
2.01(b)
Commission
2.01
Company
Preamble
Company Capital Stock
2.01(b)
Company Common Stock
Recitals
Company Indemnified Persons
5.06(b)
Company Preferred Stock
2.01(b)
Company Stock Options
2.01(b)
control
6.10(b)
Convertible Preferred Certificate of Designations
Recitals
Convertible Preferred Deduction
1.04(b)
Convertible Preferred Share
Purchase                                                                                                
1.03(a)
Convertible Preferred
Stock                                                                                                
Recitals
Convertible Preferred Stock
Closing                                                                                                
1.04(a)
Covered
Securities                                                                                                
6.10(e)
Delay
Period                                                                                                
5.01(e)
Demand
Notice                                                                                                
5.02(a)
Demand
Registration                                                                                                
5.02(a)
Demand Registration
Statement                                                                                                
5.02(a)
Demanding Investor
Representative                                                                                                
6.10(f)
Dow – Rohm and Haas
Litigation                                                                                                
6.10(g)
Exchange
Act                                                                                                
2.01
First 1945
Trust                                                                                                
6.10(a)
Holder                                                                                                
6.10(h)
Holder Indemnified
Persons                                                                                                
5.06(a)
Indemnified
Persons                                                                                                
6.03
Initial
Closing                                                                                                
1.02(a)
Initial Closing
Date                                                                                                
1.02(a)
Inspectors  5.04(a)(vi) 

 
iii

--------------------------------------------------------------------------------


 
Investor                                                                                                
Preamble
Investor
Representative                                                                                                
6.10(i)
Investors                                                                                                
Preamble
Issuer Free Writing
Prospectus                                                                                                
6.10(j)
Losses                                                                                                
5.06(a)
Merger                                                                                                
1.02(c)(ii)
Merger
Agreement                                                                                                
6.10(k)
NYSE                                                                                                
2.01(h)
Option                                                                                                
1.03(b)
Option
Notice                                                                                                
1.03(b)
Other Piggyback
Securities                                                                                                
5.03(b)
Paulson
Representative                                                                                                
6.10(l)
Perpetual Preferred Certificate of
Designation                                                                                                
Recitals
Perpetual Preferred
Deduction                                                                                                
1.02(b)
Perpetual Preferred Share
Purchase                                                                                                
1.01
Perpetual Preferred
Stock                                                                                                
Recitals
person                                                                                                
6.10(m)
Person                                                                                                
6.10(m)
Piggyback
Notice                                                                                                
5.03(a)
Piggyback
Registration                                                                                                
5.03(a)
Prospectus                                                                                                
6.10(n)
Purchased Convertible Preferred
Shares                                                                                                
Recitals
Purchased Perpetual Preferred
Shares                                                                                                
Recitals
Purchased
Shares                                                                                                
Recitals
Ramses                                                                                                
1.02(c)(ii)
Records                                                                                                
5.04(a)(vi)
Registrable
Securities                                                                                                
6.10(o)
Registration
Statement                                                                                                
6.10(p)
Related
Persons                                                                                                
4.01
Released
Claims                                                                                                
4.01
Requested
Information                                                                                                
5.06(g)
SEC
Reports                                                                                                
2.01
Second 1945
Trust                                                                                                
6.10(u)
Securities
Act                                                                                                
2.01(a)
Share
Purchase                                                                                                
1.03(a)
Shelf Demand
Notice                                                                                                
5.01(b)
Shelf Demand
Offering                                                                                                
5.01(b)
Shelf Registration
Statement                                                                                                
5.01(a)
Significant
Subsidiary                                                                                                
2.01(a)
Significant
Subsidiaries                                                                                                
2.01(a)
Stockholder
Group                                                                                                
6.10(q)
subsidiary                                                                                                
6.10(r)
Suspension
Period                                                                                                
5.01(e)
Transferee                                                                                                
6.10(s)
Trusts                                                                                                
6.10(u)
Trusts
Representative                                                                                                
6.10(t)

 
 
 
iv

--------------------------------------------------------------------------------


 
Underwriter Indemnified
Persons                                                                                                
5.06(a)
Underwritten
Offering                                                                                                
6.10(v)
Voting
Agreement                                                                                                
6.10(w)
Voting Company
Debt                                                                                                
2.01(b)

 
v

--------------------------------------------------------------------------------


 
INVESTMENT AGREEMENT dated as of March 9, 2009 (this “Agreement”), among The Dow
Chemical Company, a Delaware corporation (the “Company”), and the investors
identified on the signature pages hereto (each, an “Investor” and, collectively,
the “Investors”).
 
WHEREAS the Company desires to issue, sell and deliver to the Trusts, and the
Trusts desire to purchase and acquire from the Company, pursuant to the terms
and conditions set forth in this Agreement, an aggregate of 500,000 shares (the
“Purchased Convertible Preferred Shares”) of the Company’s Convertible Preferred
Stock, Series C (“Convertible Preferred Stock”), convertible into shares of the
common stock, par value $2.50 per share, of the Company (“Company Common
Stock”), having the powers, preferences and rights, and the qualifications,
limitations and restrictions, as specified in the Certificate of Designations in
the exact form attached hereto as Annex A (the “Convertible Preferred
Certificate of Designations”); and
 
WHEREAS the Company desires to issue, sell and deliver to the Investors, and the
Investors desire to purchase and acquire from the Company, pursuant to the terms
and conditions set forth in this Agreement, an aggregate of 2,500,000 shares
(the “Purchased Perpetual Preferred Shares” and, together with the Purchased
Convertible Preferred Shares, the “Purchased Shares”) of the Company’s
Cumulative Perpetual Preferred Stock, Series B (“Perpetual Preferred Stock”),
having the powers, preferences and rights, and the qualifications, limitations
and restrictions, as specified in the Certificate of Designations in the exact
form attached hereto as Annex B (the “Perpetual Preferred Certificate of
Designations”).
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and subject to the conditions set
forth herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
 
ARTICLE I
 
Purchase and Sale; Closings
 
SECTION 1.01.  Purchase and Sale of the Purchased Perpetual Preferred
Shares.  On the terms and subject to the conditions set forth in this Agreement,
at the Initial Closing, the Company shall issue, sell and deliver to each
Investor, and each Investor shall purchase and acquire from the Company, the
number of Purchased Perpetual Preferred Shares set forth opposite such
Investor’s name on Schedule I hereto for a purchase price per Purchased
Perpetual Preferred Share equal to $1,000, payable as set forth in
Section 1.02.  The purchase and sale of the Purchased Perpetual Preferred Shares
is referred to in this Agreement as the “Perpetual Preferred Share Purchase”.
 
SECTION 1.02.  Initial Closing.  (a) The closing of the Perpetual Preferred
Share Purchase (the “Initial Closing”) shall occur immediately after the
consummation of the Merger (the date on which the consummation of the Merger
occurs, the “Initial Closing Date”), subject only to the satisfaction or (to the
extent permitted by law) waiver of the conditions to the Initial Closing set
forth in Section 1.02(c) and 1.02(d), at the offices of Shearman & Sterling LLP,
599
 

--------------------------------------------------------------------------------


 
2
 
Lexington Avenue, New York, New York 10022, unless another time, date or place
is agreed to in writing by the Investors and the Company.
 
(b)  At the Initial Closing, (i) the Company shall deliver to each Investor
certificates representing the Purchased Perpetual Preferred Shares to be sold to
such Investor, duly registered in the name of such Investor, and (ii) each
Investor shall pay to the Company the amount set forth opposite such Investor’s
name on Schedule I hereto, and such payment shall be (A) in the case of each
Trust, effected as a deduction from the Merger Consideration (as defined in the
Merger Agreement) to be received by such Investor pursuant to and in accordance
with the terms of the Merger Agreement and (B) in all other cases, effected as a
deduction from the Merger Consideration to be received by such Investor pursuant
to and in accordance with the terms of the Merger Agreement; provided, however,
that the Company will cooperate with such Investor in respect of the allocation
of preferred stock certificates among such Investor’s accounts and in respect of
the appropriate allocation of cash deposits (the deductions described in (A) and
(B) above, each a “Perpetual Preferred Deduction”).
 
(c)  The respective obligation of each Investor and the Company to effect the
Perpetual Preferred Share Purchase is subject to the satisfaction at the Initial
Closing of each of the following conditions:
 
(i)  no injunction, restraint or prohibition by any court or other tribunal of
competent jurisdiction which prohibits the Perpetual Preferred Share Purchase
shall have been entered and shall continue to be in effect; and
 
(ii)  the merger of Ramses Acquisition Corp., a Delaware corporation and a
wholly owned subsidiary of the Company (“Ramses”), with and into Rohm and Haas
Company, a Delaware corporation (the “Merger”), shall have been consummated in
accordance with the terms of the Merger Agreement.
 
(d)  The obligation of each Investor to effect the Perpetual Preferred Share
Purchase is also subject to the satisfaction or waiver by such Investor at or
prior to the Initial Closing of each of the following conditions:
 
(i)  each Investor shall have been paid by wire transfer of immediately
available funds the Merger Consideration (as reduced by the Perpetual Preferred
Deduction and, in the case of each Trust and so long as the Company has not
exercised its Option, the Convertible Preferred Deduction) to be received by
such Investor pursuant to and in accordance with the terms of the Merger
Agreement;
 
(ii)  each Investor shall have been paid on the date of this Agreement by wire
transfer of immediately available funds a commitment fee equal to 2.25% of the
aggregate purchase price (set forth opposite such Investor’s name on Schedule I
hereto) to be paid by such Investor for the Purchased Perpetual Preferred Shares
to be sold to such Investor;
 
(iii)  the Purchased Perpetual Preferred Shares shall have been duly authorized
and, when issued and delivered in accordance with the terms of this Agreement,
will be (A) validly issued, fully paid and nonassessable, (B) not have been
issued in violation of
 

--------------------------------------------------------------------------------


 
3
 
any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right and (C) be free and clear of all
pledges, liens, charges, mortgages, encumbrances or security interests of any
kind or nature whatsoever other than those for the benefit of any Investor or
affiliate thereof;
 
(iv)  the Board of Directors of the Company shall have duly adopted resolutions
approving the Perpetual Preferred Certificate of Designations, and the Company
shall have filed the Perpetual Preferred Certificate of Designations with the
Secretary of State of the State of Delaware and the Perpetual Preferred
Certificate of Designations shall have become effective;
 
(v)  each Trust shall have been paid on the date of this Agreement by wire
transfer of immediately available funds a commitment fee equal to 0.75% of the
aggregate purchase price (set forth opposite such Trust’s name on Schedule II
hereto) to be paid by such Trust for the Purchased Convertible Preferred Shares
to be sold to such Trust;
 
(vi)  so long as the Company has not exercised its Option, the Purchased
Convertible Preferred Shares shall have been duly authorized and, when issued
and delivered in accordance with the terms of this Agreement, will be (A)
validly issued, fully paid and nonassessable, (B) not have been issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right and (C) be free and
clear of all pledges, liens, charges, mortgages, encumbrances or security
interests of any kind or nature whatsoever other than those for the benefit of
any Investor or affiliate thereof; and
 
(vii)  so long as the Company has not exercised its Option, the Board of
Directors of the Company shall have duly adopted resolutions approving the
Convertible Preferred Certificate of Designations, and the Company shall have
filed the Convertible Preferred Certificate of Designations with the Secretary
of State of the State of Delaware and the Convertible Preferred Certificate of
Designations shall have become effective.
 
SECTION 1.03.  Purchase and Sale of the Purchased Convertible Preferred
Shares.  (a) On the terms and subject to the conditions set forth in this
Agreement, at the Convertible Preferred Stock Closing, the Company shall issue,
sell and deliver to each Trust, and each Trust shall purchase and acquire from
the Company, the number of Purchased Convertible Preferred Shares set forth
opposite such Trust’s name on Schedule II hereto for a purchase price per
Purchased Convertible Preferred Share equal to $1,000, payable as set forth in
Section 1.04.  The purchase and sale of the Purchased Convertible Preferred
Shares is referred to in this Agreement as the “Convertible Preferred Share
Purchase”.  The “Share Purchase” means, collectively, the Perpetual Preferred
Share Purchase and the Convertible Preferred Share Purchase.
 
(b)  Notwithstanding anything to the contrary contained herein, the Company may
elect not to effect and close the Convertible Preferred Share Purchase (the
“Option”) by delivering a written notice to that effect (the “Option Notice”) to
the Trusts.  If the Option Notice is not delivered by 5:00 p.m., New York time,
on the date that is two business day prior to the Initial Closing, the Option
shall terminate and be of no further force and effect.  If the Company
 

--------------------------------------------------------------------------------


 
4
 
exercises its Option, the respective obligation of each Trust and the Company to
effect the Convertible Preferred Share Purchase shall terminate and the Merger
Consideration to be received by the Trusts pursuant to and in accordance with
the terms of the Merger Agreement shall not reduced by the Convertible Preferred
Deduction, and such Merger Consideration shall be paid to the Trusts pursuant to
and in accordance with the terms of the Merger Agreement.
 
SECTION 1.04.  Convertible Preferred Stock Closing.  (a) The closing of the
Convertible Preferred Share Purchase (the “Convertible Preferred Stock Closing”)
shall occur simultaneously with the Initial Closing so long as the Company has
not exercised its Option, subject only to the satisfaction or (to the extent
permitted by law) waiver of the conditions to the Convertible Preferred Stock
Closing set forth in Section 1.04(c) and 1.04(d), at the offices of Shearman &
Sterling LLP, 599 Lexington Avenue, New York, New York 10022, unless another
time, date or place is agreed to in writing by the Trusts and the Company.
 
(b)  At the Convertible Preferred Stock Closing, (i) the Company shall deliver
to each Trust certificates representing the Purchased Convertible Preferred
Shares to be sold to such Trust, duly registered in the name of such Trust, and
(ii) each Trust shall pay to the Company the amount set forth opposite such
Trust’s name on Schedule II hereto, and such payment shall be effected as a
deduction (the “Convertible Preferred Deduction”) from the aggregate Merger
Consideration (as defined in the Merger Agreement) to be received by such
Investor pursuant to and in accordance with the terms of the Merger Agreement.
 
(c)  The respective obligation of each Trust and the Company to effect the
Convertible Preferred Share Purchase is subject to the satisfaction at the
Convertible Preferred Stock Closing of each of the following conditions:
 
(i)  no injunction, restraint or prohibition by any court or other tribunal of
competent jurisdiction which prohibits the Convertible Preferred Share Purchase
shall have been entered and shall continue to be in effect; and
 
(ii)  the Merger shall have been consummated in accordance with the terms of the
Merger Agreement.
 
(d)  The obligation of each Trust to effect the Convertible Preferred Share
Purchase is also subject to the satisfaction or waiver by such Trust at or prior
to the Convertible Preferred Stock Closing of the following condition:  the
Initial Closing shall occur simultaneously.
 
SECTION 1.05.  Frustration of Closing Conditions.  Neither the Company nor any
Investor may assert that a condition set forth in Section 1.02 or 1.04 has not
been satisfied or waived if such failure was caused by such party’s breach of
Section 3.01 or any other provision of this Agreement.
 

--------------------------------------------------------------------------------


 
5
 
ARTICLE II
 
Representations and Warranties
 
SECTION 2.01.  Representations and Warranties of the Company.  Except as
previously disclosed in its Annual Report on Form 10-K for the year ended
December 31, 2008, or its other reports and forms (collectively, the “SEC
Reports”) filed with the Securities and Exchange Commission (the “Commission”)
under Section 12, 13, 14 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) subsequent to January 1, 2009 and prior to the date of this
Agreement, the Company hereby represents and warrants to each Investor that as
of the date hereof (or such other date so specified):
 
(a)  Organization, Authority and Significant Subsidiaries.  The Company has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of the State of Delaware, with the requisite corporate power and
authority to own, lease and operate its properties and assets and conduct its
business as currently conducted.  Each subsidiary of the Company that is a
“significant subsidiary” within the meaning of Rule 1-01(w) of Regulation S-X
under the Securities Act of 1933, as amended (the “Securities Act”) and the
Exchange Act (individually, a “Significant Subsidiary” and, collectively, the
“Significant Subsidiaries”) has been duly organized or formed and is validly
existing and in good standing under the laws of its jurisdiction of organization
or formation, except where the failure to be so organized or formed, validly
existing or in good standing would not reasonably be expected to have a material
adverse effect on the ability of the Company to consummate the transactions
contemplated by this Agreement.
 
(b)  Capitalization.  The authorized capital stock of the Company consists of
1,500,000,000 shares of Company Common Stock and 250,000,000 shares of preferred
stock, par value $1.00 per share (the “Company Preferred Stock” and, together
with the Company Common Stock, the “Company Capital Stock”).  At the close of
business on February 28, 2009 (the “Capitalization Date”), (i) 925,778,423
shares of Company Common Stock were issued and outstanding; (ii) 55,599,130
shares of Company Common Stock were held by the Company as treasury shares;
(iii) 63,784,379 shares of Company Common Stock were subject to outstanding
options to acquire shares of Company Common Stock (“Company Stock Options”);
(iv) the Company had granted deferred, performance deferred and restricted stock
for a total of 2,978,040 shares of Company Common Stock and maintained a balance
in its employee stock purchase plan of 10,409,704 shares of Company Common
Stock; and (v) no shares of Company Preferred Stock were issued or outstanding
or held by the Company as treasury shares.  Except as set forth above or in
connection with an aggregate of 4,000,000 shares of the Company’s Cumulative
Convertible Perpetual Preferred Stock, Series A, to be issued to Berkshire
Hathaway Inc. and to the Kuwait Investment Authority, at the Capitalization
Date, no shares of Company Common Stock or other capital stock or other voting
securities of the Company were issued,  reserved for issuance or
outstanding.  Since the Capitalization Date through the date of this Agreement,
other than in connection with the issuance of Company Common Stock pursuant to
the exercise of Company Stock Options, no shares of Company Common Stock or
other capital stock or voting securities of the Company were issued and there
has been no change in the number of outstanding Company Stock Options.  All
outstanding shares of Company Capital Stock are, and all such shares that may be
issued prior to the Initial Closing or the Convertible
 

--------------------------------------------------------------------------------


 
6
 
Preferred Stock Closing will be when issued, duly authorized, validly issued,
fully paid and nonassessable and not subject to or issued in violation of any
purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right.  There are no bonds, debentures, notes
or other indebtedness of the Company having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of Company Common Stock may vote (“Voting Company
Debt”).  Except for any obligations under any Company Benefit Plan, in
connection with an aggregate of 4,000,000 shares of the Company’s Cumulative
Convertible Perpetual Preferred Stock, Series A, to be issued to Berkshire
Hathaway Inc. and to the Kuwait Investment Authority or as otherwise set forth
above, as of the date of this Agreement, there are no options, warrants, calls,
rights, convertible or exchangeable securities, stock-based performance units,
contracts or undertakings of any kind to which the Company or any of its
subsidiaries is a party or by which any of them is bound (i) obligating the
Company or any such subsidiary to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exchangeable for any capital stock of or
other equity interest in, the Company or of any of its subsidiaries or any
Voting Company Debt or (ii) obligating the Company or any such subsidiary to
issue, grant or enter into any such option, warrant, call, right, convertible or
exchangeable security, stock-based performance unit, contract or undertaking.
 
(c)  Authorization; Enforceability.  The Company has the requisite power and
authority to enter into this Agreement and to carry out its obligations
hereunder.  The execution, delivery and performance of this Agreement by the
Company and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Company,
and no other actions or proceedings on the part of the Company (including any
approval of the holders of any shares of capital stock of the Company) are
necessary to authorize the consummation of the transactions contemplated hereby
(except for the approval by the Company’s Board of Directors of the Perpetual
Preferred Certificate of Designations and the Convertible Preferred Certificate
of Designations).  This Agreement has been duly and validly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity (“Bankruptcy
Exceptions”).
 
(d)  No Conflict.
 
(i)  Neither the execution, delivery and performance by the Company of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Company with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any Significant
Subsidiary under any of the terms, conditions or provisions of (1) its
certificate of incorporation or by-laws or (2) any note, bond, mortgage,
indenture, deed of
 

--------------------------------------------------------------------------------


 
7
 
trust, license, lease, agreement or other instrument or obligation to which the
Company or any Significant Subsidiary is a party or by which it may be bound, or
to which the Company or any Significant Subsidiary or any of the properties or
assets of the Company or any Significant Subsidiary may be subject, or
(B) subject to compliance with the statutes and regulations referred to in the
next paragraph, violate any statute, rule or regulation or any judgment, ruling,
order, writ, injunction or decree applicable to the Company or any Significant
Subsidiary or any of their respective properties or assets except, in the case
of clauses (A)(2) and (B) above, for those occurrences that would not reasonably
be expected to have a material adverse effect on the ability of the Company to
consummate the transactions contemplated by this Agreement.
 
(ii)  Other than (x) in connection or in compliance with the provisions of the
Securities Act and the securities or blue sky laws of the various states, (y)
the filing of the Perpetual Preferred Certificate of Designations and the
Convertible Preferred Certificate of Designations and (z) the filing of the
certificate of merger relating to the Merger, no notice to, filing with, review
by, or authorization, consent or approval of, any governmental authority is
necessary for the consummation by the Company of the transactions contemplated
by this Agreement.
 
(e)  Company Financial Statements.
 
(i)  The consolidated financial statements of the Company and its consolidated
subsidiaries included or incorporated by reference in the SEC Reports fairly
present in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries as of the dates indicated therein and
the consolidated results of their operations for the periods specified therein;
and except as stated therein, such financial statements were prepared in
conformity with generally accepted accounting principles in the United States
applied on a consistent basis (except as may be noted therein).
 
(ii)  Deloitte & Touche LLP, who have certified certain financial statements of
the Company and its subsidiaries, are independent public accountants as required
by the Securities Act and the rules and regulations of the Commission.
 
(f)  Authorization of Purchased Perpetual Preferred Shares and Purchased
Convertible Preferred Shares.  As of the Initial Closing Date, the Purchased
Perpetual Preferred Shares and the Purchased Convertible Preferred Shares will
(i) be duly authorized by all necessary corporate action on the part of the
Company, (ii) be validly issued, fully paid and nonassessable, (iii) not have
been issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right and (iv) be
free and clear of all pledges, liens, charges, mortgages, encumbrances or
security interests of any kind or nature whatsoever.
 
(g)  Reports.  Since December 31, 2008 through the date of this Agreement, the
Company has complied in all material respects with the filing requirements of
Sections 13(a), 14(a) and 15(d) of the Exchange Act.  The SEC Reports, when they
became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Exchange Act, and
the rules and regulations of the Commission thereunder,
 

--------------------------------------------------------------------------------


 
8
 
and none of such documents contained an untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
(h)  NYSE.  Shares of the Company Common Stock are registered pursuant to
Section 12(b) of the Exchange Act and are listed on the New York Stock Exchange
(“NYSE”), and the Company has no action pending to terminate the registration of
the Company Common Stock under the Exchange Act or delist the Company Common
Stock from the NYSE, nor has the Company received any notification that the
Commission or the NYSE is currently contemplating terminating such registration
or listing.
 
(i)  Automatic Shelf Registration Statement.  The Company is and, at the time of
initial filing of an automatic shelf registration statement on Form S-3 (the
“Automatic Shelf Registration Statement”) under the Securities Act with the
Commission, covering the Purchased Convertible Preferred Shares, the Company
Common Stock issuable upon conversion of the Convertible Preferred Shares and
the Purchased Perpetual Preferred Shares, will be a “well-known seasoned issuer”
(as defined in Rule 405 of the Securities Act) and is and, at the time of
initial filing of an Automatic Shelf Registration Statement, will be eligible to
file an automatic shelf registration statement on Form S-3 under the Securities
Act.  Upon filing of an Automatic Shelf Registration Statement, covering the
Purchased Convertible Preferred Shares, the Company Common Stock issuable upon
conversion of the Convertible Preferred Shares and the Purchased Perpetual
Preferred Shares, such Automatic Shelf Registration Statement will be effective
and will conform in all respects to the requirements of the Securities Act, and
the rules and regulations of the Commission thereunder, and will not include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not
misleading.  The preceding sentence does not apply to any information furnished
in writing to the Company by any Investor expressly for inclusion therein.
 
(j)  Authorization of Company Common Stock Issuable upon Conversion of
Convertible Preferred Shares.  The Company Common Stock issuable upon conversion
of the Convertible Preferred Shares has been duly authorized and reserved and,
when issued and delivered upon conversion of the Convertible Preferred Shares in
accordance with the terms of the Convertible Preferred Certificate of
Designations, will (i) be validly issued, fully paid and nonassessable, (ii) not
have been issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or any similar right and
(iii) be free and clear of all pledges, liens, charges, mortgages, encumbrances
or security interests of any kind or nature whatsoever.
 
SECTION 2.02.  Representations and Warranties of the Investors.  Each Investor,
with respect to itself and not with respect to any other Investor, hereby
represents and warrants to the Company that as of the date hereof:
 
(a)  Organization and Authority.  Such Investor has been duly organized or
formed and, if applicable, is validly existing and in good standing under the
laws of its jurisdiction of organization or formation, with the requisite power
and authority to own, lease and operate its properties and assets and conduct
its business as currently conducted.
 

--------------------------------------------------------------------------------


 
9
 
(b)  Authorization; Enforceability.  Such Investor has the requisite power and
authority to enter into this Agreement and to carry out its obligations
hereunder.  The execution, delivery and performance of this Agreement by such
Investor and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of such Investor, and no
other actions or proceedings on the part of such Investor are necessary to
authorize the consummation of the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by such Investor and
constitutes a legal, valid and binding obligation of such Investor, enforceable
against such Investor in accordance with its terms, except as may be limited by
the Bankruptcy Exceptions.
 
(c)  No Conflict.  Neither the execution, delivery and performance by such
Investor of this Agreement, nor the consummation by such Investor of the
transactions contemplated hereby, nor compliance by such Investor with any of
the provisions hereof, will (A) violate, conflict with, or result in a breach of
any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration of, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the properties or assets of
such Investor under any of the terms, conditions or provisions of (1) its
certificate of incorporation or by-laws or other equivalent organizational or
formation document or (2) any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which such
Investor is a party or by which it may be bound, or to which such Investor or
any of the properties or assets of such Investor may be subject, or (B) subject
to compliance with the statutes and regulations referred to in the next
paragraph, violate any statute, rule or regulation or any judgment, ruling,
order, writ, injunction or decree applicable to such Investor or any of its
respective properties or assets except, in the case of clauses (A)(2) and (B)
above, for those occurrences that would not reasonably be expected to have a
material adverse effect on the ability of such Investor to consummate the
transactions contemplated by this Agreement.
 
(d)  Consents.  Other than in connection or in compliance with the provisions of
the Securities Act and the securities or blue sky laws of the various states, no
notice to, filing with, review by, or authorization, consent or approval of any
governmental authority is necessary for the consummation by such Investor of the
transactions contemplated by this Agreement.
 
(e)  Purchase for Investment.  Such Investor acknowledges that the Purchased
Perpetual Preferred Shares have not been registered under the Securities Act or
under any state securities laws.  Such Investor (i) is acquiring the Purchased
Perpetual Preferred Shares pursuant to an exemption from registration under the
Securities Act solely for investment with no present intention or view to
distribute any of the Purchased Perpetual Preferred Shares to any person in
violation of the Securities Act, (ii) will not sell or otherwise dispose of any
of the Purchased Perpetual Preferred Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (iii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Purchased
Perpetual Preferred Shares and of making an informed investment decision, and
has conducted an independent review and analysis of the business and affairs of
the Company that it considers sufficient and reasonable for purposes of its
making its investment in the Purchased Perpetual
 

--------------------------------------------------------------------------------


 
10
 
Preferred Shares, and (iv) is an “accredited investor” (as such term is defined
in Rule 501 of Regulation D promulgated under the Securities Act).
 
 
ARTICLE III
 
Covenants
 
SECTION 3.01.  Further Assurances.  (a) Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties hereto shall use its
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Perpetual Preferred
Share Purchase, the Convertible Preferred Share Purchase and the other
transactions contemplated by this Agreement, including using reasonable best
efforts to accomplish the following:  (i) the taking of all acts necessary to
cause the conditions to the Initial Closing and the Convertible Preferred Stock
Closing to be satisfied as promptly as reasonably practicable; and (ii) the
execution and delivery of any additional instruments reasonably necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement.  For the avoidance of doubt, the foregoing shall not be
construed to impose on the Company any obligation with respect to the Merger or
otherwise require the Company to take any action under the Merger Agreement.
 
(b)  Between the date hereof and the Initial Closing Date, the Company shall
not, without the prior written consent of each of the Investors, which consent
may not be unreasonably withheld:  (i) adjust, split, combine, reclassify,
redeem, repurchase or otherwise acquire any capital stock or other equity
interests or rights or otherwise amend the terms of its capital stock or other
equity interests or rights; (ii) make, declare or pay any dividend, or make any
other distribution on, or directly or indirectly redeem, purchase or otherwise
acquire or encumber, any shares of its capital stock or other equity interest or
any securities or obligations convertible (whether currently convertible or
convertible only after the passage of time or the occurrence of certain events)
into or exchangeable for any shares of its capital stock or other equity
interests, except in connection with exercises or similar transactions pursuant
to the exercise of stock options or settlement of other awards or obligations
outstanding as of the date hereof; or (iii) issue or sell any additional shares
of capital stock or other equity interests, any securities convertible into, or
any rights, warrants or options to acquire, any such shares of capital stock or
other equity interests, except pursuant to the exercise of stock options or
settlement of other awards outstanding as of the date hereof and in accordance
with the terms of such instruments or as required under any Benefit Plan, other
than the issuance of an aggregate of 4,000,000 shares of the Company’s
Cumulative Convertible Perpetual Preferred Stock, Series A, to Berkshire
Hathaway Inc. and to the Kuwait Investment Authority.
 
SECTION 3.02.  Expenses.  (a) With respect to the Trusts, the Company shall bear
and pay all reasonable and documented (i) costs, fees and expenses incurred by
the Company and each Trust after February 16, 2009 in connection with this
Agreement, the Share Purchase and the other transactions contemplated by this
Agreement, (ii) costs, fees and expenses incurred by the Company and each Trust
relating to the discovery in the Dow – Rohm and Haas Litigation and (iii) public
relations costs, fees and expenses incurred by the Company
 

--------------------------------------------------------------------------------


 
11
 
and each Trust relating to the Dow – Rohm and Haas Litigation, this Agreement,
the Share Purchase and the other transactions contemplated by this Agreement;
provided, however, that the sum of all expenses to be paid pursuant to (i), (ii)
and (iii) of this Section 3.02(a) shall not exceed $1,000,000; and provided
further that the Trusts shall make available and permit the Company and its
representatives to review supporting documentation evidencing such costs, fees
and expenses as reasonably requested by the Company.
 
(b)  With respect to each other Investor, the Company shall bear and pay all
reasonable and documented costs, fees and expenses incurred by such Investor in
connection with this Agreement and the other transactions contemplated by this
Agreement; provided that such Investor shall make available and permit the
Company and its representatives to review supporting documentation evidencing
such costs, fees and expenses as reasonably requested by the Company.
 
SECTION 3.03.  Confidentiality.  Each Investor shall treat as confidential all
nonpublic, proprietary information provided to it by or on behalf of the Company
in connection with the matters contemplated hereby and expressly designated by
the Company as being confidential information of the Company; provided that
nothing in this Agreement shall prevent such Investor from disclosing any such
information (i) pursuant to the order of any court, administrative agency or
other tribunal of competent jurisdiction or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process, (ii) upon the request or demand of any regulatory
authority having jurisdiction over it, (iii) to the extent that such information
becomes available other than by reason of disclosure by it in violation of this
Section 3.03, (iv) to its affiliates and to its and their respective employees,
legal counsel, independent auditors and other experts, agents or representatives
who are informed of the confidential nature of such information, (v) to the
extent that such information is received by such Investor from a third party
that is not to its knowledge subject to confidentiality obligations to the
Company, (vi) to the extent that such information is independently developed by
each Investor and (vii) in connection with any filings and public disclosures
such Investor is required by law, in the opinion of the Investor’s counsel, to
make.
 
SECTION 3.04.  Sufficiency of Outstanding Company Common Stock.  During the
period from the date of this Agreement until the date of conversion of all of
the Convertible Preferred Shares, the Company shall at all times have reserved
for issuance a sufficient number of shares of authorized and unissued Company
Common Stock for the conversion of Convertible Preferred Shares into shares of
Company Common Stock.
 
 
ARTICLE IV
 
Additional Agreements
 
SECTION 4.01.  Release of Claims.  Except for the obligations set forth in this
Agreement, effective as of the Effective Time (as defined in the Merger
Agreement), each Investor releases and forever discharges the Company and its
stockholders and members, officers, directors, employees, attorneys, advisors,
agents, parents, subsidiaries, affiliates, heirs, executors, administrators,
predecessors, successors and assigns (collectively, “Related Persons”), and the
Company releases and forever discharges each Investor and its Related Persons,
from all
 

--------------------------------------------------------------------------------


 
12
 
actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bills, specialties, covenants, contracts, controversies, agreements,
promises, damages, judgments, executions, claims, and demands whatsoever, past,
present, direct, indirect, or derivative, in law or equity, which against the
Company or such Investor, as applicable, it ever had, now have, or hereafter
can, shall or may have, by reason of any matter, cause or thing whatsoever, from
the beginning of the world, including those that in any way arise from or out
of, are based upon, or are in connection with or relate to the Merger Agreement
or the Voting Agreement, any breach, non-performance, or failure to act under
the Merger Agreement or the Voting Agreement, or the transactions contemplated
thereby, but excluding  those to the extent they arise from or out of, are based
upon, or are in connection with or relate to this Agreement, any breach,
non-performance, or failure to act under this Agreement, or the transactions
contemplated hereby (hereinafter, the “Released Claims”).  It is the intention
of each Investor and the Company to extinguish all Released Claims and
consistent with such intention, each Investor hereby expressly waives its rights
to the fullest extent permitted by law, to any benefits of the provisions of
Section 1542 of the California Civil Code or any other similar state law,
federal law or principle of common law, which may have the effect of limiting
the releases set forth herein.  Section 1542 of the California Civil Code
provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Each Investor and the Company acknowledge that they may discover facts in
addition to or different from those that they now know or believe to be true
with respect to the subject matter of the releases granted herein, but
acknowledge that it is their intention to fully, finally and forever settle,
release and discharge any and all claims hereby known or unknown, suspected or
unsuspected, which do or do not exist, or heretofore existed, and without regard
to the subsequent discovery or existence of such additional or different facts.
 
SECTION 4.02.  Commitment Fees.  (a) The Company shall pay each Investor on the
date of this Agreement by wire transfer of immediately available funds a
commitment fee equal to 2.25% of the aggregate purchase price (set forth
opposite such Investor’s name on Schedule I hereto) to be paid by such Investor
for the Purchased Perpetual Preferred Shares to be sold to such Investor.
 
(b)   The Company shall pay each Trust on the date of this Agreement by wire
transfer of immediately available funds a commitment fee equal to 0.75% of the
aggregate purchase price (set forth opposite such Trust’s name on Schedule II
hereto) to be paid by such Trust for the Purchased Convertible Preferred Shares
to be sold to such Trust.
 
(c)  The Company shall pay each Trust on the date of the Convertible Preferred
Stock Closing by wire transfer of immediately available funds a commitment fee
equal to 0.75% of the aggregate purchase price (set forth opposite such Trust’s
name on Schedule II hereto) to be paid by such Trust for the Purchased
Convertible Preferred Shares to be sold to such Trust.
 

--------------------------------------------------------------------------------


 
13
 
ARTICLE V
 
Registration Rights
 
SECTION 5.01.  Shelf Registration.  (a) Automatic Shelf Registration
Statement.  The Company shall prepare and file an Automatic Shelf Registration
Statement with the Commission no later than May 5, 2009, covering the Covered
Securities, which shall automatically become effective upon filing with the
Commission pursuant to Rule 462(e) under the Securities Act and contain a
prospectus in such form as to permit any Holder to sell its Registrable
Securities at any time beginning on or after the filing thereof with the
Commission pursuant to Rule 415 under the Securities Act or any successor or
similar rule that may be adopted by the Commission.  If the Company is not
eligible to use an Automatic Shelf Registration Statement at any time of
determination of eligibility, the Company shall promptly post-effectively amend
the Automatic Shelf Registration Statement or file a new Registration Statement
on a Form S-3, in either case to permit any Holder to sell its Registrable
Securities pursuant to Rule 415 under the Securities Act or any successor or
similar rule that may be adopted by the Commission.  The term “Shelf
Registration Statement” as used herein means the Automatic Shelf Registration
Statement or any post-effective amendment thereto or a new Registration
Statement so filed pursuant to this Section 5.01.  Upon any Shelf Registration
Statement having been filed:
 
(i)  the Company shall use its reasonable best efforts to keep such Shelf
Registration Statement continuously effective (including by filing any necessary
post-effective amendments to such Shelf Registration Statement or a new Shelf
Registration Statement) until the earlier of (x) the date on which all
Registrable Securities have been sold pursuant to such Shelf Registration
Statement or another shelf registration statement filed under the Securities Act
(but in no event prior to the applicable period referred to in Section 4(3) of
the Securities Act and Rule 174 thereunder) and (y) such time as the Registrable
Securities are no longer outstanding or otherwise no longer constitute
Registrable Securities; and
 
(ii)  the Company shall pay the registration fee for all the Registrable
Securities at the time of filing of the Automatic Shelf Registration Statement
and shall not elect to pay any portion of the registration fee on a deferred
basis.
 
Subject to Section 5.01(e), the Company shall not be deemed to have used its
reasonable best efforts to keep the Shelf Registration Statement effective if
the Company voluntarily takes any action or omits to take any action that would
result in any Holder covered thereby not being able to offer and sell any
Registrable Securities pursuant to such Shelf Registration Statement, unless
such action or omission is required by applicable law.  The Company shall use
its reasonable best efforts to remain a well-known seasoned issuer (as defined
in Rule 405 under the Securities Act) and to not become an ineligible issuer (as
defined in Rule 405 under the Securities Act).  An Investor shall provide notice
to the Company prior to any use of the Shelf Registration Statement by such
Investor.
 
(b)  Shelf Demand Notice.  If at any time following the filing of any Shelf
Registration Statement, an Investor desires to sell all or any portion of its
Registrable Securities
 

--------------------------------------------------------------------------------


 
14
 
under such Shelf Registration Statement in an Underwritten Offering (any such
sale, a “Shelf Demand Offering”), the applicable Investor Representative shall
(i) notify (such notice, the “Shelf Demand Notice”) the Company of such intent
at least three business days prior to such proposed sale and (ii) simultaneously
with delivery of the Shelf Demand Notice to the Company, deliver written notice
of such Shelf Demand Offering to each other Holder (if any) that holds
Registrable Securities on the date that such Shelf Demand Notice is delivered to
the Company.  The Shelf Demand Notice shall:  (1) specify (x) the aggregate
number of Registrable Securities requested to be sold in such Shelf Demand
Offering and (y) the identity of the Investor or Investors requesting such Shelf
Demand Offering; and (2) if the Shelf Demand Notice is not delivered by an
Investor, provide a representation from the proposed selling Holders that all
the shares proposed for sale under such Shelf Demand Offering constitute
Registrable Securities.
 
(c)  Shelf Demand Offering.  The Company shall include in the Shelf Demand
Offering covered by such Shelf Demand Notice all Registrable Securities of each
Holder with respect to which the Company has received a written request for
inclusion therein from such Holder within three business days after the Company
has received the Shelf Demand Notice.  The Company shall prepare and file a
prospectus supplement, post-effective amendment to the Shelf Registration
Statement and/or Exchange Act reports incorporated by reference into the Shelf
Registration Statement and take such other actions as reasonably necessary or
appropriate to permit the consummation of such Shelf Demand Offering.  The
Company shall take all reasonable actions to enable the Holders with respect to
which the Company has received a written request for inclusion in such offering
in accordance with the first sentence of this paragraph (c) to price such
offering within five business days of receipt of the Shelf Demand Notice.  The
applicable Investor Representative having notified or directed the Company to
commence a Shelf Demand Offering or to include any of their Registrable
Securities therein shall have the right to withdraw such notice or direction by
giving written notice to the Company.
 
(d)  Limitation on Shelf Demand Offerings and Demand Registrations.  The Company
shall be obligated to effect a total of only two Demand Registrations or Shelf
Demand Offerings pursuant to Sections 5.01 and 5.02, in the aggregate, at the
request of the Paulson Representative and two Demand Registrations or Shelf
Demand Offerings pursuant to Sections 5.01 and 5.02, in the aggregate, at the
request of the Trusts Representative; provided, however, that any such Demand
Registration or Shelf Demand Offering shall in no event be in an amount less
than $250 million.  In the event the Company has failed to keep the Shelf
Registration Statement continuously effective, and the Company receives from an
Investor Representative a notice requesting that the Company effect a
registration on Form S-3 (provided that the Company is eligible to effect such
registration on Form S-3 at such time), the Company shall be obligated to effect
any such requested registration on Form S-3 without regard to the number of
Demand Registrations made.  The Paulson Representative and the Trusts
Representative shall use commercially reasonable efforts to coordinate the
timing of their Shelf Demand Notices under this Section 5.01 so as to not unduly
burden the Company in connection with its fulfilling its obligations under this
Article V, it being understood that the Company shall fulfill all its
obligations under this Article V if the Company receives any Shelf Demand
Notice.
 
(e)  Suspension of Shelf Registration Statement.  For purposes of this
Agreement, the term “Suspension Period” shall mean (i) the period, beginning on
the Closing Date and
 

--------------------------------------------------------------------------------


 
15
 
continuing until the date that the Automatic Shelf Registration Statement is
filed with the Commission and made available for the sale of Registrable
Securities (the “Delay Period”) or (ii) any period during which the Company has
required the Holders to suspend the use of the Prospectus for sales of
Registrable Securities under a Shelf Registration Statement or a Demand
Registration Statement (as defined below).  Notwithstanding anything to the
contrary contained in this Agreement, the Company shall be entitled, from time
to time on or after the Closing Date, to declare a Suspension Period, provided
that such Suspension Period is for a reasonable period of time not to exceed 30
days in succession (other than the Delay Period) or 90 days in the aggregate in
any 12-month period, and provided further that the Company shall deliver a
written certificate to the Holders signed by either the Chief Executive Officer
of the Company or the Chief Financial Officer of the Company, certifying that
the Company has determined, in its good faith judgment, that such action or
proposed action (x) would adversely affect or interfere with any proposal or
plan by the Company or any of its affiliates to engage in any material financing
or in any material acquisition, merger, consolidation, tender offer, business
combination, securities offering or other material transaction or (y) would
require the Company to make an Adverse Disclosure.  Notwithstanding the
foregoing, the Company shall have the right, exercisable one time from and after
the Closing Date under either this Section 5.01(e) or Section 5.02(e), to extend
the successive 30-day or aggregate 90-day Suspension Period limitation for up to
an additional 15 days, provided that the Company shall deliver a written
certificate to the Holders signed by either the Chief Executive Officer of the
Company or the Chief Financial Officer of the Company certifying that the
Company has a proposal or plan with respect to a material acquisition, merger,
consolidation, tender offer, business combination or other strategic transaction
and that, in its good faith judgment, such action would adversely affect or
interfere with such proposal or plan.  Immediately upon receipt of such notice,
the Holders covered by the Shelf Registration Statement (if any) shall
discontinue the disposition of Registrable Securities under such Shelf
Registration Statement until the requisite changes to the Prospectus have been
made as required below.  Each Holder shall keep confidential any communications
received by it from the Company regarding the suspension of, or the use of the
Shelf Registration Statement, except as required by applicable law or court
order.  The Company agrees that it will terminate any such Suspension Period as
promptly as reasonably practicable and will promptly notify the Holders of such
termination.  After the expiration of any Suspension Period and without any
further request from any Holder, the Company shall as promptly as reasonably
practicable prepare a post-effective amendment or supplement to the Shelf
Registration Statement or the Prospectus, or any document incorporated therein
by reference, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
Prospectus will not include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.
 
(f)  If any of the Registrable Securities to be registered pursuant to a Shelf
Demand Offering are to be sold in a firm commitment underwritten offering, and
the managing underwriter(s) of such underwritten offering advise the Holders in
writing that it is their good faith opinion that the total number or dollar
amount of Registrable Securities proposed to be sold in such offering exceeds
the total number or dollar amount of such securities that can be sold without
having an adverse effect on the price, timing or distribution of the Registrable
Securities to be so included, then there shall be included in such firm
commitment underwritten offering the number or dollar amount of Registrable
Securities that in the opinion of such managing
 

--------------------------------------------------------------------------------


 
16
 
underwriter(s) can be sold without so adversely affecting such offering, and
such number of Registrable Securities shall be allocated for inclusion pro rata
(if applicable) among the Holders of the Registrable Securities for which
inclusion in such underwritten offering was requested, based on the number of
Registrable Securities Beneficially Owned by each such Holder.
 
(g)  In the event of a Shelf Demand Offering, the Company shall be required to
use its reasonable best efforts to maintain the continuous effectiveness of the
applicable Registration Statement for a period of at least 180 days after the
effective date thereof or such shorter period in which all Registrable
Securities included in such Registration Statement have actually been sold.
 
SECTION 5.02.  Demand Registration.  (a) If the Company is unable to file, cause
to be effective or maintain the effectiveness of a Shelf Registration Statement
as required under Section 5.01, each Investor Representative shall have the
right by delivering a written notice to the Company (a “Demand Notice”) to
require the Company to, pursuant to the terms of this Agreement, register under
and in accordance with the provisions of the Securities Act the number of
Registrable Securities held by any Holders and requested by such Demand Notice
to be so registered (a “Demand Registration”).  A Demand Notice shall also
specify the expected method or methods of disposition of the applicable
Registrable Securities.  Following receipt of a Demand Notice, the Company shall
use its reasonable best efforts to file, as promptly as reasonably practicable,
but not later than 45 days after receipt by the Company of such Demand Notice
(subject to paragraph (e) of this Section 5.02), a Registration Statement
relating to the offer and sale of the Registrable Securities requested to be
included therein by the Holders thereof in accordance with the methods of
distribution elected by such Holders (a “Demand Registration Statement”) and
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof.
 
(b)  If any of the Registrable Securities to be registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter(s) of such underwritten offering advise the Holders in
writing that it is their good faith opinion that the total number or dollar
amount of Registrable Securities proposed to be sold in such offering, together
with any other securities proposed to be included by Holders which are entitled
to exercise piggyback registration rights as set forth herein with respect to
such Registration Statement, exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the price,
timing or distribution of the Registrable Securities to be so included together
with all such Other Piggyback Securities, then there shall be included in such
firm commitment underwritten offering the number or dollar amount of Registrable
Securities and such other securities that in the opinion of such managing
underwriter(s) can be sold without so adversely affecting such offering, and
such number of Registrable Securities and other securities shall be allocated
for inclusion as follows:
 
(i)           first, among the Holders of the Registrable Securities set forth
in the Demand Notice, pro rata (if applicable), based on the number of
Registrable Securities Beneficially Owned by each such Holder; and
 
(ii)          second, among the Holders holding Registrable Securities
 

--------------------------------------------------------------------------------


 
17
 
exercising piggyback registration rights under Section 5.03 with respect to such
Demand Registration.
 
(c)  In the event of a Demand Registration, the Company shall be required to
maintain the continuous effectiveness of the applicable Registration Statement
for a period of at least 180 days after the effective date thereof or such
shorter period in which all Registrable Securities included in such Registration
Statement have actually been sold.
 
(d)  The Company shall be obligated to effect a total of only two Demand
Registrations or Shelf Demand Offerings pursuant to Sections 5.01 and 5.02, in
the aggregate, at the request of the Paulson Representative and two Demand
Registrations or Shelf Demand Offerings pursuant to Sections 5.01 and 5.02, in
the aggregate, at the request of the Trusts Representative; provided, however,
that any such Demand Registration or Shelf Demand Offering shall in no event be
in amount less than $250 million.  In the event the Company has failed to keep
the Shelf Registration Statement continuously effective, and the Company
receives from an Investor Representative a notice requesting that the Company
effect a registration on Form S-3 (provided that the Company is eligible to
effect such registration on Form S-3 at such time), the Company shall be
obligated to effect any such requested registration on Form S-3 without regard
to the number of Demand Registrations made.  The Paulson Representative and the
Trusts Representative shall use commercially reasonable efforts to coordinate
the timing of their Demand Notices under this Section 5.02 so as to not unduly
burden the Company in connection with its fulfilling its obligations under this
Article V, it being understood that the Company shall fulfill all its
obligations under this Article V if the Company receives any Demand Notice.
 
(e)  Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time on or after the Closing Date, to
declare a Suspension Period, provided that the Company delivers a written
certificate to the Holders signed by either the Chief Executive Officer of the
Company or the Chief Financial Officer of the Company, certifying that the
Company has determined, in its good faith judgment, that such action or proposed
action (i) would adversely affect or interfere with any proposal or plan by the
Company or any of its affiliates to engage in any material financing or in any
material acquisition, merger, consolidation, tender offer, business combination,
securities offering or other material transaction or (ii) would require the
Company to make an Adverse Disclosure.  Notwithstanding the foregoing, the
Company shall have the right, exercisable one time from and after the Closing
Date under either this Section 5.01(e) or Section 5.02(e), to extend the
successive 30-day or aggregate 90-day Suspension Period limitation for up to an
additional 15 days, provided that the Company shall deliver a written
certificate to the Holders signed by either the Chief Executive Officer of the
Company or the Chief Financial Officer of the Company certifying that the
Company has a proposal or plan with respect to a material acquisition, merger,
consolidation, tender offer, business combination or other strategic transaction
and that, in its good faith judgment, such action would adversely affect or
interfere with such proposal or plan.  Immediately upon receipt of such notice,
the Holders covered by the Demand Registration Statement shall discontinue the
disposition of Registrable Securities under such Demand Registration Statement
until the requisite changes to the Prospectus have been made as required
below.  Each Holder shall keep confidential any communications received by it
from the Company regarding the suspension of, or the use of the Demand
Registration Statement, except
 

--------------------------------------------------------------------------------


 
18
 
as required by applicable law or court order.  The Company agrees that it will
terminate any such Suspension Period as promptly as reasonably practicable and
will promptly notify the Holders of such termination.  After the expiration of
any Suspension Period and without any further request from any Holder, the
Company shall as promptly as reasonably practicable prepare a post-effective
amendment or supplement to the Demand Registration Statement or the Prospectus,
or any document incorporated therein by reference, or file any other required
document so that, as thereafter delivered to purchasers of the Registrable
Securities included therein, the Prospectus will not include an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(f)  The Demanding Investor Representative, as applicable, shall have the right
to notify the Company that it has determined that the Registration Statement
relating to a Demand Registration be abandoned or withdrawn, in which event the
Company shall promptly abandon or withdraw such Registration Statement;
provided, however, that such abandonment or withdrawal of the Demand
Registration shall be permissible only if, at the time of such notice to the
Company, (i) no action has been taken under Section 5.04(xiv) and (ii) no offers
for the Registrable Securities had been made under such Demand Registration.
 
SECTION 5.03.  Piggyback Registrations.  (a) If, other than pursuant to Section
5.01, the Company proposes or is required to file a registration statement under
the Securities Act with respect to an offering of preferred stock of the
Company, whether or not for sale for its own account (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms thereto or (ii) filed
solely in connection with any employee benefit or dividend reinvestment plan),
then the Company shall give prompt written notice of such proposed filing at
least 30 days before the anticipated filing date (the “Piggyback Notice”) to the
Holders. The Piggyback Notice shall offer the Holders the opportunity to include
in such registration statement the number of Registrable Securities as they may
request (a “Piggyback Registration”). Subject to Section 5.02(b) hereof, the
Company shall include in each such Piggyback Registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 15 days after notice has been given to the Holders. The
Holders shall be permitted to withdraw all or part of the Registrable Securities
from a Piggyback Registration at any time at least two business days prior to
the effective date of the registration statement relating to such Piggyback
Registration. The Company shall be required to maintain the effectiveness of the
registration statement for a Piggyback Registration for a period of 180 days
after the effective date thereof or such shorter period in which all Registrable
Securities included in such Registration Statement have actually been sold.  If
the Company shall determine for any reason not to proceed with the registration
that is the subject of the Piggyback Notice, the Company shall give notice to
the Holders and thereupon shall be relieved of its obligation to register any
Registrable Securities in connection with the Piggyback Registration relating to
such registration, but shall not be relieved of its obligation hereunder for
registration expenses with respect to such registration.
 
(b)  If any of the securities to be registered pursuant to the registration
giving rise to the Holders’ rights under this Section 5.03 are to be sold in an
underwritten offering, the Holders shall be permitted to include all Registrable
Securities requested to be included in such registration in such offering on the
same terms and conditions as any other shares of stock or
 

--------------------------------------------------------------------------------


 
19
 
other equity, if any, of the Company included therein; provided, however, that
if such offering involves a firm commitment underwritten offering and the
managing underwriter(s) of such underwritten offering advise the Company in
writing that it is their good faith opinion that the total amount of Registrable
Securities requested to be so included, together with all other securities that
the Company and any other Persons having rights to participate in such
registration intend to include in such offering (such other securities being
referred to herein as “Other Piggyback Securities”), exceeds the total number or
dollar amount of such securities that can be sold without having an adverse
effect on the price, timing or distribution of the Registrable Securities to be
so included together with all Other Piggyback Securities, then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities and such Other Piggyback Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Piggyback Securities shall be allocated for inclusion as follows:
 
(i)  first, all Other Piggyback Securities being sold by the Company;
 
(ii)  second, all Registrable Securities requested to be included by any
Holders, pro rata (if applicable), based on the number of shares of Registrable
Securities Beneficially Owned by each such Holder; and
 
(iii)  third, among any other holders of Other_Piggyback_Securities requesting
such registration, pro rata, based on the number of Other_Piggyback_Securities
Beneficially Owned by each such holder of Other Piggyback Securities.
 
SECTION 5.04.  Registration Procedures.  (a) Registration.  Subject to the
provisions of Sections 5.01, 5.02 and 5.03, including the Company’s obligation
to file the Automatic Shelf Registration Statement and the timing thereof, if
and whenever the Company is required to use reasonable best efforts to effect
the registration of any Registrable Securities under the Securities Act as
provided in this Article V, the Company shall effect such registration to permit
the sale of such Registrable Securities in accordance with the intended methods
of disposition thereof, and pursuant thereto the Company shall cooperate in the
sale of the securities and shall, as expeditiously as possible:
 
(i)  prepare and file with the Commission a Registration Statement or
Registration Statements on such form which shall be available for the sale of
the Registrable Securities by the Holders or the Company in accordance with the
intended method or methods of distribution thereof, and use its reasonable best
efforts to cause such Registration Statement to become and remain effective
pursuant to the terms of this Agreement; provided, however, that the Company may
discontinue any registration of its securities that are not Registrable
Securities at any time prior to the effective date of the Registration Statement
relating thereto; provided further that before filing such Registration
Statement or a Prospectus (including any Issuer Free Writing Prospectus  related
thereto) or any amendments or supplements thereto (including documents that
would be incorporated or deemed to be incorporated therein by reference), the
Company will furnish to each selling Holder, the counsel of each selling Holder
and the managing underwriter(s), if any, copies of all such documents proposed
to be filed, which documents will be subject to the reasonable review and
comment of such counsel (such
 

--------------------------------------------------------------------------------


 
20
 
review to be conducted with reasonable promptness), and such other documents
reasonably requested by such counsel, including any comment letter from the
Commission, and, if requested by such counsel, provide such counsel reasonable
opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein (including any Issuer Free Writing
Prospectus  related thereto) and such other opportunities to conduct a
reasonable investigation within the meaning of the Securities Act, including
reasonable access to the Company’s books and records, officers, accountants and
other advisors.  The Company shall not file any such Registration Statement or
Prospectus (including any Issuer Free Writing Prospectus  related thereto) or
any amendments or supplements thereto (including such documents that, upon
filing, would be incorporated or deemed to be incorporated by reference therein)
with respect to any registration pursuant to a Shelf Demand Offering or Demand
Registration to which an Investor Representative, its counsel, or the managing
underwriter(s), if any, shall reasonably object, in writing, on a timely basis,
unless, in the opinion of the Company, such filing is necessary to comply with
applicable law;
 
(ii)  prepare and file with the Commission such amendments, post-effective
amendments and supplements to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to (A) keep such Registration
Statement continuously effective during the period provided herein, (B) comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement, and cause the related
Prospectus to be supplemented by any prospectus supplement or Issuer Free
Writing Prospectus  as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provision then in force) under the Securities Act and
(C) complete the disposition of such securities in accordance with the intended
methods of disposition set forth in such Registration Statement;
 
(iii)  furnish without charge to Holder and each underwriter, if any, of the
securities being sold by such Holder such number of conformed copies of such
Registration Statement and of each amendment, post-effective amendment and
supplement thereto, including financial statements (in each case including all
exhibits), such number of copies of the Prospectus contained in such
Registration Statement (including each preliminary Prospectus), such number of
copies of any and all transmittal letters or other correspondence with the
Commission or any other governmental entity relating to such offering and such
other documents as such Holder or underwriter, if any, may reasonably request;
 
(iv)  prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling Holders, the
managing underwriter(s), if any, and their respective counsel in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer or sale under the
securities or “blue sky laws” of such jurisdictions as any Holder or any
underwriter shall reasonably request in writing and to keep each such
registration or qualification (or exemption therefrom) effective during the
period that such Registration Statement is required to be kept effective and to
take any other action
 

--------------------------------------------------------------------------------


 
21
 
that may be necessary or advisable to enable such Holder or underwriter to
consummate the disposition in such jurisdictions of the Registrable Securities,
except that the Company shall not for any such purpose be required to
(A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this paragraph
(iv) be obligated to be so qualified, or (B) take any action that would subject
it to general service of process in any such jurisdiction where it is not then
so subject;
 
(v)  on the earlier of (A) June 2, 2009 and (B) the date of conversion of all of
the Convertible Preferred Shares, submit a listing application for the Perpetual
Preferred Stock to the NYSE and use its reasonable best efforts to cause the
Perpetual Preferred Stock to be listed on the NYSE upon commencement of any
offering or sales of Registrable Securities under the Shelf Registration
Statement;
 
(vi)  promptly make available for inspection by any Holder, any underwriter
participating in any disposition pursuant to any Registration Statement, and any
attorney, accountant or other agent or representative retained by any such
Holder or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to conduct customary due diligence, and cause the Company’s officers, directors
and employees to supply all information reasonably requested by any such
Inspector in connection with such Registration Statement; provided, however,
that, unless the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, the Company shall not be
required to provide any information under this paragraph (viii) if (A) the
Company believes, after consultation with counsel for the Company, that to do so
would cause the Company to forfeit an attorney-client privilege that was
applicable to such information or (B) if either (1) the Company has requested
and been granted from the Commission confidential treatment of such information
contained in any filing with the Commission or documents provided supplementally
or otherwise or (2) the Company reasonably determines in good faith that such
Records are confidential and so notifies the Inspectors in writing unless prior
to furnishing any such information with respect to clause (A) or (B) above such
Holder requesting such information agrees, and causes each of its Inspectors, to
enter into a confidentiality agreement on terms reasonably acceptable to the
Company and the Inspectors in accordance with market norms; provided further
that each Holder agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company to, at its expense, undertake appropriate action
and to prevent disclosure of the Records deemed confidential;
 
(vii)  promptly notify in writing each Holder and the underwriters, if any, of
the following events:
 
(1) the filing of the Registration Statement, the Prospectus or any prospectus
supplement related thereto, any Issuer Free Writing Prospectus , or any
post-effective amendment to the Registration Statement and, with
 

--------------------------------------------------------------------------------


 
22
 
respect to the Registration Statement or any post-effective amendment thereto,
when the same has become effective;
 
(2) any request by the Commission or any other governmental entity for
amendments or supplements to the Registration Statement or related Prospectus or
Issuer Free Writing Prospectus or for additional information;
 
(3) the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
by any person for that purpose;
 
(4) the receipt by the Company of any notification with respect to the
suspension of the qualification or exception from qualification of any
Registrable Securities for sale in any jurisdiction or the initiation or threat
of any proceeding for such purpose;
 
(5) of the happening of any event that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference or any Issuer Free Writing
Prospectus related thereto untrue in any material respect or that requires the
making of any changes in such Registration Statement, Prospectus, documents or
Issuer Free Writing Prospectus so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, not misleading, and that in the case of any Prospectus
or Issuer Free Writing Prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and
 
(6) if at any time the representations and warranties of the Company contained
in any agreement (including any underwriting agreement contemplated by Section
5.04(a)(xiv) below) cease to be true and correct;
 
(viii)  (A) promptly notify in writing each Holder, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, upon discovery that the Prospectus included in such Registration Statement,
as then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and (B) upon such discovery and at the
request of any Holder, promptly prepare and furnish to such Holder a reasonable
number of copies of a supplement to or an amendment of such Prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading;
 

--------------------------------------------------------------------------------


 
23
 
(ix)  use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction at the reasonably
earliest practical date;
 
(x)  otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the Commission and any applicable national securities
exchange, and make available to its security holders, as soon as reasonably
practicable (but not more than 18 months), an earnings statement of the Company
covering the period of at least 12 months, beginning with the first day of the
Company’s first full quarter after the effective date of such Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder;
 
(xi)  cooperate with the Holders and the managing underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates (which shall not
bear any restrictive legends) representing Registrable Securities to be sold
under any Registration Statement, and enable such Registrable Securities to be
in such denominations and registered in such names as the managing
underwriter(s) or selling Holders may request and keep available and make
available to the Company’s transfer agent prior to the effectiveness of such
Registration Statement a supply of such certificates;
 
(xii)  in connection with an underwritten offering, enter into such agreements
(including an underwriting agreement in form, scope and substance as is
customary in underwritten offerings) and take all such other actions reasonably
requested by the Holders of a majority of the Registrable Securities being sold
in connection therewith or by the managing underwriter(s), if any, to expedite
or facilitate the disposition of such Registrable Securities, and in connection
therewith, whether or not an underwriting agreement is entered into and whether
or not the registration is an underwritten registration, (i) make such
representations and warranties to the selling Holders and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers in underwritten
offerings, and, if true, confirm the same if and when requested, (ii) use its
reasonable best efforts to furnish to the selling Holders of such Registrable
Securities 10b-5 statements and opinions of counsel to the Company and updates
thereof (which 10b-5 statements, and counsel and opinions, as the case may be,
(in form, scope and substance) shall be reasonably satisfactory to the managing
underwriter(s), if any, and counsels to the selling Holders of the Registrable
Securities), addressed to each selling Holder of Registrable Securities and each
of the managing underwriter(s), if any, covering the matters customarily covered
by 10b-5 statements and in opinions requested in underwritten offerings, as the
case may be, and such other matters as may be reasonably requested by such
counsel and managing underwriter(s), (iii) use its reasonable best efforts to
obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement) who have
 

--------------------------------------------------------------------------------


 
24
 
certified the financial statements included in such Registration Statement,
addressed to each selling Holder of Registrable Securities (unless such
accountants shall be prohibited from so addressing such letters by applicable
standards of the accounting profession, in which case an “agreed-upon
procedures” letter may be required) and each of the managing underwriter(s), if
any, such letters to be in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with underwritten
offerings, (iv) if an underwriting agreement is entered into, the same shall
contain indemnification provisions and procedures substantially to the effect
set forth in Section 5.06 hereof with respect to all parties to be indemnified
pursuant to said Section except as otherwise agreed by the Holders holding a
majority of the Registrable Securities being sold in connection therewith and
the managing underwriter(s) and (v) deliver such documents and certificates as
may be reasonably requested by the Holders holding a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company. The above shall be done at each
closing under such underwriting or similar agreement, or as and to the extent
required thereunder;
 
(xiii)  upon execution of a customary confidentiality agreement, make available
for inspection by a representative of the selling Holders, the managing
underwriter(s), if any, and any attorneys or accountants retained by such
selling Holders or managing underwriter(s), at the offices where normally kept,
during reasonable business hours, financial and other records, pertinent
corporate documents and properties of the Company and its subsidiaries, and
cause the officers, directors and employees of the Company and its subsidiaries
to supply all information in each case reasonably requested by any such
representative, managing underwriter(s), attorney or accountant in connection
with such Registration Statement;
 
(xiv)  in connection with a Shelf Demand Offering or a Demand Registration,
cause its officers or other members of management to use their reasonable best
efforts to support the marketing of the Registrable Securities covered by the
Registration Statement (including by participation in “road shows”);
 
(xv)  if requested by the managing underwriter(s), if any, or the Holders of a
majority of the Registrable Securities being sold in connection with an
underwritten offering, promptly include in a Prospectus supplement,
post-effective amendment or Issuer Free Writing Prospectus such information as
the managing underwriter(s), if any, or such Holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such Prospectus supplement, such post-effective
amendment or Issuer Free Writing Prospectus as soon as practicable after the
Company has received such request;
 
(xvi)  deliver to each selling Holder, and the managing underwriter(s), if any,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of Prospectus and any Issuer Free Writing Prospectus related to any such
Prospectuses) and each amendment or supplement thereto as such Persons may
reasonably request in
 

--------------------------------------------------------------------------------


 
25
 
connection with the distribution of the Registrable Securities; and the Company,
subject to the last paragraph of this Section 5.04, hereby consents to the use
of such Prospectus and each amendment or supplement thereto by each of the
selling Holders and the managing underwriter(s), if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any such amendment or supplement thereto;
 
(xvii)  use its reasonable best efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental entities within the United States, except as may be required
solely as a consequence of the nature of such selling Holder’s business, in
which case the Company will cooperate in all reasonable respects with the filing
of such Registration Statement and the granting of such approvals, as may be
necessary to enable the seller or sellers thereof or the managing
underwriter(s), if any, to consummate the disposition of such Registrable
Securities;
 
(xviii)  upon the occurrence of any event contemplated by Section
5.04(a)(viii)(2), (3), (4), (5) or (6) hereof, prepare a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference or an Issuer Free Writing Prospectus related thereto, or
file any other required document so that, as thereafter delivered to the selling
Holders, such Prospectus will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;
 
(xix)  prior to the effective date of the Registration Statement relating to the
Registrable Securities, use its reasonable best efforts to obtain a CUSIP number
for the Registrable Securities;
 
(xx)  provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement; and
 
(xxi)  otherwise use its reasonable best efforts to cooperate and take such
other actions as reasonably requested by the Holders and the underwriters in the
offering, marketing or selling of the Registrable Securities.
 
The Company may require each Holder and each underwriter, if any, to furnish the
Company in writing such information required in connection with such
registration regarding such Holder or underwriter and the distribution of such
Registrable Securities as the Company may from time to time reasonably request
to complete or amend the information required by such Registration Statement or
comply with applicable laws.
 
Each selling Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 5.04(a)(viii)(2),
(3), (4), (5) or (6) hereof, such Holder will forthwith discontinue disposition
of such Registrable Securities covered by such
 

--------------------------------------------------------------------------------


 
26
 
Registration Statement or Prospectus until such Holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 5.04(a)(xx)
hereof, or until it is advised in writing by the Company that the use of the
applicable Prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the Company shall extend
the time periods under Section 5.02 and Section 5.03 with respect to the length
of time that the effectiveness of a Registration Statement must be maintained by
the amount of time the Holder is required to discontinue disposition of such
securities.
 
(b)  Underwriting.  Without limiting any of the foregoing, in the event that any
offering of Registrable Securities is to be made by or through an underwriter,
the investment banker and managers that will administer the offering will be
selected by the Demanding Investor Representative in connection with the
offering, subject to approval by the Company, not to be unreasonably
withheld.  The Company, if requested by such underwriter, shall enter into an
underwriting agreement with a managing underwriter or underwriters in connection
with such offering containing representations, warranties, indemnities and
agreements customarily included by an issuer of preferred stock in underwriting
agreements with respect to offerings of preferred stock for the account of, or
on behalf of, such issuers, and customary in form and substance.
 
(c)  Return of Prospectuses.  Each Holder agrees that upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 5.02(a)(x)(A), such Holder shall forthwith (i) discontinue such Holder’s
disposition of Registrable Securities pursuant to the applicable Registration
Statement and Prospectus relating thereto until (A) such Holder’s receipt of the
copies of the supplemented or amended Prospectus contemplated by
Section 5.02(a)(x) or (B) such supplemented or amended Prospectus has been filed
with the Commission, and (ii) if so directed by the Company, deliver to the
Company, at the Company’s expense, all copies, other than permanent file copies,
then in such Holder’s possession of the Prospectus covering Registrable
Securities at the time of receipt of such notice.  In the event the Company
gives such notice, any applicable period during which the applicable
Registration Statement must remain effective pursuant to this Agreement shall be
extended by the number of days during the period from the date of giving of such
notice to the date when all Holders shall receive such a supplemented or amended
Prospectus or such Prospectus shall have been filed with the Commission.
 
SECTION 5.05.  Registration Expenses.  All expenses incident to the Company’s
performance of, or compliance with, its obligations under this Article V
including all (a) registration and filing fees, all fees and expenses of
compliance with securities and “blue sky” laws, (b) fees and expenses associated
with filings required to be made with The Financial Industry Regulatory
Authority, (c) printing and copying expenses (including expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company), (d) messenger, telephone and delivery expenses, (e)
fees and expenses of all independent certified public accountants and counsel
(including with respect to “comfort” letters and opinions) and any other
persons, including special experts retained by the Company, (f) expenses of the
Company incurred in connection with any road show, (g) all transfer taxes
incurred or payable by each Holder in connection with sale of such Holder’s
Registrable Securities and (h) fees and disbursements of counsel for the selling
Holders, shall be borne by the Company, regardless of whether a registration is
effected.  The Company will pay its internal
 

--------------------------------------------------------------------------------


 
27
 
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties, the expense of any annual audit and the
expense of any liability insurance) and the expenses and fees for listing the
securities to be registered on each securities exchange and included in each
established over-the-counter market on which similar securities issued by the
Company are then listed or traded.
 
SECTION 5.06.  Indemnification.  (a)  By the Company.  The Company agrees to
indemnify and hold harmless, to the fullest extent permitted by law, (i) each
Holder and, as applicable, its affiliates, officers, directors, employees,
representatives and agents (collectively, the “Holder Indemnified Persons”) and
(ii) each person who controls (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) any such Holder Indemnified
Person, in each case, from and against all losses, claims, actions, judgments,
damages, liabilities, costs and expenses, including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses (collectively,
“Losses”) caused by, arising out of, resulting from, based on or relating to (A)
any untrue statement or alleged untrue statement of a material fact contained in
any Registration Statement, Prospectus or preliminary Prospectus or any
amendment or supplement thereto, or any documents incorporated therein by
reference, or (B) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, in each case, except insofar as the same are caused by any
information furnished in writing to the Company by any Holder Indemnified
Persons expressly for inclusion therein.  In connection with an Underwritten
Offering and without limiting any of the Company’s other obligations under this
Agreement, the Company shall also provide customary indemnities to (i) such
underwriters and their affiliates, officers, directors, employees,
representatives and agents (collectively, the “Underwriter Indemnified Persons”)
and (ii) each person who controls (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) any such Underwriter
Indemnified Person to the same extent as provided above with respect to the
indemnification (and exceptions thereto) of the Holder Indemnified Person and
the person controlling such Holder Indemnified Persons.  Reimbursements payable
pursuant to the indemnification contemplated by this Section 5.06(a) will be
made by periodic payments during the course of any investigation or defense, as
and when bills are received or expenses incurred.
 
(b)  By the Holders.  In connection with any Registration Statement in which a
holder of Registrable Securities is participating, each participating Holder
will furnish to the Company in writing information regarding such Holder’s
ownership of Registrable Securities and its intended method of distribution
thereof and, to the extent permitted by law, shall, severally and not jointly,
indemnify (i) the Company and its affiliates, directors, officers, employees,
representatives and agents (collectively, the “Company Indemnified Persons”) and
(ii) each person who controls (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) any such Company Indemnified
Person against all Losses caused by (A) any untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment or supplement thereto, or any documents incorporated therein by
reference, or (B) any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, but,
in each case, only to the extent that such untrue statement or omission is
caused by any information furnished in writing by such Holder Indemnified Person
expressly for inclusion therein; provided, however, that each Holder’s
obligation to indemnify the Company hereunder shall, to the extent more than one
 

--------------------------------------------------------------------------------


 
28
 
Holder is subject to the same indemnification obligation, be apportioned between
each Holder based upon the net amount received by each Holder from the sale of
Registrable Securities, as compared to the total net amount received by all of
the Holders holding Registrable Securities sold pursuant to such Registration
Statement.  Notwithstanding the foregoing, no Holder shall be liable to the
Company for amounts in excess of the lesser of (x) such apportionment and (y)
the amount received by such holder in the offering giving rise to such
liability.  In connection with an Underwritten Offering and without limiting any
of the other obligations of the Holders under this Agreement, the Holders shall
also provide customary indemnities to (i) such Underwriter Indemnified Persons
and (ii) each person who controls (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) any such Underwriter
Indemnified Person to the same extent as provided above with respect to the
indemnification (and exceptions thereto) of the Company Indemnified Person and
the person controlling such Company Indemnified Persons.  Reimbursements payable
pursuant to the indemnification contemplated by this Section 5.06(b) will be
made by periodic payments during the course of any investigation or defense, as
and when bills are received or expenses incurred.
 
(c)  Notice.  Any person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification; provided, however, that the failure to give such notice
shall not release the indemnifying party from its obligation, except to the
extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice on a timely basis.
 
(d)  Defense of Actions.  In any case in which any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party, and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not (so long as it shall continue
to have the right to defend, contest, litigate and settle the matter in question
in accordance with this paragraph) be liable to such indemnified party hereunder
for any legal or other expenses subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation, supervision and monitoring (unless (i) such indemnified party
reasonably objects to such assumption on the grounds that there may be defenses
available to it that are different from or in addition to the defenses available
to such indemnifying party or (ii) the indemnifying party shall have failed
within a reasonable period of time to assume such defense and the indemnified
party is or is reasonably likely to be prejudiced by such delay, in either event
the indemnified party shall be promptly reimbursed by the indemnifying party for
the expenses incurred in connection with retaining separate legal counsel).  An
indemnifying party shall not be liable for any settlement of an action or claim
effected without its consent.  The indemnifying party shall lose its right to
defend, contest, litigate and settle a matter if it shall fail to diligently
contest such matter (except to the extent settled in accordance with the next
following sentence).  No matter shall be settled by an indemnifying party
without the consent of the indemnified party, which consent shall not be
unreasonably withheld (it being understood that the indemnified party shall not
be deemed to be unreasonable in withholding its consent if the proposed
settlement imposes any obligation on the indemnified party other than the
payment of money).
 

--------------------------------------------------------------------------------


 
29
 
(e)  Survival.  The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified person and will survive the transfer of the
Registrable Securities and the termination of this Agreement.
 
(f)  Contribution.  If recovery is not available or insufficient to hold
harmless an indemnified party in respect of any Losses under the foregoing
indemnification provisions for any reason or reasons other than as specified
therein, any person who would otherwise be entitled to indemnification by the
terms thereof shall nevertheless be entitled to contribution with respect to any
Losses with respect to which such person would be entitled to such
indemnification but for such reason or reasons.  In determining the amount of
contribution to which the respective persons are entitled, there shall be
considered the persons’ relative fault, relative knowledge and access to
information concerning the matter with respect to which the claim was asserted,
the opportunity to correct and prevent any statement or omission and other
equitable considerations appropriate under the circumstances.  It is hereby
agreed that it would not necessarily be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not found guilty of such fraudulent misrepresentation.  Notwithstanding the
foregoing, no Holder shall be required to make a contribution in excess of the
net amount received by such holder from its sale of Registrable Securities in
connection with the offering that gave rise to the contribution obligation.
 
(g)  Request for Information.  Not less than five business days before the
expected filing date of each Registration Statement pursuant to this Agreement,
the Company shall notify each Holder who has timely provided the requisite
notice hereunder entitling the Holder to register Registrable Securities in such
Registration Statement of the information, documents and instruments from such
Holder that the Company or any underwriter reasonably requests in connection
with such Registration Statement, including a questionnaire, custody agreement,
power of attorney, lock-up letter and underwriting agreement (the “Requested
Information”).  If the Company has not received, on or before the second day
before the expected filing date, the Requested Information from such Holder, the
Company may file the Registration Statement without including Registrable
Securities of such Holder.  The failure to so include in any Registration
Statement the Registrable Securities of a Holder (with regard to that
Registration Statement) shall not in and of itself result in any liability on
the part of the Company to such Holder.
 
SECTION 5.07.  Lockup.  In the event that any offering of Registrable Securities
is to be made in an Underwritten Offering, if requested by an underwriter, the
Company shall not effect, and shall use its reasonable best efforts to cause its
directors and officers not to effect, any offer, sale, pledge, transfer or other
distribution or disposition or any agreement with respect to the foregoing of
the Company Common Stock, the Perpetual Preferred Stock or the Convertible
Preferred Stock, whichever is the subject of the Underwritten Offering, or of a
similar security of the Company, or any securities convertible into, or
exchangeable or exercisable for such securities, including a sale pursuant to
Rule 144 under the Securities Act, during the period beginning at the Closing
and continuing to and including 90 days from the Closing.
 

--------------------------------------------------------------------------------


 
30
 
SECTION 5.08.  No Grant of Future Registration Rights.  The Company shall not
(a) grant any registration rights that are senior to the rights granted to the
Holders hereunder to any other person and (b) enter into any agreement that will
impair its ability to perform its obligations under this Article V, in each case
without the prior written consent of each Holder.
 
SECTION 5.09.  Termination of Registration Rights.  This Article V (other than
Sections 5.05 and 5.06) will terminate on the date on which all Shares subject
to this Agreement cease to be Registrable Securities.
 
 
ARTICLE VI
 
Miscellaneous
 
SECTION 6.01.  Survival.  Except for the representations and warranties
contained in Section 2.01(f), 2.01(i) and 2.01(j), none of the representations
and warranties in this Agreement shall survive the Convertible Preferred Stock
Closing.  This Section 6.01 shall not limit any covenant or agreement of the
parties which by its terms contemplates performance after the Initial Closing or
the Convertible Preferred Stock Closing.  
 
SECTION 6.02.  Termination.  This Agreement may be terminated at any time prior
to the Initial Closing:
 
(a)  by the Investors if the Initial Closing shall not have occurred on or
before April 1, 2009;
 
(b)  by either the Investors or the Company if an injunction shall have been
entered permanently restraining, enjoining or otherwise prohibiting the
consummation of the Merger and such injunction shall have become final and
non-appealable;
 
(c)  by the mutual written consent of the Investors and the Company; or
 
(d)  by the Company if the Initial Closing shall not have occurred on or before
the End Date (as defined in the Merger Agreement) and the Company shall not have
breached in any material respect its obligations under the Merger Agreement in
any manner that has been a principal cause of or resulted in the failure to
consummate the Merger on or before such date.
 
In the event of termination or abandonment of this Agreement by either the
Company or the Investor as provided in this Section 6.02, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of any Investor or the Company, other than the provisions of
Sections 3.02, 3.03, 4.01 and 4.02 and this Article VI (other than Section
6.04), which provisions shall survive such termination or abandonment; provided,
however, that nothing herein shall relieve the Company or any Investor from
liability for any intentional breach of any of the provisions set forth in this
Agreement prior to such termination.
 
SECTION 6.03.  Indemnity for Investors. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, (a) each Investor and, as
applicable, its affiliates, officers, directors, employees, representatives and
agents (collectively, the
 

--------------------------------------------------------------------------------


 
31
 
“Indemnified Persons”) and (b) each person who controls (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) any such
Indemnified Person, in each case, from and against all Losses caused by, arising
out of, resulting from, based on or relating to any investigation, suit, action,
claim or other proceeding by any governmental authority, stockholder of the
Company or any other person (other than the Company) relating to this Agreement
or the transactions contemplated by this Agreement (other than any Losses, as
determined by a court of competent jurisdiction, that resulted from or arose out
of or which would not have occurred but for one or more of the following:  (i)
any representation or warranty by such Indemnified Person in this Agreement
being incorrect in any material respect; (ii) the failure by such Indemnified
Person to perform or observe any agreement, covenant or condition in this
Agreement applicable to it (except to the extent such failure was caused
directly by the failure of the Company to perform any obligation under this
Agreement); or (iii) the wilful misconduct or the gross negligence of such
Indemnified Person (or any of its affiliates), other than any Loss resulting
from or arising out of actions performed at the request of, with the consent of,
or in conformity with actions taken or omitted to be taken by, the
Company).  With respect to any Losses in respect of which indemnification may be
sought under this Section 6.03, the respective rights, obligations and
procedures contained in Section 5.04 shall apply as if restated in this
Section 6.03.
 
SECTION 6.04.  Rule 144; Rule 144A.  The Company covenants that it shall file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the Commission thereunder (or, if
it is not required to file such reports, it shall, upon the request of any
holder of Registrable Securities, make publicly available other information so
long as necessary to permit sales of such Registrable Securities in compliance
with Rule 144 or 144A under the Securities Act), and it shall take such further
reasonable action, to the extent required from time to time to enable any holder
of Registrable Securities to sell such Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 or 144A or Regulation S under the Securities Act, as such
Rules  may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.  Upon the reasonable request of any holder
of Registrable Securities, the Company will deliver to such holder a written
statement as to whether it has complied with such information and filing
requirements and, if not, the specifics thereof.
 
SECTION 6.05.  Amendments, Waivers, Etc.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed by the Company and each of the Investors; provided, however, that any
provision that relates to the Convertible Preferred Share Purchase or Company
Common Stock may be amended or waived if, and only if, such amendment or waiver
is in writing and signed by the Company and each of the Trusts.  The failure of
any party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such or
other right, power or remedy or to demand such compliance.
 
SECTION 6.06.  Counterparts and Facsimile.  This Agreement may be executed in
two or more consecutive counterparts (including by facsimile), each of which
shall be an original, with the same
 

--------------------------------------------------------------------------------


 
32
 
effect as if the signatures thereto and hereto were upon the same instrument,
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered (by telecopy or otherwise) to the other
parties.
 
SECTION 6.07.  SPECIFIC ENFORCEMENT; GOVERNING LAW; SUBMISSION TO JURISDICTION;
WAIVER OF JURY TRIAL.  (a)  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE.
 
(b)  THE PARTIES ACKNOWLEDGE AND AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN
THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN
ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED AND THAT THE
PARTIES WOULD NOT HAVE ANY ADEQUATE REMEDY AT LAW.  IT IS ACCORDINGLY AGREED
THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT
BREACHES OR THREATENED BREACHES OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY
THE TERMS AND PROVISIONS OF THIS AGREEMENT EXCLUSIVELY IN THE DELAWARE COURT OF
CHANCERY, OR IN THE EVENT (BUT ONLY IN THE EVENT) THAT SUCH COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION OVER SUCH ACTION OR PROCEEDING, IN THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE OR ANOTHER COURT SITTING IN THE
STATE OF DELAWARE.  THE FOREGOING IS IN ADDITION TO ANY OTHER REMEDY TO WHICH
ANY PARTY IS ENTITLED AT LAW, IN EQUITY OR OTHERWISE.  IN ADDITION, EACH OF THE
PARTIES HERETO IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER BROUGHT BY THE OTHER PARTY HERETO
OR ITS SUCCESSORS OR ASSIGNS SHALL BE BROUGHT AND DETERMINED EXCLUSIVELY IN THE
DELAWARE COURT OF CHANCERY, OR IN THE EVENT (BUT ONLY IN THE EVENT) THAT SUCH
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION OVER SUCH ACTION OR PROCEEDING,
IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE OR ANOTHER
COURT SITTING IN THE STATE OF DELAWARE.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH ACTION OR PROCEEDING FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE PERSONAL
JURISDICTION OF THE AFORESAID COURTS AND AGREES THAT IT WILL NOT BRING ANY
ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT IN ANY COURT OTHER THAN THE AFORESAID COURTS.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF
 
 

--------------------------------------------------------------------------------


 
33
 
MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, (1) ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON OTHER THAN THE
FAILURE TO SERVE IN ACCORDANCE APPLICABLE LAW, (2) ANY CLAIM THAT IT OR ITS
PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM ANY
LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT,
EXECUTION OF JUDGMENT OR OTHERWISE) AND (3) TO THE FULLEST EXTENT PERMITTED BY
THE APPLICABLE LAW, ANY CLAIM THAT (A) THE SUIT, ACTION OR PROCEEDING IN SUCH
COURT IS BROUGHT IN AN INCONVENIENT FORUM, (B) THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER OR (C) THIS AGREEMENT, OR THE SUBJECT MATTER HEREOF, MAY
NOT BE ENFORCED IN OR BY SUCH COURTS.
 
(c)  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.  EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS SECTION 6.07(C).
 
SECTION 6.08.  Notices.  Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission (provided that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any business day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
business day), by reliable overnight delivery service (with proof of service),
or hand delivery, addressed as follows:
 
(a)  If to a Trust, addressed to such Trust at the address specified for such
communications on Schedule I attached hereto, with a copy to:
 
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
 
Attention:  Richard Hall, Esq.
Andrew R. Thompson, Esq.
Facsimile:  (212) 474-3700
 

--------------------------------------------------------------------------------


 
34
 
(b)   If to Paulson & Co. Inc., addressed to such Investor at the address
specified for such communications on Schedule I attached hereto, with a copy to:
 
Fried Frank Harris Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004


Attention:  Christopher Ewan, Esq.
Facsimile:  (212) 859-4000


(c)   If to the Company:
 
The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention:  Executive Vice President and General Counsel
Facsimile:  (989) 638-9347
 
with a copy to:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022-6069

 
Attention:  Joel S. Klaperman, Esq.
John A. Marzulli, Jr., Esq.
Facsimile:  (212) 848-7179
 
or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or scheduled to be received if so
mailed.  Any party to this Agreement may notify any other party of any changes
to the address or any of the other details specified in this paragraph;
provided, however, that such notification shall only be effective on the date
specified in such notice or five business days after the notice is given,
whichever is later.  Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice as of the date of such rejection, refusal or
inability to deliver.
 
SECTION 6.09.  Entire Agreement, Etc.  This Agreement, the Merger Agreement, the
Voting Agreement and any agreements being executed and delivered
contemporaneously therewith (including any attachments hereto or thereto)
constitute the entire agreement, and supersede all other prior agreements,
understandings, representations and warranties, both written and oral, between
the parties, with respect to the subject matter hereof and thereof.
 
SECTION 6.10.  Definitions.  (a) The term “Adverse Disclosure” means public
disclosure of material nonpublic information that has not been, and is not
otherwise required to
 

--------------------------------------------------------------------------------


 
35
 
be, disclosed to the public, and that, in the Company’s good-faith judgment
after consultation with outside counsel to the Company:  (i) would be required
to be made in any Registration Statement or report filed with the Commission by
the Company so that such Registration Statement or report would not be
materially misleading; (ii) would not be required to be made at such time but
for the filing of such Registration Statement; and (iii) would not be in the
best interests of the Company to disclose in a Registration Statement at such
time.
 
(b)  The term “affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person.  For purposes of this definition, “control” when used with respect
to any person, means the possession, directly or indirectly, of the power to
cause the direction of management and/or policies of such person, whether
through the ownership of voting securities, by contract or otherwise.
 
(c)  “Beneficial Ownership” by a Person of any securities includes ownership by
any Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the
Commission under the Exchange Act; provided, that for purposes of determining
Beneficial Ownership, in no event will an Investor be deemed to Beneficially Own
any securities which it has the right to acquire pursuant to this Agreement
unless, and then only to the extent that, such Investor shall have actually
exercised such right.  The term “Beneficially Own” shall have a correlative
meaning.
 
(d)  The term “Benefit Plans” means employee benefit plans as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended, and all
other employee benefit practices or arrangements, including any such practices
or arrangements providing severance pay, sick leave, vacation pay, salary
continuation for disability, retirement benefits, deferred compensation, bonus
pay, incentive pay, stock options or other stock-based compensation,
hospitalization insurance, medical insurance, life insurance, scholarships or
tuition reimbursements, maintained by the Company or any of its subsidiaries or
to which the Company or any of its subsidiaries is obligated to contribute for
employees or former employees.
 
(e)  The term “Covered Securities” means the Purchased Convertible Preferred
Shares, the Company Common Stock issuable upon conversion of the Convertible
Preferred Shares and the Purchased Perpetual Preferred Shares.
 
(f)  The term “Demanding Investor Representative” means the Investor
Representative who has delivered a Shelf Demand Notice or a Demand Notice
pursuant to Sections 5.01 or 5.02, respectively.
 
(g)  The term “Dow – Rohm and Haas Litigation” means the action of Rohm and Haas
Company v. The Dow Chemical Company, C.A. No. 4309-CC, in the Court of Chancery
of the State of Delaware.
 

--------------------------------------------------------------------------------


 
36
 
(h)  The term “Holder” means any Investor and any Transferee of Registrable
Securities.
 
(i)  The term “Investor Representative” means the Trusts Representative or the
Paulson Representative.
 
(j)  The term “Issuer Free Writing Prospectus” means an Issuer Free Writing
Prospectus, as defined in Rule 433 under the Securities Act, relating to an
offer of the Registrable Securities.
 
(k)  The term “Merger Agreement” means the Agreement and Plan of Merger dated as
of July 10, 2008, among the Company, Ramses and Rohm and Haas Company, a
Delaware corporation.
 
(l)  The term “Paulson Representative” means Paulson & Co. Inc.
 
(m)  The term “Person” or “person” means an individual, corporation,
association, partnership (as such term is used in Section 13(d)(3) of the
Exchange Act), limited liability company, limited or general partnership, joint
venture, association, joint stock company, trust, unincorporated organization,
government or any agency or political subdivisions thereof or any group (within
the meaning of Section 13(d)(3) of the Exchange Act) comprised of two or more of
the foregoing.
 
(n)  The term “Prospectus” means the prospectus included in any Registration
Statement (including a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective Registration Statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement, any Issuer Free Writing Prospectus related thereto, and
all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.
 
(o)  The term “Registrable Securities” means the Covered Securities and any
securities which may be issued or distributed in respect thereof by way of stock
dividend or stock split or other distribution, recapitalization or
reclassification.  As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when (i) a Registration Statement
registering such securities under the Securities Act has been declared effective
and such securities have been sold or otherwise transferred by the holder
thereof pursuant to such effective Registration Statement, (ii) such securities
have been sold to the public in accordance with Rule 144 or (iii) such
securities are no longer outstanding.
 
(p)  The term “Registration Statement” means any registration statement of the
Company under the Securities Act which permits the public offering of any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
 
 

--------------------------------------------------------------------------------


 
37
 
(q)  The term “Stockholder Group” means, with respect to any Investor, such
Investor and its controlled affiliates.
 
(r)  The term “subsidiary” means, with respect to any person, any corporation,
association or other entity of which such person owns or controls more than 50%
of the outstanding voting securities directly or indirectly.
 
(s)  The term “Transferee” means (i) the transferee of all or any portion of the
Registrable Securities held by any Investor or (ii) the subsequent transferee of
all or any portion of the Registrable Securities held by any Transferee.
 
(t)  The term “Trusts Representative” means any of the First 1945 Trust, the
Second 1945 Trust, the 1955 Trust, the 1956 Trust, the 1961 Trust A and the 1961
Trust B.
 
(u)  The term “Trusts” means, collectively, (i) the trust (Tax Identification
No. 23-6226975) (the “First 1945 Trust”) formed pursuant to the agreement dated
December 20, 1945, between Otto Haas, as grantor, and Girard Trust Company,
Phoebe W. Haas, John C. Haas and F. Otto Haas, as original trustees, (ii) the
trust (Tax Identification No. 23-6226976) (the “Second 1945 Trust”) formed
pursuant to the agreement dated December 21, 1945, between Phoebe W. Haas, as
grantor, and Girard Trust Company, Otto Haas, John C. Haas and F. Otto Haas, as
original trustees, (iii) the trust (Tax Identification No. 23-6233446) (the
“1955 Trust”) formed pursuant to the trust agreement dated August 3, 1955,
between Otto Haas, as grantor, and F. Otto Haas, John C. Haas and The
Philadelphia National Bank, as original trustees, (iv) the trust (Tax
Identification No. 23-6233448) (the “1956 Trust”) formed pursuant to the trust
agreement dated as of September 28, 1956, between Otto Haas, as grantor, and F.
Otto Haas, John C. Haas and The Philadelphia National Bank, as original
trustees, (v) the Trust A - for issue of F. Otto Haas (Tax Identification No.
23-6524491) (the “1961 Trust A”) formed pursuant to the trust agreement dated
August 24, 1961, between Phoebe W. Haas, as grantor, and F. Otto Haas and John
C. Haas, as original trustees, and (vi) the Trust B - for issue of John C. Haas
(Tax Identification No. 23-6524492) (the “1961 Trust B”) formed pursuant to the
trust agreement dated August 24, 1961, between Phoebe W. Haas, as grantor, and
F. Otto Haas and John C. Haas, as original trustees.
 
(v)  The term “Underwritten Offering” means a sale of securities of the Company
to an underwriter or underwriters for reoffering to the public.
 
(w)  The term “Voting Agreement” means the Voting Agreement dated as of July 10,
2008, among the Company, Rohm and Haas Company, a Delaware corporation, and the
Trusts.
 
SECTION 6.11.  Interpretation.  When a reference is made in this Agreement to an
Article, Section or Schedule, such reference shall be to an Article or
Section of, or a Schedule to, this Agreement unless otherwise indicated.  The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”.  The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this
 
 

--------------------------------------------------------------------------------


 
38
 
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  All references to “$” mean the lawful currency of
the United States of America.  The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated
therein.  References to a person are also to its permitted successors and
assigns.  Each of the parties has participated in the drafting and negotiation
of this Agreement.  If an ambiguity or question of intent or interpretation
arises, this Agreement must be construed as if it is drafted by all the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of authorship of any of the provisions of this Agreement.
 
SECTION 6.12.  Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction.  If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.
 
SECTION 6.13.  No Third-Party Beneficiaries.  Nothing expressed or referred to
in this Agreement will be construed to give any person, other than the parties
to this Agreement, any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement.
 
SECTION 6.14.  Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties; provided that any Investor is permitted to assign
its rights and obligations under Article V hereof to a Transferee.
 
SECTION 6.15.  Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement and the Company acknowledges that the Investors are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement.  Each Investor confirms that it has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors.  Each Investor shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
 
 

--------------------------------------------------------------------------------


 
39
 
SECTION 6.16.  Repurchases.  The Company shall not purchase any Perpetual
Preferred Stock or Convertible Preferred Stock from any Investor without
offering, upon identical terms, to purchase shares of Perpetual Preferred Stock
or shares of Convertible Preferred Stock, as applicable, from all Investors who
then hold Perpetual Preferred Stock or Convertible Preferred Stock, as
applicable, and in the event that the shares of Perpetual Preferred Stock or
shares of Convertible Preferred Stock, as applicable, sought to be sold in
response to such offer exceeds the amount the Company is willing to purchase,
then the amount purchased by the Company from each such Investor shall be pro
rated based on the number of shares of Perpetual Preferred Stock or shares of
Convertible Preferred Stock, as applicable, sought to be sold by such Investors.
 
SECTION 6.17.  Public Announcements.  Each party hereto shall consult with the
other parties hereto before issuing, and provide the other parties the
opportunity to review and comment upon, any press release or other public
statements with respect to the transactions contemplated by this Agreement, and
shall not issue any such press release or make any such public statement prior
to such consultation, except as may be required by applicable law, court process
or by obligations pursuant to any listing agreement with any national securities
exchange.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
40
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first written above.
 


 
THE DOW CHEMICAL COMPANY,
 
by
 
/s/ ANDREW N. LIVERIS
 
Name: Andrew N. Liveris
 
Title:   Chief Executive Officer



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
41
 
THE FIRST 1945 TRUST
THE SECOND 1945 TRUST
THE 1955 TRUST
THE 1956 TRUST
 
by
 
/s/ JOHN C. HAAS
 
Name: John C. Haas
 
Title:   Trustee

 
 

   
/s/ JOHN OTTO HAAS
 
Name: John Otto Haas
 
Title:   Trustee


 

   
/s/ THOMAS WILLAMAN HAAS
 
Name: Thomas Willaman Haas
 
Title:   Trustee


 

   
/s/ WILLIAM DAVID HAAS
 
Name: William David Haas
 
Title:   Trustee

 
 
 
      WACHOVIA BANK, N.A.,
      as Trustee
by
 
/s/ JOHN A. GINTER
 
Name: John A. Ginter
 
Title:   Senior Vice President



 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
42

1961 TRUST A
 
by
 
/s/ CAROLE HAAS GRAVAGNO
 
Name: Carole Haas Gravagno
 
Title:   Trustee

 
 

   
/s/ JOHN OTTO HAAS
 
Name: John Otto Haas
 
Title:   Trustee

 
 

   
/s/THOMAS WILLAMAN HAAS
 
Name: Thomas Willaman Haas
 
Title:   Trustee

 
 

   
/s/ WILLIAM DAVID HAAS
 
Name: William David Haas
 
Title:   Trustee



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
43
 
1961 TRUST B
 
by
 
/s/ JOHN C. HAAS
 
Name: John C. Haas
 
Title:   Trustee

 
 

   
/s/ DAVID W. HAAS
 
Name: David W. Haas
 
Title:   Trustee

 
 

   
/s/ LEONARD C. HAAS
 
Name: Leonard C. Haas
 
Title:   Trustee

 
 

   
/s/ FREDERICK R. HAAS
 
Name: Frederick R. Haas
 
Title:   Trustee



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
44
 
PAULSON & CO. INC., ON BEHALF OF
THE SEVERAL FUNDS AND
ACCOUNTS MANAGED BY IT,
 
by
 
/s/ MICHAEL WALDORF
 
Name:  Michael Waldorf
 
Title:    Senior Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE I
 
Investor
Number of Perpetual
Preferred Shares to be
Purchased
Aggregate Amount to be
Paid by Such Investor for
the Perpetual Preferred
Shares to be Purchased
THE FIRST 1945 TRUST
 
Address for Communications:
 
Haas Trust Office
1717 Arch St., 14th Floor
Philadelphia, PA 19103
Attn:      Dr. Janet Haas,
              Executive Trust Advisor
Tel:        (215) 988-1830
Fax:       (215) 557-8077
 
Wachovia Bank, N.A., as Trustee
Calibre
1500 Market Street, PA 4394
Philadelphia, PA 19102
Attn:      Jason Davis and
              Jack Ginter
Tel:       (215) 973-3155
Fax:       (215) 973-3191
              (215) 973-3190
53,850
53,850,000
THE SECOND 1945 TRUST
 
 
Address for Communications:
 
Haas Trust Office
1717 Arch St., 14th Floor
Philadelphia, PA 19103
Attn:      Dr. Janet Haas,
              Executive Trust Advisor
Tel:        (215) 988-1830
Fax:       (215) 557-8077
 
Wachovia Bank, N.A., as Trustee
Calibre
1500 Market Street, PA 4394
Philadelphia, PA 19102
Attn:      Jason Davis and
              Jack Ginter
Tel:       (215) 973-3155
Fax:       (215) 973-3191
              (215) 973-3190
634,050
634,050,000

 
 

--------------------------------------------------------------------------------


 
2
 
THE 1955 TRUST
 
Address for Communications:
 
Haas Trust Office
1717 Arch St., 14th Floor
Philadelphia, PA 19103
Attn:      Dr. Janet Haas,
              Executive Trust Advisor
Tel:       (215) 988-1830
Fax:       (215) 557-8077
 
Wachovia Bank, N.A., as Trustee
Calibre
1500 Market Street, PA 4394
Philadelphia, PA 19102
Attn:     Jason Davis and
             Jack Ginter
Tel:       (215) 973-3155
Fax:       (215) 973-3191
              (215) 973-3190
137,100
137,100,000
THE 1956 TRUST
 
Address for Communications:
 
Haas Trust Office
1717 Arch St., 14th Floor
Philadelphia, PA 19103
Attn:      Dr. Janet Haas,
              Executive Trust Advisor
Tel:        (215) 988-1830
Fax:       (215) 557-8077
 
Wachovia Bank, N.A., as Trustee
Calibre
1500 Market Street, PA 4394
Philadelphia, PA 19102
Attn:     Jason Davis and
             Jack Ginter
Tel:       (215) 973-3155
Fax:       (215) 973-3191
              (215) 973-3190
510,600
510,600,000

 
 

--------------------------------------------------------------------------------


 
3
 
1961 TRUST A
 
Address for Communications:
 
Haas Trust Office
1717 Arch St., 14th Floor
Philadelphia, PA 19103
Attn:      Dr. Janet Haas,
              Executive Trust Advisor
Tel:        (215) 988-1830
Fax:       (215) 557-8077
82,200
82,200,000
1961 TRUST B
 
Address for Communications:
 
Haas Trust Office
1717 Arch St., 14th Floor
Philadelphia, PA 19103
Attn:      Dr. Janet Haas,
              Executive Trust Advisor
Tel:        (215) 988-1830
Fax:       (215) 557-8077
82,200
82,200,000
PAULSON & CO. INC.
 
Address for Communications:
 
Paulson & Co. Inc.
1251 Avenue of the Americas
50th Floor
New York, NY 10020
Attn:      Michael Waldorf
Tel:         (212) 956-2472
Fax:        (212) 351-5887
1,000,000
1,000,000,000

 
 
 
 
 
 
 
 
 
 

 
 

 

--------------------------------------------------------------------------------


 
SCHEDULE II
 
 

 
Trust
Number of Convertible
Preferred Shares to be
Purchased
Aggregate Amount to be
Paid by Such Investor for
the Convertible Preferred
Shares to be Purchased
THE FIRST 1945 TRUST
17,950
17,950,000
THE SECOND 1945 TRUST
211,350
211,350,000
THE 1955 TRUST
45,700
45,700,000
THE 1956 TRUST
170,200
170,200,000
1961 TRUST A
27,400
27,400,000
1961 TRUST B
27,400
27,400,000

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
Annex A
 
 

 
 
CERTIFICATE OF DESIGNATIONS

 
OF

 
CUMULATIVE CONVERTIBLE PERPETUAL PREFERRED STOCK, SERIES C

 
OF

 
THE DOW CHEMICAL COMPANY

____________________________
 
 
pursuant to Section 151 of the

 
General Corporation Law of the State of Delaware

____________________________

 
The Dow Chemical Company, a Delaware corporation (the “Company”), hereby
certifies that:
 
1.  The Restated Certificate of Incorporation of the Company (the “Certificate
of Incorporation”) fixes the total number of shares of all classes of capital
stock that the Company shall have the authority to issue at one billion five
hundred million (1,500,000,000) shares of common stock, par value $2.50 per
share, and two hundred fifty million (250,000,000) shares of preferred stock,
par value $1.00 per share.
 
2.  The Certificate of Incorporation expressly grants to the Board of Directors
of the Company (the “Board of Directors”) authority to provide for the issuance
of the shares of preferred stock in series, and to establish from time to time
the number of shares to be included in each such series and to fix the
designations, powers, preferences and rights of the shares of each such series
and the qualifications, limitations or restrictions thereof.
 
3.  Pursuant to the authority conferred upon the Board of Directors by the
Certificate of Incorporation, the Board of Directors, by action duly taken on
[●], 2009, adopted resolutions (i) authorizing the issuance and sale of up to
500,000 shares of the Company’s preferred stock, (ii) authorizing the Executive
Committee of the Board of Directors to approve the final form of the Certificate
of Designations of Cumulative Convertible Perpetual Preferred Stock, Series C
substantially in the form approved by the Board of Directors, with such changes,
subject to certain exceptions, as the Executive Committee of the Board of
Directors may approve, and (iii) establishing the number of shares to be
included in this series of Cumulative Convertible Perpetual Preferred Stock,
Series C, and the Executive Committee of the Board of Directors, by action duly
taken on [●], adopted resolutions (i) approving this final form of the
Certificate of Designations of Cumulative Convertible Perpetual Preferred Stock,
Series C and (ii) fixing the
 
 

--------------------------------------------------------------------------------


 
designations, powers, preferences and rights of the shares of this Cumulative
Convertible Perpetual Preferred Stock, Series C and the qualifications,
limitations or restrictions thereof as follows:
 
Section 1.  Designation.
 
The designation of the series of preferred stock shall be “Cumulative
Convertible Perpetual Preferred Stock, Series C” (the “Convertible Preferred
Stock”).  Each share of Convertible Preferred Stock shall be identical in all
respects to every other share of Convertible Preferred Stock.  Convertible
Preferred Stock will rank equally with Parity Stock, if any, will rank senior to
Junior Stock, if any, and will rank junior to Senior Stock, if any.
 
Section 2.  Number of Shares.
 
The number of authorized shares of Convertible Preferred Stock shall be
500,000.  That number from time to time may be decreased (but not below the
number of shares of Convertible Preferred Stock then outstanding) by further
resolution duly adopted by the Board of Directors, or any duly authorized
committee thereof and by the filing of a certificate pursuant to the provisions
of the General Corporation Law of the State of Delaware stating that such
reduction has been so authorized.  The Company shall not have the authority to
issue fractional shares of Convertible Preferred Stock.
 
Section 3.  Definitions.  As used herein with respect to Convertible Preferred
Stock:
 
“Additional Dividends” has the meaning set forth in Section 4(a).
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Aggregate Dividend Amount” has the meaning set forth in Section 10(a)(iv).
 
“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Holder (or if there is more than one
Holder, a majority in interest of Holders), shall mutually agree upon the
determinations then the subject of appraisal.  Each party shall deliver a notice
to the other appointing its appraiser within 15 days after the Appraisal
Procedure is invoked.  If within 30 days after appointment of the two appraisers
they are unable to agree upon the amount in question, a third independent
appraiser shall be chosen within 10 days thereafter by the mutual consent of
such first two appraisers or, if such two first appraisers fail to agree upon
the appointment of a third appraiser, such appointment shall be made by the
American Arbitration Association, or any organization successor thereto, from a
panel of arbitrators having experience in appraisal of the subject matter to be
appraised.  The decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser.  If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than
 
 
2

--------------------------------------------------------------------------------


 
twice the amount by which the other determination is disparate from the middle
determination, then the determination of such appraiser shall be excluded, the
remaining two determinations shall be averaged and such average shall be binding
and conclusive upon the Company and the Holder; otherwise, the average of all
three determinations shall be binding upon the Company and the Holder.  The
costs of conducting any Appraisal Procedure shall be borne equally by the
Company and the Holder.
 
“Automatic Conversion Date” has the meaning set forth in Section 7(b).


“Automatic Conversion Rate” means for each share of Convertible Preferred Stock,
the sum of the VWAP Conversion Fractions for the Trading Days included in the
first full Conversion Pricing Period that commences after the Effective Shelf
Registration Date.
 
“Automatic Shelf Registration Statement” means an automatic shelf registration
statement on Form S-3 under the Securities Act covering the Convertible
Preferred Stock and the Common Stock into which the Convertible Preferred Stock
is convertible.
 
“Board of Directors” has the meaning set forth in the recitals above.
 
“Business Day” means any weekday that is not a legal holiday in New York, New
York and is not a day on which banking institutions in New York, New York are
authorized or required by law or regulation to be closed.
 
“Cash Dividends” has the meaning set forth in Section 4(a).
 
“Certificate of Incorporation” has the meaning set forth in the recitals above.
 
“Change of Control” means the occurrence of one of the following:
 
(i) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act files a Schedule TO or any schedule, form or report under the Exchange Act
disclosing that such person or group has become the direct or indirect ultimate
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of common
equity of the Company representing more than 50% of the voting power of the
outstanding common equity of the Company; or
 
(ii) consummation of any consolidation or merger of the Company or similar
transaction or any sale, lease or other transfer in one transaction or a series
of transactions of all or substantially all of the property and assets of the
Company to any Person other than one of the Company’s subsidiaries, in each case
pursuant to which the Common Stock will be converted into cash, securities or
other property, other than pursuant to a transaction in which the Persons that
“beneficially owned” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, voting shares of the Company immediately prior to such
transaction beneficially own, directly or indirectly, voting shares representing
a majority of the total voting power of all outstanding classes of voting shares
of the continuing or surviving Person immediately after the transaction;
provided, however, that a Change of Control will not be deemed to have occurred
if at least 90% of the consideration received by holders of Common Stock in the
transaction or
 
 
3

--------------------------------------------------------------------------------


 
transactions consists of shares of common stock or depositary receipts in
respect of common stock that are (or upon issuance will be) traded on a U.S.
national securities exchange or securities exchange in the European Economic
Area.
 
 “Closing Price” of the Common Stock on any date of determination means the
closing sale price or, if no closing sale price is reported, the last reported
sale price, of the shares of the Common Stock on the New York Stock Exchange on
such date.  If the Common Stock is not traded on the New York Stock Exchange on
any date of determination, the Closing Price of the Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange
(which, for the avoidance of doubt, may include the Nasdaq Stock Market) on
which the Common Stock is so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on the principal U.S. national or
regional securities exchange (which, for the avoidance of doubt, may include the
Nasdaq Stock Market) on which the Common Stock is so listed or quoted, or if the
Common Stock is not so listed or quoted on a U.S. national or regional
securities exchange, the last quoted bid price for the Common Stock in the
over-the-counter market as reported by Pink Sheets LLC or similar organization,
or, if that bid price is not available, the market price of the Common Stock on
that date as determined by a nationally recognized investment banking firm
(unaffiliated with the Company) retained by the Company for this purpose.  For
the purposes of determining the Closing Price of the Common Stock on the
“trading day” preceding, on or following the occurrence of an event, (i) that
trading day shall be deemed to commence immediately after the regular scheduled
closing time of trading on the New York Stock Exchange or, if trading is closed
at an earlier time, such earlier time and (ii) that trading day shall end at the
next regular scheduled closing time, or if trading is closed at an earlier time,
such earlier time (for the avoidance of doubt, and as an example, if the Closing
Price is to be determined as of the last trading day preceding a specified event
and the closing time of trading on a particular day is 4:00 p.m. and the
specified event occurs at 5:00 p.m. on that day, the Closing Price would be
determined by reference to such 4:00 p.m. closing price).
 
 “Common Stock” means the common stock of the Company, par value $2.50 per
share, or any other shares of the capital stock of the Company into which such
shares of common stock shall be reclassified or changed.
 
“Company” has the meaning set forth in the recitals above.
 
“Constituent Person” has the meaning set forth in Section 11(a).
 
“Conversion Agent” means the Transfer Agent acting in its capacity as conversion
agent for the Convertible Preferred Stock.
 
“Conversion Date” shall have the meaning set forth in Section 8(a).
 
“Conversion Pricing Period” means, as of a date, a period of 10 consecutive
Trading Days ending as of such date; provided, however, that no such period
shall begin prior to the Initial Closing Date.  
 
“Conversion Rate” means the Floating Conversion Rate, the Fixed Conversion Rate
or the Automatic Conversion Rate, as applicable.
 
 
4

--------------------------------------------------------------------------------


 
“Convertible Preferred Stock” has the meaning set forth in Section 1.
 
“Current Market Price” per share of Common Stock as of a Record Date for any
issuance, distribution or other action means the average of the VWAP per share
of Common Stock over each of the 10 consecutive Trading Days ending on the
Trading Day before the Ex-Date with respect to such issuance, distribution, or
other action, appropriately adjusted to take into account the occurrence during
such period of any event described in Section 10.
 
“Dividend Payment Date” shall have the meaning set forth in Section 4(a).
 
“Dividend Period” shall have the meaning set forth in Section 4(a).
 
“Dividend Rate” shall have the meaning set forth in Section 4(a).
 
“Dividend Record Date” shall have the meaning set forth in Section 4(a).
 
“Dividend Threshold Amount” has the meaning set forth in Section 9(a)(iv).
 
“Dividends” has the meaning set forth in Section 4(a).
 
“Effective Shelf Registration Date” shall have the meaning set forth in Section
7(a).
 
“Equivalent Preference Securities” means, in the event of a merger or
consolidation of the Company with another corporation or another entity in which
the Company is not the surviving or resulting parent entity, preference
securities of the surviving or resulting entity or its ultimate parent, as the
case may be, having such rights, preferences, privileges and voting powers, and
limitations and restrictions, taken as a whole, that are not less favorable to
the holders thereof than the rights, preferences, privileges and voting powers,
and limitations and restrictions, of the Convertible Preferred Stock immediately
prior to such merger or consolidation, taken as a whole.
 
“Ex-Date” when used with respect to any issuance or distribution, means the
first date on which the shares of Common Stock or other securities trade without
the right to receive such issuance or distribution.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Property” has the meaning set forth in Section 10(a).
 
“Expiration Date” has the meaning set forth in Section 9(a)(v).
 
“Expiration Time” has the meaning set forth in Section 9(a)(v).
 
“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith.  If the Holders of a majority of the shares
of Convertible Preferred Stock at the time outstanding object in writing to the
Board of Directors’ calculation of fair market value within 10 days of receipt
of written notice thereof and such Holders and the Company are unable to
 
 
5

--------------------------------------------------------------------------------


 
agree on fair market value during the 10-day period following the delivery of
such Holders’ objection, the Appraisal Procedure may be invoked by either party
to determine Fair Market Value by delivering written notification thereof not
later than the 30th day after delivery of such Holders’ objection.
 
“Fixed Conversion Price” means a dollar amount equal to 110% of the lowest VWAP
for Common Stock for a full Trading Day during the period between the Initial
Closing Date and June 1, 2009.
 
“Fixed Conversion Rate” means for each share of Convertible Preferred Stock, a
number of shares of Common Stock equal to the Liquidation Preference divided by
the Fixed Conversion Price.
 
“Fixed Conversion Rate Period” means the period during which a Fixed Conversion
Rate shall be in effect by virtue of the Effective Shelf Registration Date not
having occurred prior to June 1, 2009.
 
“Fixed Conversion Value” means, as of a date, for each share of Convertible
Preferred Stock, a dollar amount equal to the product of the Fixed Conversion
Rate and the sum of the VWAP Conversion Fractions for the Trading Days included
in the Conversion Pricing Period ending at the close of business on the Trading
Day immediately prior to such redemption date.
 
“Floating Conversion Rate” means, as of a date, for each share of Convertible
Preferred Stock, the sum of the VWAP Conversion Fractions for the Trading Days
included in the Conversion Pricing Period that ends on the Trading Day
immediately prior to such date.
 
“Holder” means the Person in whose name the shares of the Convertible Preferred
Stock are registered, which may be treated by the Company, Transfer Agent,
Registrar, paying agent and Conversion Agent as the absolute owner of the shares
of Convertible Preferred Stock for the purpose of making payment and settling
conversions and for all other purposes.
 
“Initial Closing Date” shall have the meaning ascribed to it in the Investment
Agreement.
 
“Investment Agreement” means the Investment Agreement, dated as of March [·],
2009, among The Dow Chemical Company and the Investors named therein.
 
“Investor” has the meaning set forth in the Investment Agreement.
 
“Issue Date” means the date of initial issuance of the Convertible Preferred
Stock.
 
“Junior Stock” means the Common Stock and any other class or series of stock of
the Company, other than Parity Stock, now existing or hereafter authorized not
expressly ranking senior to the Convertible Preferred Stock with respect to the
payment of dividends or the distribution of assets in the event of any voluntary
or involuntary liquidation, dissolution or winding up of the affairs of the
Company.
 
“Liquidation Preference” on any date means an amount equal to the sum of (i) (a)
prior to the Fixed Conversion Rate Period the Original Purchase Price or (b)
during the Fixed Conversion
 
 
6

--------------------------------------------------------------------------------


 
Rate Period the greater of (1) the Original Purchase Price and (2) the Fixed
Conversion Value, plus (ii) all accrued and unpaid Dividends, including any Past
Due Dividends, up to the date of determination.
 
“Market Disruption Event” means any of the following events:
 
(i)  any suspension of, or limitation imposed on, trading of the Common Stock by
any exchange or quotation system on which the Closing Price is determined
pursuant to the definition of the term “Closing Price” (the “Relevant Exchange”)
during the one-hour period prior to the close of trading for the regular trading
session on the Relevant Exchange (or for purposes of determining the VWAP per
share of Common Stock, any period or periods aggregating one half-hour or longer
during the regular trading session on the relevant day) and whether by reason of
movements in price exceeding limits permitted by the Relevant Exchange as to
securities generally, or otherwise relating to the Common Stock or options
contracts relating to the Common Stock on the Relevant Exchange;
 
(ii)  any event that disrupts or impairs (as determined by the Company in its
reasonable discretion) the ability of market participants during the one-hour
period prior to the close of trading for the regular trading session on the
Relevant Exchange (or for purposes of determining the VWAP per share of Common
Stock, any period or periods aggregating one half-hour or longer during the
regular trading session on the relevant day) in general to effect transactions
in, or obtain market values for, the Common Stock on the Relevant Exchange or to
effect transactions in, or obtain market values for, options contracts relating
to the Common Stock on the Relevant Exchange; or
 
(iii)           any event that would give rise to an adjustment pursuant to
Section 15 regardless of whether the Fixed Conversion Rate is then in effect.
 
“Nonpayment” has the meaning set forth in Section 11(b)(i).
 
“Officer’s Certificate” means a certificate signed by the Chief Executive
Officer, any Executive Vice President, the Chief Financial Officer, the
Controller or the Treasurer.
 
“Original Purchase Price” means $1,000.00 per share of Convertible Preferred
Stock.
 
“Parity Stock” means the Perpetual Preferred Stock, the Cumulative Convertible
Perpetual Preferred Stock, Series A of the Company, the Cumulative Convertible
Perpetual Preferred Stock, Series B of the Company and any class or series of
stock of the Company hereafter authorized that expressly ranks equally with the
Convertible Preferred Stock with respect to the payment of dividends and in the
distribution of assets in the event of any liquidation, dissolution or winding
up of the affairs of the Company.
 
“Past Due Dividends” has the meaning set forth in Section 4(a).
 
“Perpetual Preferred Stock” means the Cumulative Perpetual Preferred Stock,
Series A of the Company.
 
 
7

--------------------------------------------------------------------------------


 
“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company or trust.
 
“PIK Dividends” has the meaning set forth in Section 4(a)
 
“Preferred Stock Director” has the meaning set forth in Section 11(b)(i).
 
“Purchased Shares” has the meaning set forth in Section 9(a)(v).
 
“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Convertible Preferred Stock
have the right to receive any cash, securities or other property or in which the
Convertible Preferred Stock (or other applicable security) is exchanged for or
converted into any combination of cash, securities or other property, the date
fixed for determination of holders of the Convertible Preferred Stock entitled
to receive such cash, securities or other property (whether such date is fixed
by the Board of Directors or by statute, contract or otherwise).
 
“Registrar” means the Transfer Agent acting in its capacity as registrar for the
Convertible Preferred Stock, and its successors and assigns.
 
“Relevant Exchange” has the meaning set forth in the definition of the term
“Market Disruption Event.”
 
“Reorganization Event” has the meaning set forth in Section 10(a).
 
“Restricted Securities” has the meaning set forth in Rule 144(a)(3) of the
Securities Act of 1933, as amended.
 
“Senior Stock” means any class or series of stock of the Company hereafter
authorized which expressly ranks senior to the Convertible Preferred Stock and
has preference or priority over the Convertible Preferred Stock as to the
payment of dividends or in the distribution of assets on any voluntary or
involuntary liquidation, dissolution or winding up of the Company.
 
“Spin-Off” has the meaning set forth in Section 9(a)(iii)(b).
 
“Trading Day” means a Business Day on which the Relevant Exchange is scheduled
to be open for business and on which there has not occurred a Market Disruption
Event.
 
“Transfer Agent” means BNY Mellon Shareholder Services acting as Transfer Agent,
Registrar, paying agent and Conversion Agent for the Convertible Preferred
Stock, and its successors and assigns.
 
“Trust” has the meaning set forth in Section 6(h).
 
“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Company) page “DOW.N<Equity> VAP” (or its equivalent
successor if such page is not
 
 
8

--------------------------------------------------------------------------------


 
available) in respect of the period from the open of trading on the relevant
Trading Day until the close of trading on such Trading Day (or if such
volume-weighted average price is unavailable, the market price of one share of
Common Stock on such Trading Day determined, using a volume-weighted average
method, by a nationally recognized investment banking firm (unaffiliated with
the Company) retained for this purpose by the Company).
 
“VWAP Conversion Fraction” means, with respect to a Trading Day, the quotient of
(i) the Liquidation Price and (ii) the product of (A) 10, (B) 0.95 and (C) the
VWAP for such Trading Day.
 
Section 4.  Dividends.
 
(a) Rate.  Holders shall be entitled to receive, if, as and when declared by the
Board of Directors, or any duly authorized committee thereof, but only out of
assets legally available therefor, (i) cumulative cash dividends with respect to
each Dividend Period (defined below) at an annual rate per share equal to 7% of
the Liquidation Preference, which may only be paid in cash (the “Cash
Dividends”), plus (ii) additional cumulative dividends with respect to each
Dividend Period at an annual rate per share equal to 8% of the Liquidation
Preference, which may be paid in cash or, if not so paid, will be added to the
Liquidation Preference (the “PIK Dividends” and, together with the Cash
Dividends, the “Dividends”); provided, however, that for any period beginning on
or after June 1, 2009, the Dividends shall consist entirely of cumulative cash
dividends, which shall also be referred to as “Cash Dividends”, with respect to
each Dividend Period during such Fixed Conversion Rate Period at an annual rate
per share equal to 12% of the Liquidation Preference, which may only be paid in
cash (each such applicable rate, a “Dividend Rate”).  Dividends shall be payable
quarterly in arrears on each January 1, April 1, July 1 and October 1,
commencing on the first such day occurring after a full calendar quarter has
elapsed since the Issue Date; provided, however, if any such day is not a
Business Day, then payment of any Dividend otherwise payable on that date will
be made on the next succeeding day that is a Business Day, without any interest
or other payment in respect of such delay (each such day on which Dividends are
payable, a “Dividend Payment Date”).  The period from and including any Dividend
Payment Date (or, prior to the first Dividend Payment Date, from and including
the date of issuance of the Convertible Preferred Stock) to, but excluding, the
next Dividend Payment Date is a “Dividend Period.”  Dividends on each share of
Convertible Preferred Stock will accrue daily and be cumulative from the date
such share of Convertible Preferred Stock is issued, shall compound quarterly,
and shall be payable for each full Dividend Period in equal quarterly
installments; provided, however, that for the Dividend Period from and including
the Issue Date and ending on the day that is immediately prior to the first
Dividend Payment Date, Dividends will be computed on the basis described in the
last sentence of this Section 4(a) as being applicable to such Dividend
Period.  The record date for payment of dividends on the Convertible Preferred
Stock will be the fifteenth day of the calendar month immediately preceding the
relevant Dividend Payment Date (each, a “Dividend Record Date”), whether or not
such day is a Business Day.  The amount of dividends payable will be computed on
the basis of a 360 day year of twelve 30-day months, and for any period of less
than a month, actual days elapsed over a 30-day month.
 
If the Company fails to pay a full Cash Dividend on the Convertible Preferred
Stock, then the Cash Dividends and the PIK Dividends on the Convertible
Preferred Stock shall continue to
 
 
9

--------------------------------------------------------------------------------


 
accrue and cumulate at their respective Dividend Rates and, commencing on the
day after such failure to pay occurs, the Convertible Preferred Stock shall, in
addition, accrue and cumulate additional dividends (“Additional Dividends”) at
an annual rate equal to 3.0%, compounded quarterly, on the aggregate accrued
amount of any such unpaid Dividends (such aggregate accrued amount of all such
unpaid Cash Dividends being referred to herein as the “Past Due Dividends”) with
the amount of such Additional Dividend accrual being added to the Liquidation
Preference up to and including the date that all such Past Due Dividends shall
have been declared and paid in full.
 
(b) Priority of Dividends.  Except as provided in this Section 4(b), so long as
any share of Convertible Preferred Stock remains outstanding, unless full
Dividends (including Past Due Dividends) on all outstanding shares of the
Convertible Preferred Stock have been declared and paid, or declared and a sum
sufficient for the payment of those Dividends has been set aside for the benefit
of the holders thereof on the applicable Record Date, the Company will not, and
will cause its subsidiaries not to, declare or pay any dividend in excess of
$0.01 per share on any Junior Stock, make any distributions relating to Junior
Stock, or redeem, purchase, acquire (either directly or through any subsidiary)
or make a liquidation payment relating to, any Junior Stock, or make any
guarantee payment with respect thereto, other than:
 
(i)  purchases, redemptions or other acquisitions of shares of Junior Stock in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of employees, officers, directors or
consultants;
 
(ii)  purchases of shares of Common Stock pursuant to a contractually binding
requirement to buy stock, including under a contractually binding stock
repurchase plan, so long as any such contractually binding requirement was
entered into at a time when there were no Past Due Dividends;
 
(iii)  as a result of an exchange or conversion of any class or series of Junior
Stock, or the securities of another company, for any other class or series of
Junior Stock;
 
(iv)  the purchase of fractional interests in shares of Junior Stock pursuant to
the conversion or exchange provisions of such Junior Stock or the security being
converted or exchanged; or
 
(v)  the payment of any dividends in respect of Junior Stock where the dividend
is in the form of the same stock as that on which the dividend is being paid.
 
For so long as any share of Perpetual Preferred Stock remains outstanding, if
Dividends are not declared and paid in full upon the shares of Convertible
Preferred Stock or any Parity Stock with the same dividend payment date or with
a dividend payment date during a Dividend Period, all dividends declared upon
shares of Perpetual Preferred Stock and any Parity Stock will be declared on a
proportional basis so that the amount of dividends declared per share will bear
to each other the same ratio that all Past Due Dividends as of the end of the
then-current Dividend Period per share of Perpetual Preferred Stock and all
accrued and unpaid dividends as of the end of the applicable dividend period per
share of any Parity Stock (including, in the case of any such Parity Stock that
bears cumulative dividends, all accrued and unpaid dividends) bear to each
other.
 
 
10

--------------------------------------------------------------------------------


 
Subject to the foregoing, dividends payable in cash, stock or otherwise, as may
be determined by the Board of Directors, or any duly authorized committee
thereof, may be declared and paid on any Junior Stock and Parity Stock from time
to time out of any assets legally available for such payment, and Holders will
not be entitled to participate in those dividends.
 
(c) Conversion Following a Record Date.  If the Conversion Date for any shares
of Convertible Preferred Stock is prior to the close of business on a Dividend
Record Date, the Holder of such shares will not be entitled to any such
dividend.  If the Conversion Date for any shares of Convertible Preferred Stock
is after the close of business on a Dividend Record Date but prior to the
corresponding Dividend Payment Date, the Holder of such shares shall be entitled
to receive such dividend, notwithstanding the conversion of such shares prior to
the Dividend Payment Date.  However, such shares, upon surrender for conversion,
must be accompanied by the dividend on such shares.
 
Section 5.  Liquidation Rights.
 
(a) Liquidation.  In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company, Holders shall be
entitled, out of assets legally available therefor, before any distribution or
payment out of the assets of the Company may be made to or set aside for the
holders of any Junior Stock and subject to the rights of the holders of any
Senior Stock or Parity Stock upon liquidation and the rights of the Company’s
creditors, to receive in full a liquidating distribution in an amount per share
equal to the Liquidation Preference.  Holders shall not be entitled to any
further payments in the event of any such voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company other than what is
expressly provided for in this Section 5.
 
(b) Partial Payment.  If the assets of the Company are not sufficient to pay in
full the aggregate liquidating distributions required to be paid pursuant to
Section 5(a) to all Holders and all holders of any Parity Stock, the amounts
paid to the Holders and to the holders of all Parity Stock shall be pro rata in
accordance with the respective aggregate liquidating distributions to which they
would otherwise be entitled.
 
(c) Residual Distributions.  If the respective aggregate liquidating
distributions to which all Holders and all holders of any Parity Stock are
entitled pursuant to Section 5(a) have been paid, the holders of Junior Stock
shall be entitled to receive all remaining assets of the Company according to
their respective rights and preferences.
 
(d) Merger, Consolidation and Sale of Assets Not Liquidation.  For purposes of
this Section 5, the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all of the
property and assets of the Company shall not be deemed a voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company, nor shall the merger, consolidation or any other business combination
transaction of the Company into or with any other corporation or person or the
merger, consolidation or any other business combination transaction of any other
corporation or person into or with the Company be deemed to be a voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company.
 
 
11

--------------------------------------------------------------------------------


 
Section 6.  Redemption.
 
(a) Redemption at Holder’s Option.  On or at any time after March 31, 2069, each
Holder of Convertible Preferred Stock shall have the right to require the
Company to redeem all or a portion of such Holders’ Convertible Preferred Stock,
for cash or for shares of Common Stock, or any combination thereof, at the
Company’s discretion, at a redemption price per share equal to (i) if the
Effective Shelf Registration Date was prior to June 1, 2009, the sum of the
Original Purchase Price plus all accrued but unpaid dividends on the shares
being redeemed and (ii) if the Company has not filed an Automatic Shelf
Registration Statement or the Effective Shelf Registration Date is June 1, 2009
or a later date, the greater of (x) the sum of the Original Purchase Price, plus
all accrued but unpaid dividends (including any Past Due Dividends) on the
shares being redeemed through the date of redemption and (y) the Fixed
Conversion Value.  If, pursuant to this Section 6(a), the Company elects to
redeem all or a portion of a Holder’s Convertible Preferred Stock for shares of
Common Stock, such shares shall be valued for such purpose at the average VWAP
per share of Common Stock over each of the 5 consecutive Trading Days ending on
the Trading Day immediately prior to the relevant Record Date.
 
(b) Redemption on a Change of Control.  Upon the occurrence of a Change of
Control, each Holder of Convertible Preferred Stock shall have the right,
beginning on the effective date of the Change of Control and ending on the date
that is 45 days after the later of (x) the effective date of the Change of
Control and (y) the receipt of notice of the Change of Control from the Company
as provided in this Section 6(b) to, at its option, require the Company or its
successor to redeem all or a portion of such Holder’s Convertible Preferred
Stock (a “Change of Control Redemption”) for an amount in cash per share equal
to the sum of (i) 101% of the Original Purchase Price plus (ii) all accrued but
unpaid Dividends (including any Past Due Dividends) on the shares being redeemed
pursuant to such Change of Control Redemption through the date of
redemption.  Without limiting the generality of the foregoing, the right to a
Change of Control Redemption shall expire on May 31, 2009.  On or before the
twentieth day prior to the date on which the Company anticipates consummating
the Change of Control (or, if later, or in the case of a Change of Control
referred to in clause (i) of the definition thereof, promptly after the Company
discovers that the Change of Control will occur or has occurred), a written
notice shall be sent by or on behalf of the Company, by overnight courier to the
Holders as they appear in the records of the Company (which may include the
records of the Transfer Agent).  Such notice shall contain the date on which the
Change of Control is anticipated to be effected or, in the case of a Change of
Control referred to in clause (i) of the definition thereof, the date on which
the Schedule TO or other schedule, form or report referred to in such clause was
filed.
 
(c) Any Holder of Convertible Preferred Stock may exercise the Holder’s
redemption right under Section 6(a) or 6(b) by delivering to the Company at its
principal office a written notice stating the Holder’s intention to exercise the
holder’s redemption right and the number of the Holder’s shares of Convertible
Preferred Stock to be redeemed.  The Company shall be obligated to redeem the
total number of shares of Convertible Preferred Stock specified in the Holder’s
redemption notice on or before the earlier of (i) the 30th Business Day
following its receipt of the Holder’s notice of a redemption pursuant to Section
6(a) or (ii) the date of the Change of Control if notice is given at least 10
days prior to such Change of Control.  
 
(d) Redemption at Company’s Option. On or at any time after March 31, 2014, the
Company shall have the right to redeem all or any portion of the outstanding
shares of
 
 
12

--------------------------------------------------------------------------------


 
Convertible Preferred Stock at a redemption price per share of Convertible
Preferred Stock for an amount in cash per share equal to (i) if the Effective
Shelf Registration Date is prior to June 1, 2009, the sum of the Original
Purchase Price plus all accrued and unpaid Dividends (including any Past Due
Dividends) on the shares of Convertible Preferred Stock being redeemed through
the date of redemption and (ii) if the Company has not filed an Automatic Shelf
Registration Statement or the Effective Shelf Registration Date is June 1, 2009
or a later date, the greater of (x) the Original Purchase Price, plus all
accrued but unpaid dividends (including any Past Due Dividends) on the shares
being redeemed and (y) the Fixed Conversion Value; provided, however, that no
partial redemption of shares of Convertible Preferred Stock by the Company
pursuant to this Section 6(e) shall be permitted unless the aggregate amount of
the Original Purchase Price in respect of all shares of Convertible Preferred
Stock to be redeemed equals or exceeds $50,000,000 and (ii) the aggregate amount
of the Original Purchase Price in respect of all outstanding shares of
Convertible Preferred Stock after giving effect to the redemption equals or
exceeds $50,000,000.  It is understood and agreed that the Company shall
covenant for the benefit of certain of its debt holders that it will not redeem
shares of the Convertible Preferred Stock pursuant to this Section 6(d) unless
it has received proceeds from the sale of securities that have equal or greater
equity-like characteristics during the 180 days prior to the date of redemption.
 
(e) Redemption Following Certain Conversion Events.  In the event that in
connection with a conversion of Convertible Preferred Stock the number of shares
of Common Stock to be issued upon such conversion exceeds the amount that the
Company is permitted to issue under the New York Stock Exchange listing
standards without a vote of the holders of the Common Stock, then any
Convertible Preferred Stock that remains outstanding following such conversion
as contemplated by Section 8(c) shall be subject to redemption at the Company’s
option for cash (i) within 180 days of the relevant conversion date at price per
share equal to the price provided in clause (x) of Section 6(e) above using the
proceeds of equity securities of the Company that have equal or greater equity
characteristics to the Convertible Preferred Stock and (ii) thereafter, at a
price per share equal to the greater of (a) the sum of the Original Purchase
Price, plus all accrued but unpaid dividends (including any Past Due Dividends)
on the shares being redeemed and (b) the Fixed Conversion Value using the
proceeds of equity securities of the Company that have equal or greater equity
characteristics to the Convertible Preferred Stock.
 
(f) Notice of Company’s Redemption. In the event the Company shall redeem shares
of Convertible Preferred Stock pursuant to Section 6(e), notice of such
redemption shall be given to each Holder of Convertible Preferred Stock at least
30 days and not more than 60 days prior to the proposed redemption date.  Each
notice shall state:
 
(i)  the redemption date;
 
(ii)  the number of shares of Convertible Preferred Stock to be redeemed and, if
fewer than all the shares of a Holder are to be redeemed, the number of such
shares to be redeemed;
 
(iii)  the redemption price, provided, however, that if the Company has not
filed an Automatic Shelf Registration Statement or the Effective Shelf
Registration Date occurs on June 1, 2009 or a later date, then the notice shall
state the Original Purchase Price, plus all accrued but unpaid dividends
(including any Past Due Dividends) on the
 
 
13

--------------------------------------------------------------------------------


 
shares being redeemed, calculated pursuant to Section 6(e)(ii);
 
(iv)  the place or places where certificates for such shares are to be
surrendered for payment of the redemption price; and
 
(v)  that Dividends on the shares of Convertible Preferred Stock to be redeemed
will cease to accrue on the redemption date.
 
(g) Partial Redemption.  In case of any redemption of only part of the shares of
Convertible Preferred Stock outstanding at the time of any redemption election
by the Company pursuant to Section 6(e), the shares of Convertible Preferred
Stock to be redeemed shall be selected pro rata from the Holders in proportion
to the number of shares of Convertible Preferred Stock held by such Holders, by
lot or in such other manner as the Board of Directors, the Executive Committee
of the Board of Directors or any other duly authorized committee thereof may
determine to be fair and equitable.
 
(h) Effectiveness of Redemption.  If notice of redemption has been duly given
and if on or before the redemption date specified in the notice all funds
necessary for the redemption have been set aside by the Company, separate and
apart from its other assets, in trust for the pro rata benefit of the Holders of
the shares called for redemption, so as to be and continue to be available
therefor, or deposited by the Company with a bank or trust company selected by
the Board of Directors, the Preferred Stock Committee or any other duly
authorized committee thereof (the “Trust”) in trust for the pro rata benefit of
the Holders of the shares called for redemption, then, notwithstanding that any
certificate for any share so called for redemption has not been surrendered for
cancellation, on and after the redemption date all shares so called for
redemption shall cease to be outstanding, all dividends with respect to such
shares shall cease to accrue on such redemption date, and all rights with
respect to such shares shall forthwith on such redemption date cease and
terminate, except only the right of the Holders thereof to receive the amount
payable on such redemption from the Trust at any time after the redemption date
from the funds so deposited, without interest.  The Company shall be entitled to
receive, from time to time, from the Trust any interest accrued on such funds,
and the Holders of any shares called for redemption shall have no claim to any
such interest.  Any funds so deposited and unclaimed at the end of three years
from the redemption date shall, to the extent permitted by law, be released or
repaid to the Company, and in the event of such repayment to the Company, the
Holders of the shares so called for redemption shall be deemed to be unsecured
creditors of the Company for an amount equivalent to the amount deposited as
stated above for the redemption of such shares and so repaid to the Company, but
shall in no event be entitled to any interest.
 
(i) Restrictions on Other Payments. After the receipt by the Company of a
redemption request pursuant to Section 6(a) or 6(b), unless and until the full
redemption price for the shares of Convertible Preferred Stock to be redeemed on
any redemption date has been paid to the Holders requesting such redemption, (i)
no dividends shall be paid or declared or set aside for payment or other
distribution upon any Junior Stock, and (ii) no shares of Junior Stock shall be
redeemed, retired, purchased or otherwise acquired for any consideration (or any
payment made to or available for a sinking fund for the redemption of any such
shares) by the Company or any of its subsidiaries.
 
(j) Status of Reacquired Shares. Any shares of Convertible Preferred Stock
redeemed in
 
 
14

--------------------------------------------------------------------------------


 
accordance with this Certificate of Designations, or otherwise reacquired by the
Company, will resume the status of authorized and unissued preferred stock,
undesignated as to series and available for future issuance.
 
(k) Unredeemed Shares Remain Outstanding.  If a Holder does not elect to
exercise the Change of Control Redemption option pursuant to Section 6(b), the
shares of Convertible Preferred Stock held by it will remain outstanding until
otherwise subsequently redeemed.  In the event of a Change of Control in which
the Company’s Common Stock shall be changed into or exchanged for other
securities or property (including cash), the successor or acquiring corporation
shall expressly assume the due and punctual observation and performance of each
and every covenant and condition contained in this Certificate of Designation to
be performed and observed by the Company and all the obligations and liabilities
hereunder, with such modifications and adjustments as equitable and appropriate
in order to place the Holders in the equivalent economic position as prior to
such Change of Control.
 
Section 7.  Right of the Holders to Convert.
 
(a) Each Holder shall have the right, at such Holder’s option, to convert all or
any portion of such Holder’s Convertible Preferred Stock (i) at any time
following ten full Trading Days after the Initial Closing Date and prior to June
1, 2009, at the Floating Conversion Rate per share of Convertible Preferred
Stock (subject to the conversion procedures, and with the effect, set forth in
Section 8), plus cash in lieu of fractional shares as set out in Section 9(i)
and (ii) in the event that the date on which the Automatic Shelf Registration
Statement becomes effective (the “Effective Shelf Registration Date”) occurs on
or after June 1, 2009, at the Fixed Conversion Rate per share (subject to the
conversion procedures, and with the effect, set forth in Section 8), plus cash
in lieu of fractional shares as set out in Section 9(i).
 
(b)           So long as the Effective Shelf Registration Date occurs prior to
June 1, 2009, all of the shares of Convertible Preferred Stock shall
automatically convert at the Automatic Conversion Rate, plus cash in lieu of
fractional shares as set out in Section 9(i), on the date (the “Automatic
Conversion Date”) immediately following expiration of the first full Conversion
Pricing Period commencing on the Effective Shelf Registration Date (the
“Automatic Conversion Pricing Period”), provided that a prospectus under the
Investment Agreement shall have been available during the entire Automatic
Conversion Pricing Period.  Effective immediately prior to the close of business
on the Automatic Conversion Date, dividends shall no longer accrue or be
declared on any such shares of Convertible Preferred Stock and such shares of
Convertible Preferred Stock shall cease to be outstanding.
 
Section 8.  Conversion Procedures and Effect of Conversion.
 
(a) Conversion Procedure.  A Holder must do each of the following in order to
convert shares of Convertible Preferred Stock:
 
(i)  complete and manually sign the conversion notice provided by the Conversion
Agent, and deliver such notice to the Conversion Agent;
 
(ii)  deliver a certificate or certificates representing the shares of
Convertible Preferred Stock to be converted to the Conversion Agent;
 
 
15

--------------------------------------------------------------------------------


 
(iii)  if required, furnish appropriate endorsements and transfer documents;
 
(iv)  if required, pay any stock transfer, documentary, stamp or similar taxes
not payable by the Company pursuant to Section 19; and
 
(v)  if required, surrender the dividend payable in respect of such shares
pursuant to the last sentence of Section 4(c).
 
The date on which a Holder complies with the procedures in this Section 8(a)
with regard to shares of Convertible Preferred Stock is referred to as the
“Conversion Date” applicable to such shares.  The Conversion Agent shall, on a
Holder’s behalf, convert the Convertible Preferred Stock into shares of Common
Stock, in accordance with the terms of the notice delivered by such Holder
described above.
 
(b) Effect of Conversion.  Effective immediately prior to the close of business
on the Conversion Date applicable to any shares of Convertible Preferred Stock,
dividends shall no longer accrue or be declared on any such shares of
Convertible Preferred Stock and such shares of Convertible Preferred Stock shall
cease to be outstanding.  Holders who convert shares of Convertible Preferred
Stock will not be entitled to, nor will the Fixed Conversion Rate or Floating
Conversion Rate be adjusted for, any Past Due Dividends in respect of such
shares.
 
(c) Record Holder of Underlying Securities as of Conversion Date.  The Person or
Persons entitled to receive the Common Stock and/or cash, securities or other
property issuable upon conversion of Convertible Preferred Stock on a Conversion
Date shall be treated for all purposes as the record holder(s) of such shares of
Common Stock and/or securities as of the close of business on such Conversion
Date.  In the event that a Holder shall not by written notice designate the name
in which shares of Common Stock and/or cash, securities or other property
(including payments of cash in lieu of fractional shares) to be issued or paid
upon conversion of shares of Convertible Preferred Stock should be registered or
paid or the manner in which such shares should be delivered, the Company shall
be entitled to register and deliver such shares, and make such payment, in the
name of the Holder and in the manner shown on the records of the Company.
 
(d) No Rights to Common Stock Prior to Conversion.  Except pursuant to
Section 9, no adjustment to shares of Convertible Preferred Stock being
converted on a Conversion Date or to the shares of Common Stock issuable upon
the conversion thereof shall be made in respect of dividends payable to holders
of the Common Stock as of any date prior to the close of business
on such Conversion Date.  Prior to the close of business on such Conversion
Date, the shares of Common Stock or other securities issuable upon conversion of
such shares of Convertible Preferred Stock shall not be deemed outstanding for
any purpose, and Holders shall have no rights with respect to such Common Stock
or other securities (including voting rights, rights to respond to tender offers
for the Common Stock or other securities issuable upon conversion, and rights to
receive any dividends or other distributions on the Common Stock) by virtue of
holding such shares of Convertible Preferred Stock.
 
(e) Status of Converted or Reacquired Shares.  Shares of Convertible Preferred
Stock converted in accordance with this Certificate of Designations, or
otherwise reacquired by the
 
 
16

--------------------------------------------------------------------------------


 
Company, will resume the status of authorized and unissued preferred stock,
undesignated as to series and available for future issuance.


(f) In the event that in connection with a conversion of Convertible Preferred
Stock the number of shares of Common Stock to be issued upon such conversion
exceeds the amount that the Company is permitted to issue under the New York
Stock Exchange listing standards without a vote of the holders of the Common
Stock, then such number of shares of Convertible Preferred Stock shall be
converted as may be satisfied through the issuance of the number of shares of
Common Stock that complies with such listing standards and any unconverted
shares of Convertible Preferred Stock shall be subject to the same terms and
conditions hereunder as apply during the Fixed Conversion Ratio Period (except
as otherwise provided in Section 7(f) above).


Section 9.  Anti-Dilution Adjustments.
 
(a) Adjustments.  The Fixed Conversion Rate will be subject to adjustment,
without duplication, under the following circumstances:
 
(i)  the issuance of Common Stock as a dividend or distribution to all holders
of Common Stock, or a subdivision or combination of Common Stock, in which event
the Fixed Conversion Rate will be adjusted based on the following formula:
 
 
CR1 = CR0 x (OS1 / OS0)
 
where,


CR0
=
the Fixed Conversion Rate in effect at the close of business on the Trading Day
immediately preceding the Ex-Date for such event
     
CR1
=
the Fixed Conversion Rate in effect on the Ex-Date for such dividend or
distribution
     
OS0
=
the number of shares of Common Stock outstanding at the close of business on the
Trading Day immediately preceding the effective date of such event
     
OS1
=
the number of shares of Common Stock that would be outstanding immediately
after, and solely as a result of, such event



 
Any adjustment made pursuant to this clause (i) shall be effective immediately
prior to the open of business on the Ex-Date for the event giving rise to the
adjustment.  If any such event is declared but does not occur, the Fixed
Conversion Rate shall be readjusted, effective as of the date the Board of
Directors announces that such event shall not occur, to the Fixed Conversion
Rate that would then be in effect if such event had not been declared.
 
(ii)  the dividend, distribution or other issuance to all holders of Common
Stock of
 
 
17

--------------------------------------------------------------------------------


 
(A) rights (other than pursuant to a stockholders’ rights plan) or warrants
entitling them to purchase shares of Common Stock or (B) securities convertible
into Common Stock, in either case for a period expiring 45 days or less from the
date of issuance thereof, at less than (or having a conversion price per share
less than) the Current Market Price as of the Record Date for such issuance, in
which event the Fixed Conversion Rate will be adjusted based on the following
formula:
 
CR1 = CR0 x (OS0 + X) / (OS0 + Y)
 
where,


CR0
=
the Fixed Conversion Rate in effect at the close of business on the Trading Day
immediately preceding the Ex-Date for such issuance
     
CR1
=
the Fixed Conversion Rate in effect on the Ex-Date for such issuance
     
OS0
=
the number of shares of Common Stock outstanding at the close of business on the
Trading Day immediately preceding the Ex-Date for such issuance
     
X
=
the total number of shares of Common Stock issuable pursuant to such rights or
warrants (or upon conversion of such securities)
     
Y
=
the aggregate price payable to exercise such rights or warrants (or the
conversion price for such securities paid upon conversion) divided by the
Current Market Price as of the Record Date for such issuance

 
For purposes of this clause (ii), in determining whether any rights or warrants
entitle the holders to purchase the Common Stock at less than the Current Market
Price as of the Record Date, there shall be taken into account any consideration
the Company receives for such rights or warrants (or convertible securities),
and any amount payable on exercise or conversion thereof, with the value of such
consideration, if other than cash, to be the Fair Market Value thereof.
 
Any adjustment made pursuant to this clause (ii) shall become effective
immediately prior to the open of business on the Ex-Date for such issuance.  In
the event that such rights or warrants are not so issued, the Fixed Conversion
Rate shall be readjusted, effective as of the date the Board of Directors
publicly announces its decision not to issue such rights or warrants, to the
Fixed Conversion Rate that would then be in effect if such issuance had not been
declared.  To the extent that such rights or warrants are not exercised prior to
their expiration or shares of Common Stock are otherwise not delivered pursuant
to such rights or warrants upon the exercise of such rights or warrants, the
Fixed Conversion Rate shall be readjusted to the Fixed Conversion Rate that
would then be in effect had the adjustments made upon the issuance of such
rights or warrants been made on the basis of the delivery of only the number of
shares of Common Stock actually delivered.
 
 
18

--------------------------------------------------------------------------------


 
(iii)  (a) the dividend or other distribution to all holders of Common Stock of
shares of capital stock of the Company (other than Common Stock) or evidences of
its indebtedness or its assets (including, for the avoidance of doubt, rights
(other than pursuant to a stockholders’ rights plan) or warrants issued by it,
but excluding any dividend, distribution or issuance covered by clauses (i) or
(ii) above, clause (iv) below, or Section 11), in which event the Fixed
Conversion Rate will be adjusted based on the following formula:
 
 
CR1 = CR0 x SP0 / (SP0 – FMV)
 
where,


 
CR0
=
the Fixed Conversion Rate in effect at the close of business on the Trading Day
immediately preceding the Ex-Date for such dividend or distribution
     
CR1
=
the Fixed Conversion Rate in effect on the Ex-Date for such dividend or
distribution
     
SP0
=
the Current Market Price as of the Record Date for such dividend or distribution
     
FMV
=
the Fair Market Value on the Ex-Date for such dividend or distribution of the
shares of capital stock of the Company, evidences of indebtedness or assets
(including, for the avoidance of doubt, rights or warrants issued by it) so
distributed, expressed as an amount per share of Common Stock

  
Any adjustment made pursuant to this clause (iii)(a) shall become effective
immediately prior to the open of business on the Ex-Date for such dividend or
distribution.
 
(b) However, if the transaction that would otherwise give rise to an adjustment
pursuant to clause (iii)(a) above is one pursuant to which the payment of a
dividend or other distribution on Common Stock consists of shares of capital
stock of, or similar equity interests in, a subsidiary or other business unit of
the Company (a “Spin-Off”) that on the Ex-Date for such Spin-Off are traded (or
are traded on a when-issued basis) on any securities exchange, market or
automated quotation system, then the Fixed Conversion Rate will instead be
adjusted based on the following formula:
 
CR1 = CR0 x (FMV0 + MP0) / MP0
 
where,
 
CR0
=
the Fixed Conversion Rate in effect at the close of business on the last

 
 
19

--------------------------------------------------------------------------------


 
 
 
Trading Day of the five consecutive Trading Days commencing on and including the
Ex-Date for such Spin-Off
 
   
CR1
=
the Fixed Conversion Rate in effect immediately after the close of business on
the last Trading Day of the five consecutive Trading Days commencing on and
including the Ex-Date for such Spin-Off
     
FMV0
=
the average of the volume-weighted average price per share (as displayed on
Bloomberg or, if Bloomberg does not publish such price, any successor service
reasonably chosen by the Company, or if such service is not available, as
determined in good faith by the Board of Directors using a volume-weighted
method) of the capital stock or similar equity interests distributed to holders
of Common Stock applicable to one share of Common Stock over each of the five
consecutive Trading Days commencing on and including the Ex-Date for such
Spin-Off
     
MP0
 
the average of the VWAP per share of Common Stock over each of such five
consecutive Trading Days

 
 
Any adjustment made pursuant to this clause (iii)(b) shall become effective
immediately after the close of business on the last Trading Day of the five
consecutive Trading Days commencing on and including the Ex-Date for such
Spin-Off; provided, that the Fixed Conversion Rate applicable to any conversion
occurring during such five Trading Days shall be determined by applying the
formula set forth above except that all references to five consecutive Trading
Days shall be replaced with such lesser number of consecutive Trading Days
commencing on and including the Ex-Date for such Spin-Off and ending on and
including the Trading Day immediately preceding the date of such conversion.
 
In the event that any dividend or distribution described in clauses (iii)(a) and
(b) above is not so paid or made, the Fixed Conversion Rate shall be readjusted,
effective as of the date the Board of Directors publicly announces its decision
not to pay such dividend or make such distribution, to the Fixed Conversion Rate
that would then be in effect if such dividend or distribution had not been
declared.
 
(iv)  the Company makes a distribution per share of Common Stock as of any date
(the “Relevant Date”) of cash to all holders of Common Stock, and the sum (the
“Aggregate Dividend Amount”) of such distribution and all prior distributions of
cash per share of Common Stock paid since the Issue Date exceeds the sum (the “
Dividend Threshold Amount ”) of the hypothetical cash distributions that would
have been paid on a share of Common Stock had such distributions been paid
quarterly (commencing with the first cash dividend paid since the Issue Date)
and increased at a compound annual growth rate of 5.0%, compounded quarterly,
from $0.42 per share as of July 30, 2008, through and including the Relevant
Date, in which event, the Fixed Conversion Rate will
 
 
20

--------------------------------------------------------------------------------


 
be adjusted based on the following formula:
 
 
CR1 = CR0 x SP0 / ( SP 0 – C1+ C2)
 
where,
CR0
=
the Fixed Conversion Rate in effect at the close of business on the Trading Day
immediately preceding the Ex-Date for such distribution
     
CR1
=
the Fixed Conversion Rate in effect on the Ex-Date for such distribution
     
SP0
=
the Current Market Price as of the Record Date for such distribution
     
C1
=
the amount, if any, by which the Aggregate Dividend Amount on the Relevant Date
exceeds the Dividend Threshold Amount on the Relevant Date
C2
=
the amount, if any, by which the Aggregate Dividend Amount on the most recent
date prior to the Relevant Date on which a cash distribution was made which
caused an adjustment in the Conversion Price pursuant to this Section 9(a)(iv)
exceeds the Dividend Threshold Amount on such most recent date

 
The Dividend Threshold Amount and the Aggregate Dividend Amount (but not the
compound annual growth rate of 5.0% compounded quarterly) shall be adjusted on
an inversely proportional basis whenever the Fixed Conversion Rate is adjusted
pursuant to this Section 9;  provided, that no adjustment will be made to the
Dividend Threshold Amount or the Aggregate Dividend Amount for any adjustment
made to the Fixed Conversion Rate pursuant to this clause (iv).
 
Any adjustment made pursuant to this clause (iv) shall become effective
immediately prior to the open of business on the Ex-Date for such
distribution.  In the event that such distribution is not so made, the Fixed
Conversion Rate shall be readjusted, effective as of the date the Board of
Directors publicly announces its decision not to pay such distribution, to the
Fixed Conversion Rate that would then be in effect if such distribution had not
been declared.
 
(v)  the Company or one or more of its subsidiaries make purchases of Common
Stock pursuant to a tender offer or exchange offer by the Company or a
subsidiary of the Company for Common Stock to the extent that the cash and value
of any other consideration included in the payment per share of Common Stock
validly tendered or exchanged exceeds the VWAP per share of Common Stock on the
Trading Day next succeeding the last day on which tenders or exchanges may be
made pursuant to such tender or exchange offer (the “Expiration Date”), in which
event the Fixed Conversion Rate will be adjusted based on the following formula:
 
 
CR1 = CR0 x [(FMV + (SP1 x OS1)] / (SP1 x OS0)
 
 
21

--------------------------------------------------------------------------------


 
where,


CR0
=
the Fixed Conversion Rate in effect at the close of business on the Expiration
Date
     
CR1
=
the Fixed Conversion Rate in effect after the Expiration Date
     
FMV
=
the Fair Market Value, on the Expiration Date, of the aggregate value of all
cash and any other consideration paid or payable for shares validly tendered or
exchanged and not withdrawn as of the Expiration Date (the “Purchased Shares”)
OS1
=
the number of shares of Common Stock outstanding as of the last time tenders or
exchanges may be made pursuant to such tender or exchange offer (the “Expiration
Time”), excluding any Purchased Shares
     
OS0
=
the number of shares of Common Stock outstanding immediately before Expiration
Time, including any Purchased Shares
     
SP1
=
the average of the VWAP per share of Common Stock over each of the five
consecutive Trading Days commencing with the Trading Day immediately after the
Expiration Date.

 


Any adjustment made pursuant to this clause (v) shall become effective
immediately prior to the open of business on the Trading Day immediately
following the Expiration Date.  In the event that the Company or any of its
subsidiaries is obligated to purchase Common Stock pursuant to any such tender
offer or exchange offer but is permanently prevented by applicable law from
effecting any such purchases, or all such purchases are rescinded, then the
Fixed Conversion Rate shall be readjusted to be the Fixed Conversion Rate that
would then be in effect if such tender offer or exchange offer had not been
made.
 
(b) Calculation of Adjustments.  All adjustments to the Fixed Conversion Rate
shall be calculated by the Company to the nearest 1/10,000th of one share of
Common Stock (or if there is not a nearest 1/10,000th of a share, to the next
lower 1/10,000th of a share).  No adjustment to the Fixed Conversion Rate will
be required unless such adjustment would require an increase or decrease of at
least one percent; provided, however, that any such adjustment that is not
required to be made will be carried forward and taken into account in any
subsequent adjustment, and provided further, that any such adjustment of less
than one percent that has not been made will be made upon any Conversion Date.
 
(c)  When No Adjustment Required.
 
(i)   Except as otherwise provided in this Section 9, the applicable Conversion
Rate will not be adjusted for the issuance of Common Stock or any securities
convertible into or exchangeable for Common Stock or carrying the right to
purchase any of the
 
 
22

--------------------------------------------------------------------------------


 
foregoing, or for the repurchase of Common Stock.
 
(ii)  No adjustment of the Conversion Rate need be made as a result of the
issuance of, the distribution of separate certificates representing, the
exercise or redemption of, or the termination or invalidation of, rights
pursuant to any stockholder rights plans;  provided,  however, that to the
extent that the Company has a stockholder rights plan in effect on a Conversion
Date, the Holder shall receive, in addition to the shares of Common Stock, the
rights under such rights plan, unless, prior to any such Conversion Date, the
rights have separated from the Common Stock, in which case the Conversion Rate
will be adjusted at the time of separation as if the Company made a distribution
to all holders of Common Stock of shares of capital stock of the Company or
evidences of its indebtedness or its assets (including, for the avoidance of
doubt, rights or warrants issued by it) as described in Section 9(a)(iii),
subject to (x) readjustment for only that portion of such rights or warrants
which expire or terminate or (y) readjustment in the event of the redemption of
such rights or warrants, except that any such readjustment shall be calculated
net of the aggregate value of the consideration payable in connection with any
such redemption.
 
(iii)  No adjustment to the Conversion Rate need be made:
 
 
(A)  upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
Common Stock under any plan in which purchases are made at market prices on the
date or dates of purchase, without discount, and whether or not the Company
bears the ordinary costs of administration and operation of the plan, including
brokerage commissions;
 
(B)  upon the issuance of any shares of Common Stock or options or rights to
purchase such shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of its
subsidiaries;
 
(C)  upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right, or exercisable, exchangeable or convertible security outstanding
as of March 1, 2009; or
 
(D)  for a change in the par value of the Common Stock.
 
(iv)  No adjustment to the Conversion Rate need be made for a transaction
referred to in Section 9(a), if the Holder, as a result of holding the
Convertible Preferred Stock and without having to convert the Convertible
Preferred Stock, receives the cash, securities, assets, property or other
benefits in such transaction on the same basis and at the same time as if such
Holder held the full number of shares of Common Stock into which its shares of
Convertible Preferred Stock may then be converted.
 
(v)  No adjustment to the Conversion Rate will be made to the extent that such
 
 
23

--------------------------------------------------------------------------------


 
adjustment would result in the Conversion Price being less than the par value of
the Common Stock.
 
(d)  Successive Adjustments.  After an adjustment to the Fixed Conversion Rate
under this Section 9, any subsequent event requiring an adjustment under this
Section 9 shall cause an adjustment to such Fixed Conversion Rate as so
adjusted.
 
(e)  Multiple Adjustments.  For the avoidance of doubt, if an event occurs that
would trigger an adjustment to the Fixed Conversion Rate pursuant to this
Section 9 under more than one subsection hereof, such event, to the extent fully
taken into account in a single adjustment, shall not result in multiple
adjustments hereunder; provided, however, that if more than one subsection of
this Section 9 is applicable to a single event, the subsection shall be applied
that produces the largest adjustment.
 
(f)  Other Adjustments.  The Company may, but shall not be required to, make
such increases in the Fixed Conversion Rate, in addition to those required by
this Section 9, as the Board of Directors considers to be advisable in order to
avoid or diminish any income tax to any holders of shares of Common Stock
resulting from any dividend or distribution of stock or issuance of rights or
warrants to purchase or subscribe for stock or from any event treated as such
for income tax purposes or for any other reason.
 
(g)  Notice of Adjustments.  Whenever a Fixed Conversion Rate is adjusted as
provided under Section 9, the Company shall within 10 Business Days following
the occurrence of an event that requires such adjustment (or if the Company is
not aware of such occurrence, as soon as reasonably practicable after becoming
so aware) or the date the Company makes an adjustment pursuant to Section 9(f):
 


(i)  compute the adjusted applicable Fixed Conversion Rate in accordance with
this Section 9 and prepare and transmit to the Conversion Agent an Officer’s
Certificate setting forth the applicable Fixed Conversion Rate, the method of
calculation thereof in reasonable detail, and the facts requiring such
adjustment and upon which such adjustment is based; and
 
(ii)    provide a written notice to the Holders of the occurrence of such event
and a statement in reasonable detail setting forth the method by which the
adjustment to the applicable Fixed Conversion Rate was determined and setting
forth the adjusted applicable Fixed Conversion Rate.
 
(h)  Conversion Agent.  The Conversion Agent shall not at any time be under any
duty or responsibility to any Holder to determine whether any facts exist that
may require any adjustment of the applicable Conversion Rate or with respect to
the nature or extent or calculation of any such adjustment when made, or with
respect to the method employed in making the same.  The Conversion Agent shall
be fully authorized and protected in relying on any Officer’s Certificate
delivered pursuant to Section 9(g) and any adjustment contained therein and the
Conversion Agent shall not be deemed to have knowledge of any adjustment unless
and until it has received such certificate.  The Conversion Agent shall not be
accountable with respect to the validity or value (or the kind or amount) of any
shares of Common Stock, or of any
 
 
24

--------------------------------------------------------------------------------


 
securities or property, that may at the time be issued or delivered with respect
to any Convertible Preferred Stock; and the Conversion Agent makes no
representation with respect thereto.  The Conversion Agent shall not be
responsible for any failure of the Company to issue, transfer or deliver any
shares of Common Stock pursuant to the conversion of Convertible Preferred Stock
or to comply with any of the duties, responsibilities or covenants of the
Company contained in this Section 9.
 
(i) Fractional Shares.  No fractional shares of Common Stock will be issued to
holders of the Convertible Preferred Stock upon conversion.  In lieu of
fractional shares otherwise issuable, holders will be entitled to receive an
amount in cash equal to the fraction of a share of Common Stock, multiplied by
the Closing Price of the Common Stock on the Trading Day immediately preceding
the applicable Conversion Date.  In order to determine whether the number of
shares of Common Stock to be issued to a Holder upon the conversion of such
Holder’s shares of Convertible Preferred Stock will include a fractional share
(in lieu of which cash would be paid hereunder), such determination shall be
based on the aggregate number of shares of Convertible Preferred Stock of such
Holder that are being converted on any single Conversion Date.
 
 
Section 10.  Adjustment for Reorganization Events.
 
 
(a) Reorganization Events.  In the event of:
 
(i)   any consolidation or merger of the Company with or into another person
pursuant to which the Common Stock is changed into or exchanged for cash,
securities or other property of the Company or another person;
 
(ii)  any sale, transfer, lease or conveyance to another person of all or
substantially all the property and assets of the Company, in each case pursuant
to which the Common Stock is converted into cash, securities or other property;
or
 
(iii)  any statutory exchange of securities of the Company with another Person
(other than in connection with a merger or acquisition) or reclassification of
the Common Stock into other securities;
 
(each of which is referred to as a “Reorganization Event”) each share of the
Convertible Preferred Stock outstanding immediately prior to such Reorganization
Event will, without the consent of the holders of the Convertible Preferred
Stock, become convertible into the kind and amount of securities, cash and other
property (the “Exchange Property”) receivable in such Reorganization Event
(without any interest on such Exchange Property, and without any right to
dividends or distribution on such Exchange Property which have a record date
that is prior to the applicable Conversion Date) per share of Common Stock by a
holder of Common Stock that is not a Person with which the Company consolidated
or into which the Company merged or which merged into the Company or to which
such sale or transfer was made, as the case may be (any such Person, a “
Constituent Person ”), or an Affiliate of a Constituent Person to the extent
such Reorganization Event provides for different treatment of Common Stock held
by Affiliates of the Company and non-Affiliates; provided that if the kind or
amount of securities, cash and other
 
 
25

--------------------------------------------------------------------------------


 
property receivable upon such Reorganization Event is not the same for each
share of Common Stock held immediately prior to such Reorganization Event by a
Person other than a Constituent Person or an Affiliate thereof, then for the
purpose of this Section 10(a), the kind and amount of securities, cash and other
property receivable upon such Reorganization Event will be deemed to be the
weighted average of the types and amounts of consideration received by the
holders of Common Stock that affirmatively make an election (or of all such
holders if none make an election).  On each Conversion Date following a
Reorganization Event, the Conversion Rate then in effect will be applied to the
value on such Conversion Date of such securities, cash or other property
received per share of Common Stock, as determined in accordance with this
Section 10.


(b) Exchange Property Election.  In the event that the holders of the shares of
Common Stock have the opportunity to elect the form of consideration to be
received in such transaction, the consideration that the Holders are entitled to
receive shall be deemed to be the types and amounts of consideration received by
the holders of the shares of Common Stock that affirmatively make an election
(or of all such holders if none make an election).  The amount of Exchange
Property receivable upon conversion of any Convertible Preferred Stock in
accordance with the terms hereof shall be determined based upon the Conversion
Rate in effect on such Conversion Date.
 
(c) Successive Reorganization Events.  The above provisions of this Section 10
shall similarly apply to successive Reorganization Events and the provisions of
Section 9 shall apply to any shares of capital stock of the Company (or any
other issuer) received by the holders of the Common Stock in any such
Reorganization Event.
 
(d) Reorganization Event Notice.  The Company (or any successor) shall, 20 days
prior to the occurrence of any Reorganization Event, provide written notice to
the Holders of such occurrence of such event and of the kind and amount of the
cash, securities or other property that constitutes the Exchange
Property.  Failure to deliver such notice shall not affect the operation of this
Section 10.
 


Section 11.  Voting Rights.
 
(a) General.  The Holders shall not be entitled to vote on any matter except as
set forth in Sections 11(b) and 11(c) or as required by Delaware law.
 
(b) Special Voting Right.
 
(i)  Voting Right.  If and whenever dividends on the Convertible Preferred Stock
have not been paid in an aggregate amount equal to at least six quarterly
Dividend Periods (whether consecutive or not) (a “Nonpayment”), the number of
directors constituting the Board of Directors shall be increased by two, and the
Holders (together with holders of any class or series of the Company’s
authorized preferred stock having equivalent voting rights and entitled to vote
thereon), shall have the right, voting separately as a single class without
regard to class or series (and with voting rights allocated pro rata based on
the liquidation preference of each such class or series), to the exclusion of
the holders of Common Stock, to elect two directors of the Company to fill such
newly created directorships (and to fill any vacancies in the terms of such
 
 
26

--------------------------------------------------------------------------------


 
directorships), provided that the Holders and the holders of any such other
class or series shall not be entitled to elect such directors to the extent such
election would cause the Company to violate the corporate governance
requirements of the New York Stock Exchange (or other exchange on which the
Company’s securities may be listed) that listed companies must have a majority
of independent directors, and further provided that the Board of Directors shall
at no time include more than two such directors.  Each such director so elected
is referred to as a “Preferred Stock Director.”
 
(ii)  Election.  The election of the Preferred Stock Directors will take place
at any annual meeting of stockholders or any special meeting of the Holders and
any other class or series of stock of the Company having equivalent voting
rights and entitled to vote thereon, called as provided herein.  At any time
after the special voting power has vested pursuant to Section 11(b)(i) above,
the secretary of the Company may, and upon the written request of the Holders of
at least 20% of the Convertible Preferred Stock or the holders of at least 20%
of such other series (addressed to the secretary at the Company’s principal
office) must (unless such request is received less than 90 days before the date
fixed for the next annual or special meeting of the stockholders, in which event
such election shall be held at such next annual or special meeting of
stockholders), call a special meeting of the Holders and any such other class or
series of preferred stock for the election of the two directors to be elected by
them as provided in Section 11(b)(iii) below.  The Preferred Stock Directors
shall each be entitled to one vote per director on any matter.
 
(iii)  Notice of Special Meeting.  Notice for a special meeting will be given in
a similar manner to that provided in the Company’s by-laws for a special meeting
of the stockholders.  If the secretary of the Company does not call a special
meeting within 20 days after receipt of any such request, then any Holder may
(at the expense of the Company) call such meeting, upon notice as provided in
this Section 11(b)(iii), and for that purpose will have access to the stock
register of the Company.  The Preferred Stock Directors elected at any such
special meeting will hold office until the next annual meeting of the
stockholders of the Company unless they have been previously terminated or
removed pursuant to Section 11(b)(iv).  In case any vacancy in the office of a
Preferred Stock Director occurs (other than prior to the initial election of the
Preferred Stock Directors), the vacancy may be filled by the written consent of
the Preferred Stock Director remaining in office, or if none remains in office,
by the vote of the Holders (together with holders of any other class of the
Company’s authorized preferred stock having equivalent voting rights and
entitled to vote thereon) to serve until the next annual meeting of the
stockholders.
 
(iv)  Termination; Removal.  Whenever the Company has declared and paid or
declared and set aside for payment in full all Past Due Dividends, then the
right of the Holders to elect the Preferred Stock Directors will cease (but
subject always to the same provisions for the vesting of the special voting
rights in the case of any similar non-payment of dividends in respect of future
Dividend Periods).  The terms of office of the Preferred Stock Directors will
immediately terminate, and the number of directors constituting the Board of
Directors will be reduced accordingly.  Any Preferred Stock Director may be
removed at any time without cause by the Holders of a majority of the
 
 
27

--------------------------------------------------------------------------------


 
outstanding shares of the Convertible Preferred Stock (together with holders of
any class of the Company’s authorized and preferred stock having equivalent
voting rights and entitled to vote thereon) when they have the voting rights
described in this Section 11(b).
 
(c) Senior Issuances; Adverse Changes.  So long as any shares of Convertible
Preferred Stock are outstanding, the vote or consent of the Holders of at least
66 2/3% of the shares of Convertible Preferred Stock at the time outstanding,
given in person or by proxy, either in writing without a meeting or by vote at
any meeting called for the purpose at which the Holders shall vote separately as
a single class, will be necessary for authorizing, effecting or validating any
of the following actions, whether or not such approval is required by Delaware
law:
 
(i)  any amendment, alteration or repeal of any provision of the Company’s
certificate of incorporation (including the certificate of designations creating
the Convertible Preferred Stock) or the Company’s by-laws, including by way of
merger, that would alter or change the voting powers, dividend rights,
preferences or special rights of the Convertible Preferred Stock so as to affect
them adversely (provided, however, that to the extent that any such amendment,
alteration or repeal relates solely to an increase in the amount of the
authorized or issued preferred stock (other than Convertible Preferred Stock or
Senior Stock) or any securities convertible into preferred stock (other than
Convertible Preferred Stock or Senior Stock) or the creation and issuance, or an
increase in the authorized or issued amount, of other series of preferred stock
(other than Convertible Preferred Stock or Senior Stock) or any securities
convertible into Parity Stock (other than Convertible Preferred Stock) or Junior
Stock, then such amendment, alteration or repeal will not be deemed to adversely
affect the voting powers, preferences or special rights of the Convertible
Preferred Stock, and Holders will have no right to vote on such an increase,
creation or issuance);
 
(ii)  any amendment or alteration of the Company’s certificate of incorporation
(including the certificate of designations creating the Convertible Preferred
Stock), including by way of merger, to authorize or create, or increase the
authorized amount of, any shares of, or any securities convertible into shares
of, any class or series of Convertible Preferred Stock or Senior Stock; or
 
(iii)  any consummation of a binding share exchange or reclassification
involving the Convertible Preferred Stock, or of a merger or consolidation of
the Company with another corporation or other entity, unless in each case (x)
the shares of Convertible Preferred Stock remain outstanding or, in the case of
any such merger or consolidation with respect to which the Company is not the
surviving or resulting parent entity, are converted into or exchanged for
Equivalent Preference Securities, and (y) if such shares of Convertible
Preferred Stock do not remain outstanding, immediately prior to or concurrent
with the consummation thereof, all Past Due Dividends on the Convertible
Preferred Stock to the date of consummation, whether or not declared, have been
paid in full.
 
The Company shall not provide consideration to any Holder in exchange for such
Holder’s vote or consent pursuant to this Section 11(c) without offering, on
identical terms, to provide all Holders who then hold Convertible Preferred
Stock with the same consideration in exchange for votes or consents per share of
Convertible Preferred Stock.
 
 
28

--------------------------------------------------------------------------------


 
Section 12.  Preemption.
 
The Holders shall not have any preemptive rights.
 
Section 13.  Creation of Junior Stock or Parity Stock.
 
Notwithstanding anything set forth in the Certificate of Incorporation or this
Certificate of Designations to the contrary, the Board of Directors, or any duly
authorized committee thereof, without the vote of the Holders, may authorize and
issue additional shares of Junior Stock or Parity Stock, other than Convertible
Preferred Stock.
 
For so long as any Convertible Preferred Stock is outstanding, the Company will
not issue any preferred stock (other than the Convertible Preferred Stock) with
terms (exclusive of any conversion feature) more favorable to the holders
thereof, in the aggregate, than the terms of the Convertible Preferred Stock
without amending this Certificate of Designations to concurrently modify the
terms of the Convertible Preferred Stock to give the Holders the benefit of such
more favorable terms.  Without limiting the generality of the foregoing, any
series of preferred stock containing (i) a dividend in excess of the Dividend
Rate, (ii) more favorable make-whole payments or other redemption premiums or
(iii) additional covenants not contained in this Certificate of Designations
shall be considered more favorable.
 
Section 14.  Repurchase.
 
Subject to the limitations imposed herein, and subject to the provisions of
Section 6, the Company may purchase and sell Convertible Preferred Stock from
time to time to such extent, in such manner, and upon such terms as the Board of
Directors or any duly authorized committee thereof may determine; provided,
however, that the Company shall not use any of its funds for any such purchase
when there are reasonable grounds to believe that the Company is, or by such
purchase would be, rendered insolvent;  provided, further, however, that in the
event that the Company beneficially owns any Convertible Preferred Stock, voting
rights in respect of such Convertible Preferred Stock shall not be exercisable;
provided, further, however, that the Company shall not purchase any Convertible
Preferred Stock from any Investor (as defined in the Investment Agreement)
without offering, upon identical terms, to purchase shares of Convertible
Preferred Stock from all Investors who then hold Convertible Preferred Stock,
and in the event that the shares of Convertible Preferred Stock sought to be
sold in response to such offer exceeds the amount the Company is willing to
purchase, then the amount purchased by the Company from each such Investor shall
be pro rated based on the number of shares of Convertible Preferred Stock sought
to be sold by such Investors.
 
Section 15.  Unissued or Reacquired Shares.
 
Shares of Convertible Preferred Stock not issued or which have been issued and
converted, redeemed, or otherwise purchased or acquired by the Company shall be
restored to the status of authorized but unissued shares of preferred stock
without designation as to series (provided that any such cancelled shares of
Convertible Preferred Stock may be reissued only as shares of a series other
than Convertible Preferred Stock).
 
 
29

--------------------------------------------------------------------------------


 
Section 16.  No Sinking Fund.
 
Shares of Convertible Preferred Stock are not subject to the operation of a
sinking fund.
 
Section 17.  Transfer Agent, Conversion Agent, Registrar and Paying Agent.
 
The duly appointed Transfer Agent, Registrar and paying agent for the
Convertible Preferred Stock shall be BNY Mellon Shareowner Services.  The
Company may, in its sole discretion, remove the Transfer Agent in accordance
with the agreement between the Company and the Transfer Agent; provided that the
Company shall appoint a successor transfer agent who shall accept such
appointment prior to the effectiveness of such removal.  Upon any such removal
or appointment, the Company shall send notice thereof by first-class mail,
postage prepaid, to the Holders.
 
Section 18.  Replacement Certificates.
 
(a) Mutilated, Destroyed, Stolen and Lost Certificates.  If physical
certificates are issued, the Company shall replace any mutilated certificate at
the Holder’s expense upon surrender of that certificate to the Transfer
Agent.  The Company shall replace certificates that become destroyed, stolen or
lost at the Holder’s expense upon delivery to the Company and the Transfer Agent
of satisfactory evidence that the certificate has been destroyed, stolen or
lost, together with any indemnity that may be required by the Transfer Agent and
the Company.
 
(b) Partial Redemption.  In the event that a redemption is effected with respect
to shares of Convertible Preferred Stock representing less than all the shares
of Convertible Preferred Stock held by a Holder, upon redemption the Company
shall execute and the Transfer Agent shall, unless otherwise instructed in
writing, countersign and deliver to such Holder, at the expense of the Company,
a certificate evidencing the shares of Convertible Preferred Stock held by the
Holder as to which a redemption was not effected.
 
Section 19.  Taxes.
 
(a) Transfer Taxes.  The Company shall pay any and all stock transfer,
documentary, stamp and similar taxes that may be payable in respect of any
issuance or delivery of shares of Convertible Preferred Stock or shares of
Common Stock or other securities issued on account of Convertible Preferred
Stock pursuant hereto or certificates representing such shares or
securities.  The Company shall not, however, be required to pay any such tax
that may be payable in respect of any transfer involved in the issuance or
delivery of shares of Convertible Preferred Stock, shares of Common Stock or
other securities in a name other than that in which the shares of Convertible
Preferred Stock with respect to which such shares or other securities are issued
or delivered were registered, or in respect of any payment to any Person other
than a payment to the registered holder thereof, and shall not be required to
make any such issuance, delivery or payment unless and until the Person
otherwise entitled to such issuance, delivery or payment has paid to the Company
the amount of any such tax or has established, to the satisfaction of the
Company, that such tax has been paid or is not payable.
 
(b) Withholding.  All payments and distributions (or deemed distributions) on
the shares of Convertible Preferred Stock shall be subject to withholding and
backup withholding of tax to the extent required by law, subject to applicable
exemptions, and amounts withheld, if any, shall
 
 
30

--------------------------------------------------------------------------------


 
be treated as received by Holders.
 
Section 20.  Notices.
 
All notices referred to herein shall be in writing, and, unless otherwise
specified herein, all notices hereunder shall be deemed to have been given upon
the earlier of receipt thereof or three Business Days after the mailing thereof
if sent by registered or certified mail (unless first class mail shall be
specifically permitted for such notice under the terms of this Certificate of
Designations) with postage prepaid, addressed:  (i) if to the Company, to its
office at 2030 Dow Center, Midland, MI  48674 (Attention:  Treasurer) (ii) if to
any Holder, to such Holder at the address of such Holder as listed in the stock
record books of the Company (which may include the records of the Transfer
Agent) or (iii) to such other address as the Company or any such Holder, as the
case may be, shall have designated by notice similarly given.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
31

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Certificate of Designations has been executed on behalf
of the Company by its Executive Vice President and Chief Financial Officer this
_________th day of ______________, 2009.
 
 

  THE DOW CHEMICAL COMPANY                         By:          Name:         
Title:               

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------


 
Annex B
 
 
 
CERTIFICATE OF DESIGNATIONS
 
OF
 
CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES B
 
OF
 
THE DOW CHEMICAL COMPANY
 
____________________________
 
pursuant to Section 151 of the
 
General Corporation Law of the State of Delaware
 
____________________________
 
The Dow Chemical Company, a Delaware corporation (the “Company”), hereby
certifies that:
 
1.  The Restated Certificate of Incorporation of the Company (the “Certificate
of Incorporation”) fixes the total number of shares of all classes of capital
stock that the Company shall have the authority to issue at one billion five
hundred million (1,500,000,000) shares of common stock, par value $2.50 per
share, and two hundred fifty million (250,000,000) shares of preferred stock,
par value $1.00 per share.
 
2.  The Certificate of Incorporation expressly grants to the Board of Directors
of the Company (the “Board of Directors”) authority to provide for the issuance
of the shares of preferred stock in series, and to establish from time to time
the number of shares to be included in each such series and to fix the
designations, powers, preferences and rights of the shares of each such series
and the qualifications, limitations or restrictions thereof.
 
3.  Pursuant to the authority conferred upon the Board of Directors by the
Certificate of Incorporation, the Board of Directors, by action duly taken on
[●], 2009, adopted resolutions (i) authorizing the issuance and sale of up to
2,500,000 shares of the Company’s preferred stock, (ii) authorizing the
Executive Committee of the Board of Directors to approve the final form of the
Certificate of Designations of Cumulative Perpetual Preferred Stock, Series B
substantially in the form approved by the Board of Directors, with such changes,
subject to certain exceptions, as the Executive Committee of the Board of
Directors may approve, and (iii) establishing the number of shares to be
included in this series of Cumulative Perpetual Preferred Stock, Series B, and
the Executive Committee of the Board of Directors, by action duly taken on [●],
2009 adopted resolutions (i) approving this final form of the Certificate of
Designations of Cumulative Perpetual Preferred Stock, Series B and (ii) fixing
the designations, powers, preferences and rights of the shares of this
Cumulative Perpetual Preferred Stock, Series B and the qualifications,
limitations or restrictions thereof as follows:
 
Section 1.  Designation.
 
The designation of the series of preferred stock shall be “Cumulative Perpetual
Preferred Stock, Series B” (the “Perpetual Preferred Stock”).  Each share of
Perpetual Preferred Stock shall be identical in all respects to every other
share of Perpetual Preferred Stock.  Perpetual Preferred Stock will rank equally
with Parity Stock, if any, will rank senior to Junior Stock, if any, and will
rank junior to Senior Stock, if any.
 
Section 2.  Number of Shares.
 
The number of authorized shares of Perpetual Preferred Stock shall be
2,500,000.  That number from time to time may be decreased (but not below the
number of shares of Perpetual Preferred Stock then outstanding) by further
resolution duly adopted by the Board of Directors, or any duly authorized
committee thereof and by the filing of a certificate pursuant to the provisions
of the General Corporation Law of the State of Delaware stating that such
reduction has been so authorized.  The Company shall not have the authority to
issue fractional shares of Perpetual
 
 

--------------------------------------------------------------------------------


 
Preferred Stock.
 
Section 3.  Definitions.  As used herein with respect to Perpetual Preferred
Stock:
 
“Additional Dividends” has the meaning set forth in Section 4(a).


“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Board of Directors” has the meaning set forth in the recitals above.
 
“Business Day” means any weekday that is not a legal holiday in New York, New
York and is not a day on which banking institutions in New York, New York are
authorized or required by law or regulation to be closed.
 
“Cash Dividends” has the meaning set forth in Section 4(a).


“Change of Control” means the occurrence of one of the following:
 
(i)         a “person” or “group” within the meaning of Section 13(d) of the
Exchange Act files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person or group has become the direct or
indirect ultimate “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of common equity of the Company representing more than 50% of the
voting power of the outstanding common equity of the Company; or
 
(ii)         consummation of any consolidation or merger of the Company or
similar transaction or any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the property and assets of
the Company to any Person other than one of the Company’s subsidiaries, in each
case pursuant to which the Common Stock will be converted into cash, securities
or other property, other than pursuant to a transaction in which the Persons
that “beneficially owned” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, voting shares of the Company immediately prior to such
transaction beneficially own, directly or indirectly, voting shares representing
a majority of the total voting power of all outstanding classes of voting shares
of the continuing or surviving Person immediately after the transaction;
provided, however, that a Change of Control will not be deemed to have occurred
if at least 90% of the consideration received by holders of Common Stock in the
transaction or transactions consists of shares of common stock or depositary
receipts in respect of common stock that are (or upon issuance will be) traded
on a U.S. national securities exchange or securities exchange in the European
Economic Area.
 
“Change of Control Redemption” has the meaning set forth in Section 7(b).
 
“Closing Price” of the Common Stock on any date of determination means the
closing sale price or, if no closing sale price is reported, the last reported
sale price, of the shares of the Common Stock on the New York Stock Exchange on
such date.  If the Common Stock is not traded on the New York Stock Exchange on
any date of determination, the Closing Price of the Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange
(which, for the avoidance of doubt, may include the Nasdaq Stock Market) on
which the Common Stock is so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on the principal U.S. national or
regional securities exchange (which, for the avoidance of doubt, may include the
Nasdaq Stock Market) on which the Common Stock is so listed or quoted, or if the
Common Stock is not so listed or quoted on a U.S. national or regional
securities exchange, the last quoted bid price for the Common Stock in the
over-the-counter market as reported by Pink Sheets LLC or similar organization,
or, if that bid price is not available, the market price of the Common Stock on
that date as determined by a nationally recognized investment banking firm
(unaffiliated with the Company) retained by the Company for this purpose.  For
the purposes of determining the Closing Price of the Common Stock on the
“trading day” preceding, on or following the occurrence of an event, (i) that
trading day shall be deemed to commence immediately after the regular scheduled
closing time of trading on the New York Stock Exchange or, if trading is closed
at an earlier time, such earlier time and (ii) that trading day shall end at the
next regular scheduled closing time, or if trading is closed at an earlier time,
such earlier time (for the avoidance of doubt, and as an example, if the Closing
Price is to be determined as of the last trading day preceding a specified event
and the closing time of trading on a particular day is 4:00 p.m. and the
specified event occurs at
 
 
2

--------------------------------------------------------------------------------


 
5:00 p.m. on that day, the Closing Price would be determined by reference to
such 4:00 p.m. closing price).
 
“Common Stock” means the common stock of the Company, par value $2.50 per share,
or any other shares of the capital stock of the Company into which such shares
of common stock shall be reclassified or changed.
 
“Convertible Preferred Stock” means the Cumulative Convertible Perpetual
Preferred Stock, Series A, and the Cumulative Convertible Perpetual Preferred
Stock, Series C, of the Company.


“Dividend Payment Date” shall have the meaning set forth in Section 4(a).
 
“Dividend Period” shall have the meaning set forth in Section 4(a).
  
“Dividend Rate” shall have the meaning set forth in Section 4(a).


“Dividend Record Date” shall have the meaning set forth in Section 4(a).
 
“Dividends” has the meaning set forth in Section 4(a).


“Equivalent Preference Securities” means, in the event of a merger or
consolidation of the Company with another corporation or another entity in which
the Company is not the surviving or resulting parent entity, preference
securities of the surviving or resulting entity or its ultimate parent, as the
case may be, having such rights, preferences, privileges and voting powers, and
limitations and restrictions, taken as a whole, that are not less favorable to
the holders thereof than the rights, preferences, privileges and voting powers,
and limitations and restrictions, of the Perpetual Preferred Stock immediately
prior to such merger or consolidation, taken as a whole.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Holder” means the Person in whose name the shares of the Perpetual Preferred
Stock are registered, which may be treated by the Company, Transfer Agent,
Registrar and paying agent as the absolute owner of the shares of Perpetual
Preferred Stock for the purpose of making payment and settling conversions and
for all other purposes.
 
“Issue Date” means the date of initial issuance of the Perpetual Preferred
Stock.
 
“Junior Stock” means the Common Stock and any other class or series of stock of
the Company, other than Parity Stock, now existing or hereafter authorized not
expressly ranking senior to the Perpetual Preferred Stock with respect to the
payment of dividends or the distribution of assets in the event of any voluntary
or involuntary liquidation, dissolution or winding up of the affairs of the
Company.


“Liquidation Preference” per share of Perpetual Preferred Stock on any date of
determination means the Original Purchase Price, as the same may have been
increased up to the date of determination in accordance with Section 4(a)
hereof.


“Market Disruption Event” means any of the following events:
 
(i)         any suspension of, or limitation imposed on, trading of the Common
Stock by any exchange or quotation system on which the Closing Price is
determined pursuant to the definition of the term “Closing Price” (the “Relevant
Exchange”) during the one-hour period prior to the close of trading for the
regular trading session on the Relevant Exchange (or for purposes of determining
the VWAP per share of Common Stock, any period or periods aggregating one
half-hour or longer during the regular trading session on the relevant day) and
whether by reason of movements in price exceeding limits permitted by the
Relevant Exchange as to securities generally, or otherwise relating to the
Common Stock or options contracts relating to the Common Stock on the Relevant
Exchange; or
 
(ii)         any event that disrupts or impairs (as determined by the Company in
its reasonable discretion) the ability of market participants during the
one-hour period prior to the close of trading for the regular trading session on
the Relevant Exchange (or for purposes of determining the VWAP per share of
Common Stock, any period or periods aggregating one half-hour or longer during
the regular trading session on the relevant day) in general to effect
transactions in, or obtain market values for, the Common Stock on the Relevant
Exchange or to effect transactions in, or obtain market values for, options
contracts relating to the Common Stock on the Relevant Exchange.
 
 
3

--------------------------------------------------------------------------------


 
“Nonpayment” has the meaning set forth in Section 8(b)(i).
 
“Original Purchase Price” means $1,000.00 per share of Perpetual Preferred
Stock.
 
“Parity Stock” means the Convertible Preferred Stock and any class or series of
stock of the Company hereafter authorized that expressly ranks equally with the
Perpetual Preferred Stock with respect to the payment of dividends and in the
distribution of assets in the event of any liquidation, dissolution or winding
up of the affairs of the Company.
 
“Past Due Dividends” has the meaning set forth in Section 4(a).
 
“Perpetual Preferred Stock” shall have the meaning set forth in Section 1.


“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company or trust.
 
“PIK Dividends” has the meaning set forth in Section 4(a).


“Preferred Stock Director” has the meaning set forth in Section 8(b)(i).
 
“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Perpetual Preferred Stock have
the right to receive any cash, securities or other property or in which the
Perpetual Preferred Stock (or other applicable security) is exchanged for or
converted into any combination of cash, securities or other property, the date
fixed for determination of holders of the Perpetual Preferred Stock entitled to
receive such cash, securities or other property (whether such date is fixed by
the Board of Directors or by statute, contract or otherwise).
 
“Relevant Exchange” has the meaning set forth in the definition of the term
“Market Disruption Event.”
 
“Restricted Securities” has the meaning set forth in Rule 144(a)(3) of the
Securities Act of 1933, as amended.
 
“Senior Stock” means any class or series of stock of the Company hereafter
authorized which expressly ranks senior to the Perpetual Preferred Stock and has
preference or priority over the Perpetual Preferred Stock as to the payment of
dividends or in the distribution of assets on any voluntary or involuntary
liquidation, dissolution or winding up of the Company.
 
“Trading Day” means a Business Day on which the Relevant Exchange is scheduled
to be open for business and on which there has not occurred a Market Disruption
Event.
 
“Trust” has the meaning set forth in Section 7(g).


“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Company) page “DOW.N<Equity> VAP” (or its equivalent
successor if such page is not available) in respect of the period from the open
of trading on the relevant Trading Day until the close of trading on such
Trading Day (or if such volume-weighted average price is unavailable, the market
price of one share of Common Stock on such Trading Day determined, using a
volume-weighted average method, by a nationally recognized investment banking
firm (unaffiliated with the Company) retained for this purpose by the Company).
 
Section 4.  Dividends.
 
(a) Rate.  Holders shall be entitled to receive, if, as and when declared by the
Board of Directors, or any duly authorized committee thereof, but only out of
assets legally available therefor, (i) cumulative cash dividends with respect to
each Dividend Period (defined below) at an annual rate per share equal to 7% of
the Liquidation Preference, which may only be paid in cash (the “Cash
Dividends”), plus (ii) additional cumulative dividends with respect to each
Dividend Period at an annual rate per share equal to 8% of the Liquidation
Preference, which may be paid in cash or, if not so paid, will be added to the
Liquidation Preference (the “PIK Dividends”, and together with the Cash
Dividends, the “Dividends”) (each such applicable rate, a “Dividend
Rate”).  Dividends shall be payable quarterly in arrears on each January 1,
April 1, July 1 and October 1, commencing on the first such day occurring after
a full calendar quarter has elapsed since the Issue Date; provided, however, if
any such day is not a Business Day, then payment of any Dividend otherwise
payable on that date will be made on the next succeeding day that is a Business
Day, without any
 
 
4

--------------------------------------------------------------------------------


 
interest or other payment in respect of such delay (each such day on which
Dividends are payable, a “Dividend Payment Date”).  The period from and
including any Dividend Payment Date (or, prior to the first Dividend Payment
Date, from and including the date of issuance of the Perpetual Preferred Stock)
to, but excluding, the next Dividend Payment Date is a “Dividend
Period.”  Dividends on each share of Perpetual Preferred Stock will accrue daily
and be cumulative from the date such share of Perpetual Preferred Stock is
issued, shall compound quarterly, and shall be payable for each full Dividend
Period in equal quarterly installments; provided, however, that for the Dividend
Period from and including the Issue Date and ending on the day that is
immediately prior to the first Dividend Payment Date, Dividends will be computed
on the basis described in the last sentence of this Section 4(a) as being
applicable to such Dividend Period.  The record date for payment of dividends on
the Perpetual Preferred Stock will be the fifteenth day of the calendar month
immediately preceding the relevant Dividend Payment Date (each, a “Dividend
Record Date”), whether or not such day is a Business Day.  The amount of
dividends payable will be computed on the basis of a 360 day year of twelve
30-day months, and for any period of less than a month, actual days elapsed over
a 30-day month.
 
If the Company fails to pay a full Cash Dividend on the Perpetual Preferred
Stock, then the Cash Dividends and the PIK Dividends on the Perpetual Preferred
Stock shall continue to accrue and cumulate at their respective Dividend Rates
and, commencing on the day after such failure to pay occurs, the Perpetual
Preferred Stock shall, in addition, accrue and cumulate additional dividends
(“Additional Dividends”) at an annual rate equal to 3.0%, compounded quarterly,
on the aggregate accrued amount of any such unpaid Cash Dividends (such
aggregate accrued amount of all such unpaid Cash Dividends being referred to
herein as the “Past Due Dividends”) with the amount of such Additional Dividend
accrual being added to the Liquidation Preference up to and including the date
that all such Past Due Dividends shall have been declared and paid in full.
 
(b) Priority of Dividends.  Except as provided in this Section 4(b), so long as
any share of Perpetual Preferred Stock remains outstanding, unless full
Dividends (including Past Due Dividends) on all outstanding shares of the
Perpetual Preferred Stock have been declared and paid, or declared and a sum
sufficient for the payment of those Dividends has been set aside for the benefit
of the holders thereof on the applicable Dividend Record Date, the Company will
not, and will cause its subsidiaries not to, declare or pay any dividend in
excess of $0.01 per share on any Junior Stock, make any distributions relating
to Junior Stock, or redeem, purchase, acquire (either directly or through any
subsidiary) or make a liquidation payment relating to, any Junior Stock, or make
any guarantee payment with respect thereto, other than:
 
(i)    purchases, redemptions or other acquisitions of shares of Junior Stock in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of employees, officers, directors or
consultants;
 
(ii)    purchases of shares of Common Stock pursuant to a contractually binding
requirement to buy stock, including under a contractually binding stock
repurchase plan, so long as any such contractually binding requirement was
entered into at a time when there were no Past Due Dividends;
 
(iii)    as a result of an exchange or conversion of any class or series of
Junior Stock, or the securities of another company, for any other class or
series of Junior Stock;
 
(iv)    the purchase of fractional interests in shares of Junior Stock pursuant
to the conversion or exchange provisions of such Junior Stock or the security
being converted or exchanged; or


(v)    the payment of any dividends in respect of Junior Stock where the
dividend is in the form of the same stock as that on which the dividend is being
paid.
 
For so long as any share of Perpetual Preferred Stock remains outstanding, if
Dividends are not declared and paid in full upon the shares of Perpetual
Preferred Stock or any Parity Stock with the same dividend payment date or with
a dividend payment date during a Dividend Period, all dividends declared upon
shares of Perpetual Preferred Stock and any such Parity Stock will be declared
on a proportional basis so that the amount of dividends declared per share will
bear to each other the same ratio that all Past Due Dividends as of the end of
the then-current Dividend Period per share of Perpetual Preferred Stock and all
accrued and unpaid dividends as of the end of the applicable dividend period per
share of any Parity Stock (including, in the case of any Parity Stock that bears
cumulative dividends, all accrued and unpaid dividends) bear to each other.
 
Subject to the foregoing, dividends payable in cash, stock or otherwise, as may
be determined by the Board of Directors, or any duly authorized committee
thereof, may be declared and paid on any Junior Stock and Parity Stock from time
to time out of any assets legally available for such payment, and Holders will
not be entitled to participate in
 
 
5

--------------------------------------------------------------------------------


 
those dividends.
 
Section 5.  Liquidation Rights.
 
(a) Liquidation.  In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company, Holders shall be
entitled, out of assets legally available therefor, before any distribution or
payment out of the assets of the Company may be made to or set aside for the
holders of any Junior Stock and subject to the rights of the holders of any
Senior Stock or Parity Stock upon liquidation and the rights of the Company’s
creditors, to receive in full a liquidating distribution in an amount per share
equal to the Liquidation Preference.  Holders shall not be entitled to any
further payments in the event of any such voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company other than what is
expressly provided for in this Section 5.
 
(b) Partial Payment.  If the assets of the Company are not sufficient to pay in
full the aggregate liquidating distributions required to be paid pursuant to
Section 5(a) to all Holders and all holders of any Parity Stock, the amounts
paid to the Holders and to the holders of all Parity Stock shall be pro rata in
accordance with the respective aggregate liquidating distributions to which they
would otherwise be entitled.
 
(c) Residual Distributions.  If the respective aggregate liquidating
distributions to which all Holders and all holders of any Parity Stock are
entitled pursuant to Section 5(a) have been paid, the holders of Junior Stock
shall be entitled to receive all remaining assets of the Company according to
their respective rights and preferences.
 
(d) Merger, Consolidation and Sale of Assets Not Liquidation.  For purposes of
this Section 5, the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all of the
property and assets of the Company shall not be deemed a voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company, nor shall the merger, consolidation or any other business combination
transaction of the Company into or with any other corporation or person or the
merger, consolidation or any other business combination transaction of any other
corporation or person into or with the Company be deemed to be a voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company.
 
Section 6.  No Conversion or Exchange Rights.
 
The Holders of shares of the Perpetual Preferred Stock will not have any rights
to convert such shares into or exchange such shares for shares of any other
class or series of stock or obligations of the Company.
 
Section 7.  Redemption.
 
(a) Redemption at Holder’s Option.  On or at any time after March 31, 2069, each
Holder of Perpetual Preferred Stock shall have the right to require the Company
to redeem all or a portion of such Holder’s Perpetual Preferred Stock, for cash
or for shares of Common Stock, or any combination thereof, at the Company’s
discretion, at a redemption price per share equal to the sum of the Original
Purchase Price plus all accrued but unpaid Dividends (including any Past Due
Dividends) on the shares being redeemed through the date of redemption.  If,
pursuant to this Section 7(a), the Company elects to redeem all or a portion of
a Holder’s Perpetual Preferred Stock for shares of Common Stock, such shares
shall be valued for such purpose at the average VWAP per share of Common Stock
over each of the five consecutive Trading Days ending on the Trading Day
immediately prior to the relevant Record Date.


(b) Redemption on a Change of Control.  Upon the occurrence of a Change of
Control, each Holder of Perpetual Preferred Stock shall have the right,
beginning on the effective date of the Change of Control and ending on the date
that is 45 days after the later of (x) the effective date of the Change of
Control and (y) receipt of notice of the Change of Control from the Company as
provided in this Section 7(b), to, at its option, require the Company or its
successor to redeem all or a portion of such Holder’s Perpetual Preferred Stock
(a “Change of Control Redemption”) for an amount in cash per share equal to the
sum of (i) 101% of the Original Purchase Price plus (ii) all accrued but unpaid
Dividends (including any Past Due Dividends) on the shares of Perpetual
Preferred Stock being redeemed pursuant to such Change of Control Redemption
through the date of redemption.  On or before the twentieth day prior to the
date on which the Company anticipates consummating the Change of Control (or, if
later, or in the case of a Change of Control referred to in clause (i) of the
definition thereof, promptly after the Company discovers that the Change of
Control will occur or has occurred), a written notice shall be sent by or on
behalf of the Company, by overnight courier to the Holders as they appear in the
records of the Company (which may include the records of the Transfer
Agent).  Such notice shall contain the date on which the Change of Control is
anticipated to be effected or, in the case of a Change of Control referred to in
clause (i) of the definition thereof, the date on which the Schedule TO or other
schedule, form or report referred to in such clause was filed.
 
 
6

--------------------------------------------------------------------------------


 
(c) Any Holder of Perpetual Preferred Stock may exercise the Holder’s redemption
right under Section 7(a) or 7(b) by delivering to the Company at its principal
office a written notice stating the Holder’s intention to exercise the holder’s
redemption right and the number of the Holder’s shares of Perpetual Preferred
Stock to be redeemed.  The Company shall be obligated to redeem the total number
of shares of Perpetual Preferred Stock specified in the Holder’s redemption
notice on or before the earlier of (i) the 30th Business Day following its
receipt of the Holder’s notice of a redemption pursuant to Section 7(a) or (ii)
the date of the Change of Control if notice is given at least 10 days prior to
such Change of Control.


(d) Redemption at Company’s Option. On or at any time after March 31, 2014, the
Company shall have the right to redeem all or any portion of the outstanding
shares of Perpetual Preferred Stock at a redemption price per share of Perpetual
Preferred Stock for an amount in cash per share equal to the sum of the Original
Purchase Price plus all accrued and unpaid Dividends (including any Past Due
Dividends) on the shares of Perpetual Preferred Stock being redeemed through the
date of redemption; provided that no partial redemption of shares of Perpetual
Preferred Stock by the Company pursuant to this Section 7(d) shall be permitted
unless (i) the aggregate amount of the Original Purchase Price in respect of all
shares of Perpetual Preferred Stock to be redeemed equals or exceeds $50,000,000
and (ii) the aggregate amount of the Original Purchase Price in respect of all
outstanding shares of Perpetual Preferred Stock after giving effect to the
redemption equals or exceeds $50,000,000.  It is understood and agreed that the
Company shall covenant for the benefit of certain of its debt holders that it
will not redeem shares of the Perpetual Preferred Stock pursuant to this Section
7(d) unless it has received proceeds from the sale of securities that have equal
or greater equity-like characteristics during the 180 days prior to the date of
redemption.


(e) Notice of Company’s Redemption. In the event the Company shall redeem shares
of Perpetual Preferred Stock pursuant to Section 7(d), notice of such redemption
shall be given to each Holder of Perpetual Preferred Stock at least 30 days and
not more than 60 days prior to the proposed redemption date.  Each notice shall
state:


(i)         the redemption date;


(ii)         the number of shares of Perpetual Preferred Stock to be redeemed
and, if fewer than all the shares of a Holder are to be redeemed, the number of
such shares to be redeemed;


(iii)         the redemption price;


(iv)         the place or places where certificates for such shares are to be
surrendered for payment of the redemption price; and


(v)         that Dividends on the shares of Perpetual Preferred Stock to be
redeemed will cease to accrue on the redemption date.


(f) Partial Redemption.  In case of any redemption of only part of the shares of
Perpetual Preferred Stock outstanding at the time of any redemption election by
the Company pursuant to Section 7(d), the shares of Perpetual Preferred Stock to
be redeemed shall be selected pro rata from the Holders in proportion to the
number of shares of Perpetual Preferred Stock held by such Holders, by lot or in
such other manner as the Board of Directors, the Executive Committee of the
Board of Directors or any other duly authorized committee thereof may determine
to be fair and equitable.


(g) Effectiveness of Redemption.  If notice of redemption has been duly given
and if on or before the redemption date specified in the notice all funds
necessary for the redemption have been set aside by the Company, separate and
apart from its other assets, in trust for the pro rata benefit of the Holders of
the shares of Perpetual Preferred Stock called for redemption, so as to be and
continue to be available therefor, or deposited by the Company with a bank or
trust company selected by the Board of Directors, the Preferred Stock Committee
or any other duly authorized committee thereof (the “Trust”) in trust for the
pro rata benefit of the Holders of the shares called for redemption, then,
notwithstanding that any certificate for any share of Perpetual Preferred Stock
so called for redemption has not been surrendered for cancellation, on and after
the redemption date all shares of Perpetual Preferred Stock so called for
redemption shall cease to be outstanding, all dividends with respect to such
shares of Perpetual Preferred Stock shall cease to accrue on such redemption
date, and all rights with respect to such shares shall forthwith on such
redemption date cease and terminate, except only the right of the Holders
thereof to receive the amount payable on such redemption from the Trust at any
time after the redemption date from the funds so deposited, without
interest.  The Company shall be entitled to receive, from time to time, from the
Trust any interest accrued on such funds, and the Holders of any shares called
for redemption shall have no claim to any such interest.  Any funds so deposited
and unclaimed at the end
 
 
7

--------------------------------------------------------------------------------


 
of three years from the redemption date shall, to the extent permitted by law,
be released or repaid to the Company, and in the event of such repayment to the
Company, the Holders of the shares so called for redemption shall be deemed to
be unsecured creditors of the Company for an amount equivalent to the amount
deposited as stated above for the redemption of such shares and so repaid to the
Company, but shall in no event be entitled to any interest.


(h) Restrictions on Other Payments. After the receipt by the Company of a
redemption request pursuant to Section 7(a) or 7(b), unless and until the full
redemption price for the shares of Perpetual Preferred Stock to be redeemed on
any redemption date has been paid to the Holders requesting such redemption,
(i) no dividends shall be paid or declared or set aside for payment or other
distribution upon any Junior Stock, and (ii) no shares of Junior Stock shall be
redeemed, retired, purchased or otherwise acquired for any consideration (or any
payment made to or available for a sinking fund for the redemption of any such
shares) by the Company or any of its subsidiaries.


(i) Status of Reacquired Shares. Any shares of Perpetual Preferred Stock
redeemed in accordance with this Certificate of Designations, or otherwise
reacquired by the Company, will resume the status of authorized and unissued
preferred stock, undesignated as to series and available for future issuance.
 
(h) Unredeemed Shares Remain Outstanding.  If a Holder does not elect to
exercise the Change of Control Redemption option pursuant to Section 7(b), the
shares of Perpetual Preferred Stock held by it will remain outstanding until
otherwise subsequently redeemed.  In the event of a Change of Control in which
the Company’s Common Stock shall be changed into or exchanged for other
securities or property (including cash), the successor or acquiring corporation
shall expressly assume the due and punctual observation and performance of each
and every covenant and condition contained in this Certificate of Designation to
be performed and observed by the Company and all the obligations and liabilities
hereunder, with such modifications and adjustments as equitable and appropriate
in order to place the Holders in the equivalent economic position as prior to
such Change of Control.
  
Section 8.  Voting Rights.
 
(a) General.  The Holders shall not be entitled to vote on any matter except as
set forth in Sections 8(b) and 8(c) or as required by Delaware law.
 
(b) Special Voting Right.
 
(i)         Voting Right.  If and whenever dividends on the Perpetual Preferred
Stock have not been paid in an aggregate amount equal, to at least six quarterly
Dividend Periods (whether consecutive or not) (a “Nonpayment”), the number of
directors constituting the Board of Directors shall be increased by two, and the
Holders (together with holders of any class or series of the Company’s
authorized preferred stock having equivalent voting rights and entitled to vote
thereon), shall have the right, voting separately as a single class without
regard to class or series (and with voting rights allocated pro rata based on
the liquidation preference of each such class or series), to the exclusion of
the holders of Common Stock, to elect two directors of the Company to fill such
newly created directorships (and to fill any vacancies in the terms of such
directorships), provided that the Holders and the holders of any such other
class or series shall not be entitled to elect such directors to the extent such
election would cause the Company to violate the corporate governance
requirements of the New York Stock Exchange (or other exchange on which the
Company’s securities may be listed) that listed companies must have a majority
of independent directors, and further provided that the Board of Directors shall
at no time include more than two such directors.  Each such director so elected
is referred to as a “Preferred Stock Director.”
 
(ii)    Election.  The election of the Preferred Stock Directors will take place
at any annual meeting of stockholders or any special meeting of the Holders and
any other class or series of stock of the Company having equivalent voting
rights and entitled to vote thereon, called as provided herein.  At any time
after the special voting power has vested pursuant to Section 8(b)(i) above, the
secretary of the Company may, and upon the written request of the Holders of at
least 20% of the Perpetual Preferred Stock or the holders of at least 20% of
such other series (addressed to the secretary at the Company’s principal office)
must (unless such request is received less than 90 days before the date fixed
for the next annual or special meeting of the stockholders, in which event such
election shall be held at such next annual or special meeting of stockholders),
call a special meeting of the Holders and any such other class or series of
preferred stock for the election of the two directors to be elected by them as
provided in Section 8(b)(iii).  The Preferred Stock Directors shall each be
entitled to one vote per director on any matter.
 
(iii)    Notice of Special Meeting.  Notice for a special meeting will be given
in a similar manner to that provided in the Company’s by-laws for a special
meeting of the stockholders.  If the secretary of the Company
 
 
8

--------------------------------------------------------------------------------


 
does not call a special meeting within 20 days after receipt of any such
request, then any Holder may (at the expense of the Company) call such meeting,
upon notice as provided in this Section 8(b)(iii), and for that purpose will
have access to the stock register of the Company.  The Preferred Stock Directors
elected at any such special meeting will hold office until the next annual
meeting of the stockholders of the Company unless they have been previously
terminated or removed pursuant to Section 8(b)(iv).  In case any vacancy in the
office of a Preferred Stock Director occurs (other than prior to the initial
election of the Preferred Stock Directors), the vacancy may be filled by the
written consent of the Preferred Stock Director remaining in office, or if none
remains in office, by the vote of the Holders (together with holders of any
other class of the Company’s authorized preferred stock having equivalent voting
rights and entitled to vote thereon) to serve until the next annual meeting of
the stockholders.
 
(iv)    Termination; Removal.  Whenever the Company has declared and paid or
declared and set aside for payment in full all Past Due Dividends, then the
right of the Holders to elect the Preferred Stock Directors will cease (but
subject always to the same provisions for the vesting of the special voting
rights in the case of any similar non-payment of dividends in respect of future
Dividend Periods).  The terms of office of the Preferred Stock Directors will
immediately terminate, and the number of directors constituting the Board of
Directors will be reduced accordingly.  Any Preferred Stock Director may be
removed at any time without cause by the Holders of a majority of the
outstanding shares of the Perpetual Preferred Stock (together with holders of
any other class of the Company’s authorized preferred stock having equivalent
voting rights and entitled to vote thereon) when they have the voting rights
described in this Section 8(b).
 
(c) Senior Issuances; Adverse Changes.  So long as any shares of Perpetual
Preferred Stock are outstanding, the vote or consent of the Holders of at least
66 2/3% of the shares of Perpetual Preferred Stock at the time outstanding,
given in person or by proxy, either in writing without a meeting or by vote at
any meeting called for the purpose at which the Holders shall vote separately as
a single class, will be necessary for authorizing, effecting or validating any
of the following actions, whether or not such approval is required by Delaware
law:
 
(i)    any amendment, alteration or repeal of any provision of the Company’s
certificate of incorporation (including the certificate of designations creating
the Perpetual Preferred Stock) or the Company’s by-laws, including by way of
merger, that would alter or change the voting powers, dividend rights,
preferences or special rights of the Perpetual Preferred Stock so as to affect
them adversely (provided, however, that to the extent that any such amendment,
alteration or repeal relates solely to an increase in the amount of the
authorized or issued preferred stock (other than Perpetual Preferred Stock or
Senior Stock) or any securities convertible into preferred stock (other than
Perpetual Preferred Stock or Senior Stock) or the creation and issuance, or an
increase in the authorized or issued amount, of other series of preferred stock
(other than Perpetual Preferred Stock or Senior Stock) or any securities
convertible into Parity Stock (other than Perpetual Preferred Stock) or Junior
Stock, then such amendment, alteration or repeal will not be deemed to adversely
affect the voting powers, preferences or special rights of the Perpetual
Preferred Stock, and Holders will have no right to vote on such an increase,
creation or issuance);
 
(ii)    any amendment or alteration of the Company’s certificate of
incorporation (including the certificate of designations creating the Perpetual
Preferred Stock), including by way of merger, to authorize or create, or
increase the authorized amount of, any shares of, or any securities convertible
into shares of, any class or series of Perpetual Preferred Stock or Senior
Stock; or
 
(iii)    any consummation of a binding share exchange or reclassification
involving the Perpetual Preferred Stock, or of a merger or consolidation of the
Company with another corporation or other entity, unless in each case (x) the
shares of Perpetual Preferred Stock remain outstanding or, in the case of any
such merger or consolidation with respect to which the Company is not the
surviving or resulting parent entity, are converted into or exchanged for
Equivalent Preference Securities, and (y) if such shares of Perpetual Preferred
Stock do not remain outstanding, immediately prior to or concurrent with the
consummation thereof, all Past Due Dividends on the Perpetual Preferred Stock to
the date of consummation, whether or not declared, have been paid in full.


The Company shall not provide consideration to any Holder in exchange for such
Holder’s vote or consent pursuant to this Section 8(c) without offering, on
identical terms, to provide all Holders who then hold Perpetual Preferred Stock
with the same consideration in exchange for votes or consents per share of
Perpetual Preferred Stock.
 
Section 9.  Preemption.
 
The Holders shall not have any preemptive rights.
 
 
9

--------------------------------------------------------------------------------


 
Section 10.  Creation of Junior Stock or Parity Stock.
 
Notwithstanding anything set forth in the Certificate of Incorporation or this
Certificate of Designations to the contrary, the Board of Directors, or any duly
authorized committee thereof, without the vote of the Holders, may authorize and
issue additional shares of Junior Stock or Parity Stock, other than Perpetual
Preferred Stock.


For so long as any Perpetual Preferred Stock is outstanding, the Company will
not issue any preferred stock (other than the Convertible Preferred Stock) with
terms (exclusive of any conversion feature) more favorable to the holders
thereof, in the aggregate, than the terms of the Perpetual Preferred Stock
without amending this Certificate of Designations to concurrently modify the
terms of the Perpetual Preferred Stock to give the Holders the benefit of such
more favorable terms.  Without limiting the generality of the foregoing, any
series of preferred stock containing (i) a dividend in excess of the Dividend
Rate, (ii) more favorable make-whole payments or other redemption premiums or
(iii) additional covenants not contained in this Certificate of Designations
shall be considered more favorable.
 
Section 11.  Repurchase.
 
Subject to the limitations imposed herein, and subject to the provisions of
Section 7, the Company may purchase and sell Perpetual Preferred Stock from time
to time to such extent, in such manner, and upon such terms as the Board of
Directors or any duly authorized committee thereof may determine; provided,
however, that the Company shall not use any of its funds for any such purchase
when there are reasonable grounds to believe that the Company is, or by such
purchase would be, rendered insolvent; provided, further, however, that in the
event that the Company beneficially owns any Perpetual Preferred Stock, voting
rights in respect of such Perpetual Preferred Stock shall not be exercisable.
 
Section 12.  Unissued or Reacquired Shares.
 
Shares of Perpetual Preferred Stock not issued or which have been issued and
redeemed, or otherwise purchased or acquired by the Company shall be restored to
the status of authorized but unissued shares of preferred stock without
designation as to series (provided that any such cancelled shares of Perpetual
Preferred Stock may be reissued only as shares of a series other than Perpetual
Preferred Stock).
 
Section 13.  No Sinking Fund.
 
Shares of Perpetual Preferred Stock are not subject to the operation of a
sinking fund.
 
Section 14.  Transfer Agent, Conversion Agent, Registrar and Paying Agent.
 
The duly appointed Transfer Agent, Registrar and paying agent for the Perpetual
Preferred Stock shall be BNY Mellon Shareowner Services.  The Company may, in
its sole discretion, remove the Transfer Agent in accordance with the agreement
between the Company and the Transfer Agent; provided that the Company shall
appoint a successor transfer agent who shall accept such appointment prior to
the effectiveness of such removal.  Upon any such removal or appointment, the
Company shall send notice thereof by first-class mail, postage prepaid, to the
Holders.
 
Section 15.  Replacement Certificates.
 
(a) Mutilated, Destroyed, Stolen and Lost Certificates.  If physical
certificates are issued, the Company shall replace any mutilated certificate at
the Holder’s expense upon surrender of that certificate to the Transfer
Agent.  The Company shall replace certificates that become destroyed, stolen or
lost at the Holder’s expense upon delivery to the Company and the Transfer Agent
of satisfactory evidence that the certificate has been destroyed, stolen or
lost, together with any indemnity that may be required by the Transfer Agent and
the Company.
 
(b) Partial Redemption.  In the event that a redemption is effected with respect
to shares of Perpetual Preferred Stock representing less than all the shares of
Perpetual Preferred Stock held by a Holder, upon redemption the Company shall
execute and the Transfer Agent shall, unless otherwise instructed in writing,
countersign and deliver to such Holder, at the expense of the Company, a
certificate evidencing the shares of Perpetual Preferred Stock held by the
Holder as to which a redemption was not effected.
 
Section 16.  Taxes.
 
(a) Transfer Taxes.  The Company shall pay any and all stock transfer,
documentary, stamp and similar taxes that may be payable in respect of any
issuance or delivery of shares of Perpetual Preferred Stock or shares of Common
 
 
10

--------------------------------------------------------------------------------


 
Stock or other securities issued on account of Perpetual Preferred Stock
pursuant hereto or certificates representing such shares or securities.  The
Company shall not, however, be required to pay any such tax that may be payable
in respect of any transfer involved in the issuance or delivery of shares of
Perpetual Preferred Stock, shares of Common Stock or other securities in a name
other than that in which the shares of Perpetual Preferred Stock with respect to
which such shares or other securities are issued or delivered were registered,
or in respect of any payment to any Person other than a payment to the
registered holder thereof, and shall not be required to make any such issuance,
delivery or payment unless and until the Person otherwise entitled to such
issuance, delivery or payment has paid to the Company the amount of any such tax
or has established, to the satisfaction of the Company, that such tax has been
paid or is not payable.
 
(b) Withholding.  All payments and distributions (or deemed distributions) on
the shares of Perpetual Preferred Stock shall be subject to withholding and
backup withholding of tax to the extent required by law, subject to applicable
exemptions, and amounts withheld, if any, shall be treated as received by
Holders.
 
Section 17.  Notices.
 
All notices referred to herein shall be in writing, and, unless otherwise
specified herein, all notices hereunder shall be deemed to have been given upon
the earlier of receipt thereof or three Business Days after the mailing thereof
if sent by registered or certified mail (unless first class mail shall be
specifically permitted for such notice under the terms of this Certificate of
Designations) with postage prepaid, addressed:  (i) if to the Company, to its
office at 2030 Dow Center, Midland, MI  48674 (Attention:  Treasurer) (ii) if to
any Holder, to such Holder at the address of such Holder as listed in the stock
record books of the Company (which may include the records of the Transfer
Agent) or (iii) to such other address as the Company or any such Holder, as the
case may be, shall have designated by notice similarly given.










 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Certificate of Designations has been executed on behalf
of the Company by its Executive Vice President and Chief Financial Officer this
_________th day of ______________, 2009.


 

  THE DOW CHEMICAL COMPANY                         By:          Name:         
Title:               

 
 

